EXHIBIT 10.1

 

 

 

$170,000,000

SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT

among

SEA CONTAINERS LTD.,

as Borrower, Debtor and Debtor-in-Possession,

SPC HOLDINGS LTD.,

as Guarantor,

the several Lenders from time to time parties hereto,

and

WELLS FARGO BANK NORTHWEST, N.A.,

as Administrative Agent and as Collateral Agent

Dated as of July 20, 2007

 

 

MARINER INVESTMENT GROUP INC. and DUNE CAPITAL LP, as Co-Arrangers


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

SECTION 1. DEFINITIONS

2

 

1.1.

Defined Terms

2

 

1.2.

Other Definitional Provisions

21

 

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS; GENERAL PROVISIONS APPLICABLE TO
LOANS

23

 

2.1.

Commitments

23

 

2.2.

Procedure for Borrowing

23

 

2.3.

Repayment of Loans

24

 

2.4.

Reduction and Termination of the Revolving Credit Commitments

24

 

2.5.

Optional Prepayments

24

 

2.6.

[Reserved]

25

 

2.7.

Continuation of Eurodollar Periodic Rate Loans

25

 

2.8.

Limitations on Eurodollar Tranches

25

 

2.9.

Interest Rates and Payment Dates

25

 

2.10.

Fees

26

 

2.11.

Computation of Interest and Fees

26

 

2.12.

[Reserved]

26

 

2.13.

Pro Rata Treatment and Payments

26

 

2.14.

Requirements of Law

28

 

2.15.

Taxes

29

 

2.16.

[Reserved]

31

 

2.17.

Change of Lending Office

31

 

2.18.

[Reserved]

31

 

2.19.

Evidence of Debt

31

 

2.20.

Illegality

32

 

 

 

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

32

 

3.1.

Financial Condition

32

 

3.2.

[Reserved]

33

 

3.3.

Corporate Existence; Compliance with Law

33

 

3.4.

Power; Authorization; Enforceable Obligations

33

 

3.5.

No Legal Bar

33

 

 


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

3.6.

Litigation

34

 

3.7.

No Default

34

 

3.8.

Ownership of Real Property; Liens

34

 

3.9.

Intellectual Property

34

 

3.10.

Taxes

35

 

3.11.

Federal Regulations

35

 

3.12.

Labor Matters

35

 

3.13.

ERISA

36

 

3.14.

Investment Company Act; Other Regulations

36

 

3.15.

Subsidiaries

36

 

3.16.

Use of Proceeds

36

 

3.17.

Environmental Matters

36

 

3.18.

Accuracy of Information, etc.

37

 

3.19.

[Reserved]

37

 

3.20.

Secured, Super-Priority Obligations, Etc.

37

 

3.21.

Accounts

38

 

3.22.

Title to Pledged Collateral

38

 

3.23.

Pledged Collateral

38

 

3.24.

Anti-Terrorism Law

39

 

 

 

 

 

SECTION 4. CONDITIONS PRECEDENT

40

 

4.1.

Conditions Precedent to Loans on the Funding Date

40

 

4.2.

Conditions Precedent to Each Loan

43

 

 

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

44

 

5.1.

Monthly Operating Reports

44

 

5.2.

Reports; Certificates; Other Information

44

 

5.3.

Payment of Taxes, Etc.

44

 

5.4.

Maintenance of Existence; Compliance

45

 

5.5.

Maintenance of Property; Insurance

45

 

5.6.

Inspection of Property; Books and Records; Discussions

45

 

5.7.

Notices

46

 

5.8.

Environmental Laws

47

 

5.9.

Additional Collateral

47

 

 


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

5.10.

Further Assurances; Cooperation

48

 

5.11.

Control Accounts

48

 

5.12.

Restriction on Payment of Obligations Other than in the Ordinary Course of
Business

48

 

5.13.

Use of Loan Proceeds

48

 

5.14.

Federal Regulations

49

 

 

 

 

 

SECTION 6. NEGATIVE COVENANTS

49

 

6.1.

Limitation on Indebtedness

49

 

6.2.

Liens

50

 

6.3.

Fundamental Changes; Collateral Actions

51

 

6.4.

Disposition of Property

51

 

6.5.

Restricted Payments

52

 

6.6.

Investments

52

 

6.7.

Modifications of Certain Debt Instruments

52

 

6.8.

Transactions with Affiliates

52

 

6.9.

Sales and Leasebacks

53

 

6.10.

Hedge Agreements

53

 

6.11.

Negative Pledge Clauses; Etc.

53

 

6.12.

Clauses Restricting Subsidiary Distributions

53

 

6.13.

Lines of Business

53

 

6.14.

Organizational Documents and Material Agreements

54

 

6.15.

SPC and Holdings

54

 

6.16.

Certain Orders and Other Bankruptcy Documents

54

 

6.17.

[Reserved]

54

 

6.18.

[Reserved]

54

 

6.19.

Terrorism Law; Anti-Money Laundering

54

 

6.20.

Certain Ownership and Organizational Requirements

55

 

6.21.

Pension and Related Plans

55

 

 

 

 

 

SECTION 7. EVENTS OF DEFAULT

55

 

7.1.

Events of Default

55

 

 

 

 

 

SECTION 8. THE AGENTS

61

 

8.1.

Appointment

61

 

 


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

8.2.

Delegation of Duties

61

 

8.3.

Exculpatory Provisions

61

 

8.4.

Reliance by Agents

62

 

8.5.

Notice of Default

62

 

8.6.

Non-Reliance on Agents and Other Lenders

62

 

8.7.

Indemnification

63

 

8.8.

Agent in Its Individual Capacity

63

 

8.9.

Successor Agent

63

 

8.10.

Agent Generally

64

 

8.11.

[Reserved]

64

 

8.12.

Withholding Taxes

64

 

 

 

 

 

SECTION 9. GUARANTY

64

 

9.1.

The Guaranty

64

 

9.2.

Nature of Liability

64

 

9.3.

Independent Obligation

64

 

9.4.

Authorization

65

 

9.5.

Reliance

65

 

9.6.

Subordination

65

 

9.7.

Waiver

66

 

9.8.

Limitation on Enforcement

66

 

9.9.

[Reserved]

66

 

 

 

 

 

SECTION 10. SECURITY

66

 

10.1.

Security

66

 

10.2.

Perfection of Security Interests

69

 

10.3.

Rights of Lender; Limitations on Lenders’ Obligations

70

 

10.4.

Covenants of the Credit Parties with Respect to Collateral

71

 

10.5.

Performance by Agents of the Credit Parties’ Obligations

75

 

10.6.

Limitation on Duty in Respect of Collateral

75

 

10.7.

Remedies, Rights Upon Default

75

 

10.8.

Agent Appointment as Attorney-in-Fact

77

 

10.9.

Modifications

79

 

10.10.

[Reserved]

79

 

 


--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 11. MULTIPLE OBLIGORS

79

 

11.1.

[Reserved]

79

 

11.2.

Waivers

79

 

11.3.

Full Knowledge

81

 

11.4.

[Reserved]

81

 

11.5.

[Reserved]

81

 

11.6.

Lenders’ Disgorgement of Payments

81

 

 

 

 

 

SECTION 12. MISCELLANEOUS

81

 

12.1.

Amendments and Waivers

81

 

12.2.

Notices

82

 

12.3.

No Waiver; Cumulative Remedies

83

 

12.4.

Survival of Representations and Warranties

83

 

12.5.

Payment of Expenses and Taxes; Indemnification

84

 

12.6.

Successors and Assigns; Participations and Assignments

85

 

12.7.

Adjustments; Set-off

87

 

12.8.

Counterparts

88

 

12.9.

Severability

88

 

12.10.

Integration

88

 

12.11.

GOVERNING LAW

88

 

12.12.

Submission To Jurisdiction; Waivers

88

 

12.13.

Acknowledgments

89

 

12.14.

Releases of Guarantees and Liens

89

 

12.15.

Confidentiality

89

 

12.16.

WAIVERS OF JURY TRIAL

90

 

12.17.

Delivery of Addenda

90

 

12.18.

Joint and Several Liability; Postponement of Subrogation

90

 

12.19.

Marshaling; Payments Set Aside

90

 

12.20.

[Reserved]

90

 

12.21.

[Reserved]

90

 

12.22.

[Reserved]

91

 

 


--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

A

Form of Addendum

 

 

B

Form of Assignment and Acceptance

 

 

C

Form of Account Control Agreement

 

 

D

[Reserved]

 

 

E

Form of Notes

 

 

F

Form of Notice to Revolving Credit Lenders

 

 

G

Form of Notice to Term Lenders

 

 

H

Form of Guarantor Solvency Certificate

 

 

I

Form of SPC Solvency Certificate

 

 

J

Form of Secretary’s Certificate

 

 

K

Form of Officer’s Certificate

 

 

L

Form of Kirkland & Ellis Opinion

 

 

M

Form of Appleby Opinion

 

i


--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1A

Floor Rate

 

 

3.1(b)

Dispositions by Group Members

 

 

3.1(c)(ii)

Solvency of SPC

 

 

3.1(c)(iv)

Indebtedness and Liabilities of Guarantor

 

 

3.1(c)(v)

Indebtedness of SPC

 

 

3.4

Consents

 

 

3.5

Legal Bar

 

 

3.6(a)

Litigation with Potential MAE

 

 

3.6(b)

Litigation with Potential to impose Materially Adverse Conditions

 

 

3.7

Defaults

 

 

3.9

Intellectual Property

 

 

3.15

Borrower’s Subsidiaries

 

 

3.20

Liens

 

 

3.21

Accounts

 

 

3.23

Pledged Collateral

 

 

6.1(d)

Indebtedness Incurred on or after Petition Date

 

 

6.4(c)

Dispositions of Property

 

 

6.11

Negative Pledge Clauses

 

 

6.14

Organizational Documents

 

 

6.21

Foreign Pension Plans

 

ii


--------------------------------------------------------------------------------


SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of July
20, 2007, among SEA CONTAINERS LTD., a Bermuda company, as a borrower and as
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (as
defined below) (the “Borrower” or the “Debtor”); SPC HOLDINGS LTD., a Bermuda
company, as a guarantor (“Holdings” or the “Guarantor” and, together with the
Borrower, the “Credit Parties”); the several banks and other financial
institutions or entities from time to time parties to this Agreement (solely in
their capacities as providers of the Commitments, and as lenders, creditors and
secured parties, under the Credit Documents, collectively, the “Lenders”),
whether by Addendum or Assignment and Acceptance; and WELLS FARGO BANK
NORTHWEST, N.A. (“WFBN”), as administrative agent (solely in such capacity,
together with any successors, assigns and sub-agents, the “Administrative
Agent”) and as collateral agent for the Secured Parties (solely in such
capacity, together with any successors, assigns and sub-agents, the “Collateral
Agent” and, together with the Administrative Agent, collectively, the “Agents”).

RECITALS:

A.                                   On October 15, 2006 (the “Petition Date”),
the Debtor (as defined herein), together with certain of its Subsidiaries, filed
voluntary petitions for relief (collectively, the “Case”) under Chapter 11 of
the Bankruptcy Code with the Bankruptcy Court.

B.                                     The Debtor is continuing to operate its
business and manage its properties as a debtor-in-possession under sections 1107
and 1108 of the Bankruptcy Code.

C.                                     Sea Containers SPC Ltd., a Bermuda
company and a direct Subsidiary of Holdings (“SPC”), is the issuer under an
existing $160,661,000 term debt securitization facility, as amended and restated
as of October 3, 2006 (the “Existing SPC Facility”).

D.                                    The Borrower has requested that the
Lenders provide the DIP Facility (as defined herein) for the purposes specified
in Section 5.13.

E.                                      Pursuant to this Agreement, the
Commitment Order and the Final DIP Order, the Lenders are making available to
the Borrower the DIP Facility and the Term Loans and Revolving Loans in an
aggregate principal amount not to exceed $170,000,000.

F.                                      The proceeds of the Term Loans will be
used solely (1) to make a capital contribution to Holdings, and (2) to pay the
DIP Transaction Costs, in all cases subject to the terms of this Agreement, the
Commitment Order and the Final DIP Order.

G.                                     To provide security for the repayment of
the Loans and the payment of the other Obligations hereunder, the Credit Parties
are providing to the Agents and the Lenders, pursuant to this Agreement and the
Final DIP Order, inter alia, the following (each as more fully described
herein):

(a)                                  with respect to the Obligations of the
Borrower hereunder, an allowed administrative expense claim having, pursuant to
Bankruptcy Code Section 364(c)(1), superpriority over all other costs and
expenses of any kind, including but not limited to those specified in, or
ordered pursuant to, sections 105, 326, 330, 331, 503(b), 507(a), 507(b), 726 or
any other provisions of the Bankruptcy Code, subject only to the Carve-Out;

(b)                                 a perfected, first priority security
interest in and Lien on all Borrower Collateral, subject only to the Carve-Out
and certain Liens as described below; and

1


--------------------------------------------------------------------------------


(c)                                  a guaranty by the Guarantor of the payment
in full (up to the value of the Guarantor’s assets) when due of all of the
Borrower’s Obligations hereunder, such guaranty being secured by a perfected,
first priority security interest in all the Guarantor Collateral, subject only
to certain Liens as described below.

H.                                    All of the claims of the Agents and the
Lenders against the Borrower (but not the Guarantor) hereunder and pursuant to
the Orders in the SCL Case, and the Liens granted hereunder on the Borrower
Collateral, shall be subject to the Carve-Out, but in each case only to the
extent provided in Section 3.20 hereof and the Orders.

I.                                         The Lenders are willing to make
available to the Borrower such post-petition loans upon the terms and subject to
the conditions set forth herein.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

1.1.                              Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

“Account Control Agreement” means an agreement in respect of one or more Deposit
Accounts, Securities Accounts or Commodity Accounts, executed by each Credit
Party maintaining any such Deposit Accounts, Securities Accounts or Commodity
Accounts, by the Collateral Agent, and by the applicable Bank or Approved
Securities Intermediary, such agreement being substantially in the form of
Exhibit C (with such changes as may be agreed to by the Majority Lenders).

“Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Property, together with all of a Credit Party’s
right, title and interest, if any, in any goods or other property giving rise to
or resulting from or retained in connection with the creation of such right to
payment, including any rights to stoppage in transit, replevin, reclamation and
resales, and all related security interests, pledges and other Liens, whether
voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired, securing such rights to payment, and all
Collateral Support and Supporting Obligations related to the foregoing and all
such Credit Party’s right, title, and interest in Accounts Receivable Records.

“Accounts Receivable Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Accounts Receivable, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Accounts
Receivable, including all tapes, cards, computer tapes, computer discs, computer
runs, record keeping systems and other papers and documents relating to the
Accounts Receivable, whether in the possession or under the control of a Credit
Party or any computer bureau or agent from time to time acting for a Credit
Party or otherwise, (c) all evidences of the filing of financing statements and
the registration of other instruments in connection therewith and amendments,
supplements or other modifications thereto, notices to other creditors or
lenders, and certificates, acknowledgments or other writings, including lien
search reports from filing or other registration officers, (d) all credit
information, reports and memoranda relating thereto and (e) all other written,
electronic or other non-written forms of information related in any way to the
foregoing or any Accounts Receivable.

2


--------------------------------------------------------------------------------


“Addendum” means an instrument, substantially in the form of Exhibit A, by which
a Lender becomes a party to this Agreement as of the DIP Effective Date.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement and together with its successors appointed pursuant to Section 8.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or Persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agents” has the meaning specified in the preamble to this Agreement.

“Agreement” means this Secured Super-Priority Debtor-in-Possession Credit
Agreement.

“Ancillary Collateral Documents” means, collectively, each Account Control
Agreement, each other certificate, instrument or document that creates or
perfects a Lien on any Collateral and each other certificate, instrument or
document executed by a Credit Party and delivered to the Administrative Agent or
the Collateral Agent or any Lender pursuant to or in connection with any of the
foregoing.

“Anti-Terrorism Laws” has the meaning specified in Section 3.24.

“Applicable Margin” means (a) for Revolving Loans, a rate per annum equal to
4.00% and (b) for Term Loans, a rate per annum equal to 3.50%.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Approved Securities Intermediary” means a Securities Intermediary or commodity
intermediary selected or approved by the Majority Lenders and with respect to
which a Credit Party has delivered to the Administrative Agent an executed
Account Control Agreement.

“Assignee” has the meaning specified in Section 12.6(b).

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit B.

“Available Cash” means, with respect to any Person or group, all cash, short
term investments and other Cash Equivalents, excluding Restricted Cash, of such
Person or group.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§101-1530, as amended from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having competent jurisdiction over the Case.

“Bankruptcy Rules” means collectively, the Federal Rules of Bankruptcy Procedure
and the Official Bankruptcy Forms, the Federal Rules of Civil Procedure, as
applicable to the Chapter 11 Cases or

3


--------------------------------------------------------------------------------


proceedings therein, and the Local Rules of the Bankruptcy Court, all as now in
effect or hereafter amended.

“Barclays” means Barclays Bank plc.

“Benefitted Lender” has the meaning specified in Section 12.7(a).

“Bermuda Charge Documents” has the meaning specified in Section 7.1(aa).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”  has the meaning specified in the preamble to this Agreement.

“Borrower Alternative Funding Account” means the account of the Borrower at
Commerce Bank, N.A., account number 7860983282, which account shall at all times
be subject to a first priority perfected security interest in favor of the
Collateral Agent for the ratable benefit of the Lenders, subject only to
Permitted Senior Liens and the Carve-Out.

“Borrower Collateral” has the meaning specified in Section 10.1(a).

“Borrower Payment Account” means the account of the Administrative Agent at
Wells Fargo Bank, N.A., designated as No. 43295.

“Borrowing” means a borrowing consisting of Loans of the same Type made on the
same day.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close, provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Daily Rate Loans and
Eurodollar Periodic Rate Loans, such day is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Carve-Out” means an exception to the Lenders’ Liens or first priority claims
hereunder for the payment of:  (a) the unpaid fees of the United States Trustee
pursuant to 28 U.S.C. § 1930(a), (b) all claims for fees and expenses of
Bankruptcy Court-approved professionals as to which interim fee applications
have been filed pursuant to the procedures approved by the Bankruptcy Court, as
of the earlier of the Termination Date and the date on which the Debtor or any
Committee has received notice or otherwise first has knowledge of an Event of
Default (as used herein, the “Cutoff Date”), (c) claims for fees and expenses of
Bankruptcy Court-approved professionals, in an aggregate amount not to exceed
$5,000,000, as to which interim fee applications have not been filed prior to
the Cutoff Date pursuant to the procedures approved by the Bankruptcy Court and
that relate to time periods prior to the Cutoff Date, and (d) in the event that
the Obligations are not repaid in full on or prior to the Cutoff Date, up to
$5,000,000 in aggregate amount for unpaid fees and expenses of Bankruptcy
Court-approved

4


--------------------------------------------------------------------------------


professionals relating to the period following the Cutoff Date, in each case in
clauses (b), (c) and (d) above to the extent that such fees and expenses are
allowed by an order of the Bankruptcy Court.

“Case”  has the meaning specified in the recitals to this Agreement.

“Cash Equivalents” means, at any time: (a) any direct obligation of (or
unconditionally guaranteed by) the United States or a State thereof (or any
agency or political subdivision thereof, to the extent such obligations are
supported by the full faith and credit of the United States or a State thereof)
maturing not more than one year after such time; (b) commercial paper maturing
not more than 270 days from the date of issue, which is issued by a corporation
(other than an Affiliate of the Borrower) organized under the laws of any State
of the United States, the District of Columbia, the United Kingdom or any of the
participating states of the European Union and rated A-1 or higher by S&P or P-1
or higher by Moody’s, or (c) any certificate of deposit, time deposit,
eurodollar deposit or bankers acceptance, maturing not more than one year after
its date of issuance, which is issued by any bank organized under the laws of
the United States (or any State thereof), the United Kingdom or any of the
participating states of the European Union and which has (x) a credit rating of
A-2 or higher from Moody’s or A or higher from S&P and (y) a combined capital
and surplus greater than $500,000,000, (d) any repurchase agreement having a
term of 30 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c) which (i) is secured
by a fully perfected security interest in any obligation of the type described
in clause (a), and (ii) has a market value at the time such repurchase agreement
is entered into of not less than 100% of the repurchase obligation of such
commercial banking institution thereunder, and (e) cash.

“Cash Management Order” means the Final Order (I) Approving Cash Management
System, (II) Authorizing Use of Prepetition Bank Accounts and Business Forms,
(III) Granting Administrative Expense Status to Intercompany Transactions, and
(IV) Waiving the Requirements of 11 U.S.C. § 345(b) entered by the Bankruptcy
Court on January 12, 2007 and entered on the docket as Docket No. 248.

“Chapter 5 Claim” means any cause of action whether for avoidance or recovery,
that a trustee is entitled to bring in the Case under sections 544 through and
including 553 of the Bankruptcy Code.

“Claim” has the meaning specified in section 101(5) of the Bankruptcy Code.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning specified in Section 10.1.

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

“Commitment Documents” has the meaning specified in the Commitment Letter.

“Commitment Letter” means the Commitment Letter dated as of May 2, 2007,
addressed to the Borrower from the initial Lenders party thereto and accepted by
the Borrower on May 2, 2007.

“Commitment Order” means that certain order issued by the Bankruptcy Court
pursuant to Section 363 and other applicable provisions of the Bankruptcy Code
as entered on the docket as Docket No. 568 on May 4, 2007.

“Commitments” means the aggregate Revolving Credit Commitments and the aggregate
Term Loan Commitments.

5


--------------------------------------------------------------------------------


“Committee” means any official committee of unsecured creditors appointed in the
Case, as such committee may be reconstituted from time to time.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Credit Party or Subsidiary within the meaning
of Section 4001 of ERISA or is part of a group that includes any Credit Party or
Subsidiary and that is treated as a single employer under Section 414 of the
Code.

“Confidential Bankruptcy Case Information” means confidential information of (i)
Sea Containers Services Ltd. and (ii) the Borrower and/or its Subsidiaries that
are debtors in the Case that must be kept confidential and/or shared with
limited constituencies to preserve the attorney-client privilege or other
comparable privileges and doctrines.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Account” means a Deposit Account, Securities Account or Commodity
Account maintained by a Credit Party and that is the subject of an effective
Account Control Agreement and is subject to a Lien in favor of the Secured
Parties.

“Copyright Licenses” means any written agreement naming any Credit Party as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and (b)
the right to obtain all renewals thereof.

“Credit Documents” means, collectively, this Agreement, the Commitment
Documents, the Notes, each Ancillary Collateral Document, the SPC Note, the
Subordination Agreement, the Fee Letter, each other certificate, instrument or
document that creates or perfects a Lien on any property of the Credit Parties
for the benefit of the Secured Parties and each other certificate, instrument or
document executed by a Credit Party and delivered to the Administrative Agent,
the Collateral Agent or a Lender pursuant to or in connection with any of the
foregoing.

“Credit Parties” has the meaning specified in the preamble to this Agreement.

“D&O Insurance” means directors and officers insurance.

“Debtor” has the meaning specified in the preamble to this Agreement.

“Default” means any event that is, or upon notice, lapse of time or both, if
required, would constitute, an Event of Default.

“DIP Effective Date” means the first date on which all the conditions described
in Sections 4.1 and 4.2 shall have been met.

6


--------------------------------------------------------------------------------


“DIP Facility” means the Term Loan Commitments, the Revolving Credit Commitments
and the provisions herein related to the Term Loans and the Revolving Loans.

“DIP Transaction Costs” means all costs and expenses of the Lenders and each
Agent (including the reasonable fees and expenses of their legal and other
advisors) relating to the structuring of the proposed financing for the Borrower
or SPC, including negotiation, documentation and administration of the
Commitment Documents and related documents and the Credit Documents, and the
alternative forms of financing proposals requested by or submitted to the
Debtor, or otherwise in connection with the transactions contemplated hereby,
including those incurred in connection with the preparation, negotiation,
documentation and enforcement of, and preservation of rights under, the
Commitment Documents and the Credit Documents (whether incurred before, on or
after the date of the Commitment Letter) and in connection with negotiating,
documenting and obtaining court approval of the Debtor’s entry into the
Commitment Documents and related documents and the Credit Documents and the
transactions described in the Commitment Documents and the Credit Documents, 
which amounts shall be payable without any requirement for filing a fee
application or obtaining further approval of the Bankruptcy Court, all in
accordance with the Commitment Documents and the Credit Documents.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, charter or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct on a Group Member concerning protection of human health or
the environment, the Release or threatened Release of, or exposure to, Materials
of Environmental Concern, natural resources or natural resource damage or
occupational safety or health, each as may be amended at any time hereafter.

“Equipment Management Agreement” means the Equipment Management Agreement, dated
as of May 1, 1998, between GE SeaCo SRL and the Borrower, as the same may be
amended, supplemented, renewed, extended or replaced from time to time.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including joint venture,
partnership, trust and membership interests (however designated, whether voting
or nonvoting), of equity or ownership or beneficial interest in or of such
Person, and any and all warrants, options or other rights to purchase or
otherwise acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurocurrency Reserve Requirements” means for any day as applied to a Eurodollar
Daily Rate Loan or Eurodollar Periodic Rate Loan, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, special,
marginal, emergency or other reserves under any regulations of the Board or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

7


--------------------------------------------------------------------------------


“Eurodollar Adjusted Rate” means, with respect to any date, a rate per annum
determined for such date in accordance with the following formula (rounded
upward, if necessary, to the next 1/100th of 1%):

Eurodollar Unadjusted Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Daily Rate” means, for any date, a rate per annum, to be applicable
to the date for which determined, equal to the Eurodollar Adjusted Rate in
respect of such date.

“Eurodollar Daily Rate Loans” means Loans the rate of interest applicable to
which is based upon the Eurodollar Daily Rate.

“Eurodollar Periodic Rate” means, with respect to each Interest Period
pertaining to a Eurodollar Periodic Rate Loan, a rate per annum, to be
applicable to each date within the Interest Period for which determined, equal
to the Eurodollar Adjusted Rate in respect of the first date of such Interest
Period.

“Eurodollar Periodic Rate Loans” means Loans the rate of interest applicable to
which is based upon the Eurodollar Periodic Rate.

“Eurodollar Tranche” means, collectively, Eurodollar Periodic Rate Loans, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date.

“Eurodollar Unadjusted Rate” means, with respect to any date, (a) the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by the
Administrative Agent to be the London Interbank Offered Rate (or LIBOR) for
deposits with a term equivalent to one month in Dollars, as published in the
Wall Street Journal (as published in New York City), for the next preceding
Business Day to such date, or (b) in the event the rate referenced in the
preceding clause (a) is for any reason unavailable for such date, the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by the
Administrative Agent to be the London Interbank Offered Rate (or LIBOR) for
deposits with a term equivalent to one month in Dollars, as determined by
reference to such published rate as the Majority Lenders reasonably deem
appropriate under the circumstances, for the next preceding Business Day to such
date, or (c) in the event the rates referenced in the preceding clauses (a) and
(b) are not available, the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the greater of (A) the Prime Rate in effect on the next preceding
Business Day to such date minus 2.70% and (B) the Federal Funds Effective Rate
in effect on the next preceding Business Day to such date plus 0.50%.  For
purposes hereof,  “Prime Rate” means the rate of interest per annum publicly
announced from time to time by the Reference Bank as its prime or base rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Reference Bank in
connection with extensions of credit to debtors).  Notwithstanding the
foregoing, if the Eurodollar Unadjusted Rate determined as provided in clauses
(a), (b) or (c) above in respect of a date prior to the six-month anniversary of
the Funding Date would be less than the 1-month LIBOR applicable on the Business
Day immediately preceding the Funding Date, as published in the Wall Street
Journal (such rate, the “Floor Rate,” being set forth in Schedule 1.1A hereto),
then the “Eurodollar Unadjusted Rate” in respect to such date shall be deemed to
be the Floor Rate.

“Event of Default” has the meaning specified in Section 7.

“Executive Order” has the meaning specified in Section 3.24.

“Existing SPC Facility”  has the meaning specified in the recitals to this
Agreement.

8


--------------------------------------------------------------------------------


“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Bank from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter agreement dated as of the date hereof
between the Administrative Agent and the Borrower.

“Final DIP Order” means a final order of the Bankruptcy Court entered in the
Case, on the docket of the Clerk of the Bankruptcy Court, which final order
shall (a) approve the payment by the Debtor of the various interest, fees and
expenses set forth in or contemplated by the Commitment Documents and the Credit
Documents; (b) find that the Lenders have extended credit in good faith and are
entitled to the protection of §364(e) of the Bankruptcy Code; (c) be effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and perfected Liens on and security interests in (having
the priority provided for herein) all right, title and interest of the Borrower
in, to and under the Borrower Collateral, enforceable against the Borrower to
the extent it owns an interest in such Collateral, (d) provide for the automatic
vacation of the automatic stay to permit enforcement of the Agents’ and the
Lenders’ respective remedies under the Credit Documents then or thereafter
existing; (e) acknowledge that the Lenders are members of the SCL Official
Committee of Unsecured Creditors and their entry into the Commitment Documents
and the Credit Documents and their participation in the transactions
contemplated thereby and the exercise, preservation and enforcement of their
rights and remedies thereunder or in respect thereof shall not, in and of
itself, constitute grounds for their removal as, or result in their removal as,
or require any of them to resign as, or refrain from acting as, members and/or
chairperson, as applicable, thereof, until such time as an Event of Default
shall occur (at which time the Lenders that are members of the SCL Official
Committee of Unsecured Creditors shall resign therefrom); and (f) otherwise be
in form and substance reasonably satisfactory to the Majority Lenders, and which
order is a Non-Appealable Order.

“Final DIP Order Effective Date” means the date on which the Final DIP Order
shall have been entered on the docket of the Bankruptcy Court, after notice has
been given and a hearing conducted in accordance with Bankruptcy Rule 4001.

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Credit Party, Subsidiary or any Commonly Controlled Entity primarily for the
benefit of employees of any Credit Party, Subsidiary or any Commonly Controlled
Entity residing outside the United States, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Funding Date” means, if all the conditions described in Sections 4.1 and 4.2
shall have first been met on or prior to 10:00 A.M., New York time on a Business
Day, such Business Day, and otherwise the next succeeding Business Day after the
first date on which all such conditions shall have been met, provided that the
Funding Date shall occur not later than July 31, 2007.

“Funding Office” means the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

9


--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles either in the United
States or as relevant to the country of formation of the applicable Group Member
as in effect from time to time, as described in the financial statements of the
applicable Group Member, provided that GAAP in respect of each of Holdings and
SPC shall mean generally accepted accounting principles in the United States.

“GE Party” means GE Capital Container Two, SRL and GE Capital Container SRL or
any successor-in-interest to any rights either or both have under the Members
Agreement or have asserted in the pending arbitration against the Borrower and
Quota Holdings Ltd..

“GE SeaCo” means collectively GE SeaCo SRL, a Barbados society with restricted
liability and all consolidated subsidiaries thereof, including GE SeaCo Services
Ltd., a company organized under the laws of the United Kingdom.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Business” means the collective reference to all the Group Properties and
the businesses operated by the Group Members or any one or more of them.

“Group Members” means the Credit Parties and the other Significant Subsidiaries
from time to time.

“Group Properties” means the collective reference to all the facilities and
other properties owned, leased or operated by the Group Members or any one or
more of them.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any other balance sheet
condition of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the beneficiary of any such
primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the beneficiary
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business, not
relating to borrowed money.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (x) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (y) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

10


--------------------------------------------------------------------------------


“Guarantor” has the meaning specified in the preamble to this Agreement.

“Guarantor Collateral” has the meaning specified in Section 10.1(b).

“Guaranty” means the guaranty of the Obligations, made by the Guarantor pursuant
to Section 9.

“Hedge Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Hedge Agreement.

“Holdings” has the meaning specified in the preamble to this Agreement.

“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) (i) with respect to a Person
other than the Borrower or a Subsidiary of the Borrower that is the subject of a
case under the Bankruptcy Code, all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business that are not more than 90 days
past due or as to which the obligation to pay is being contested in good faith
by appropriate proceeding) and (ii) with respect to the Borrower or a Subsidiary
of the Borrower that is the subject of a case under the Bankruptcy Code, (x) all
obligations of such Person for the deferred purchase price of property or
services incurred prior to the commencement of the related bankruptcy case and
(y) all obligations of such Person incurred after the commencement of the
related bankruptcy case for the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of such Person’s
business after the commencement of the related bankruptcy case (A) that are,
with respect to trade payables other than obligations to professionals as to
which payment is subject to court approval, not more than 90 days past due or as
to which the obligation to pay is being contested in good faith by appropriate
proceedings or (B) that are obligations to professionals as to which payment is
subject to court approval and as to which (I) not more than 90 days has passed
since court approval of such obligations or (II) the obligations are being
contested in good faith by appropriate proceedings), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default may be limited to repossession or sale of such property),
(e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
(to the extent of the unreimbursed amount of all drawings thereunder), surety
bonds or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interest of such Person, (h) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided that, if such Person
has not assumed such obligations, then the amount of Indebtedness of such Person
for purposes of this clause (i) shall be equal to the lesser of the amount of
the obligations of the holder of such obligations and the fair market value of
the assets of such Person which secure such obligations, and (j) for the
purposes of Sections 6.1 and 7(e) only, all obligations of such Person in
respect of Hedge Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity

11


--------------------------------------------------------------------------------


(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  For the avoidance of doubt, issuance of Financial Support Directions
or contribution notices from United Kingdom regulators establishing an unsecured
claim against the Borrower or establishing any claim against any Subsidiary of
the Borrower shall not be deemed to create Indebtedness.

“Indemnified Amount” has the meaning specified in Section 12.5.

“Indemnified Matter” has the meaning specified in Section 12.5.

“Indemnified Party” has the meaning specified in Section 12.5.

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any Eurodollar Daily Rate Loan, the last
day of each calendar month while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Periodic Rate Loan, the last day of
the Interest Period in respect of such Loan, (c) as to any Loan, the date of any
repayment or prepayment made in respect thereof, and (d) without prejudice to,
and in addition to the foregoing, as to any Loan during the continuance of an
Event of Default, each date on which payment is demanded.

“Interest Period” means as to any Eurodollar Periodic Rate Loan, (i) initially,
the period commencing on the borrowing date with respect to such Eurodollar
Periodic Rate Loan and ending one month thereafter, and (ii) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Periodic Rate Loan and ending one month
thereafter, upon continuation of such Eurodollar Periodic Rate Loan under and
subject to Section 2.7; provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:

(A)                              if any Interest Period would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day;

(B)                                the Borrower may not borrow or continue a
Eurodollar Periodic Rate Loan if the applicable one-month Interest Period in
respect of such Eurodollar Periodic Rate Loan would extend beyond the Stated
Maturity Date;

(C)                                any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(D)                               the Borrower shall borrow and continue Loans
so as not to require a payment or prepayment of any Eurodollar Periodic Rate
Loan during an Interest Period for such Loan.

“Investments” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of (i) any Equity Interest in, or (ii) a beneficial
interest in any Equity Interest in, any other Person, (b) any purchase by that
Person of all or a significant part of the assets of a business conducted by
another Person, (c) any loan, advance (other than deposits with financial
institutions available for withdrawal on

12


--------------------------------------------------------------------------------


demand, prepaid expenses, accounts receivable and similar items made or incurred
in the ordinary course of business as presently conducted), or capital
contribution by that Person to any other Person, including all Indebtedness of
any other Person to that Person arising from a sale of property by that Person
other than in the ordinary course of its business and (d) any Guarantee
Obligation incurred by that Person in respect of Indebtedness or other
obligations of any other Person.

“Land” has the meaning specified in the definition of the term “Real Property.”

“Lenders” has the meaning specified in the preamble hereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Majority Lenders” means at any date of determination, one or more Lenders
collectively holding more than 50% of the sum of (a) the aggregate outstanding
principal amount of Term Loans, (b) the aggregate Revolving Credit Exposure at
such time and (c) the aggregate amount of Unused Revolving Credit Commitments.

“Master Lease Agreement” means the Master Lease Agreement, dated as of May 1,
1998, between the Borrower and GE SeaCo SRL, as the same may be amended,
supplemented, renewed, extended or replaced from time to time.

“Material Adverse Effect” means, except as disclosed to the Lenders in a writing
labelled “Disclosed MAE Conditions” at least two Business Days prior to the date
of execution and delivery by them (by Addendum) of this Agreement and as are
acceptable to the Lenders (which acceptance is deemed to occur by execution and
delivery of this Agreement by them), a material adverse change in (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower, Holdings and SPC, taken as a whole, since, (i) in
the case of the Borrower, the date of the monthly operating report (which shall
be in the form filed with the Bankruptcy Court) most recently delivered to the
Lenders and filed with the Bankruptcy Court prior to the date of the Commitment
Letter, and (ii)  in the case of SPC and Holdings, March 31, 2007 (as reflected
in the financial statements thereof heretofore delivered to the Lenders), or (b)
whether or not used in respect of any Group Member, (x) the ability of any
Credit Party to perform its obligations under this Agreement or any other Credit
Document, (y) the ability of the Agents or the Lenders to enforce any of their
rights or remedies under this Agreement or any other Credit Document (including
the security interests and other Liens created under the Credit Documents), or
(z) other than (A) the use of cash in the ordinary course of business or (B) the
Disposition of assets in accordance with this Agreement at fair market value
(which may be below book value), the value of the Collateral or of the assets of
the Group Members taken as a whole; provided that the following matters shall
not in any event constitute Material Adverse Effects: (1) any disputes with
Wachovia or Ableco and matters related thereto, and (2) a decrease in the value
of SPC as disclosed in the financial statements of SPC as at March 31, 2007, so
long as the amount of such decrease after March 31, 2007, is no more than
$50,000,000, and (3) any other events so long as all such events, in the
aggregate, do not cause, and could not reasonably be expected to cause, claims
or other liabilities to be created or asserted against one or more of the Group
Members (excluding the Borrower and SPC) after the Funding Date that cause, or
could reasonably be expected to cause, a reduction in the net equity value of
such Group Member or Group Members (which value would have been realizable by
(by sale or other

13


--------------------------------------------------------------------------------


disposition or otherwise) or distributable to Borrower, directly or indirectly)
in an aggregate amount exceeding $30,000,000.  For the avoidance of doubt, no
claim or claims asserted by any Foreign Pension Plan against the Borrower or its
Subsidiaries (including the issuance of a Financial Support Direction or
contribution notice by the UK Pensions Regulator) shall constitute an Event of
Default (except as otherwise provided in Section 7.1(z)) or be deemed to have a
Material Adverse Effect.  For purposes of the calculations in clause (2) above,
the calculation of the reduction in value in SPC will be calculated as per the
following formula:

Adjusted Net Book Value of SPC (as defined and shown in SPC’s financial
statements as at March 31, 2007 heretofore delivered to the Lenders), less the
sum of (i) the Net Book Value of SPC as of the date of determination plus (ii)
cash receipts arising from ownership of the container assets of SPC since March
31, 2007, that have been applied to prepay the principal amounts of the Term
Loans.

“Material Intellectual Property” means Intellectual Property (i) owned by or
licensed to a Credit Party that is material to the business, assets, properties,
condition (financial or otherwise), operations or prospects of such Credit Party
or (ii) the lack of rights to utilize which could have a Material Adverse
Effect.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any pollutant,
contaminant, chemical, compound, constituent or hazardous, toxic or other
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law or which may give rise to liability under any Environmental
Law, including asbestos or asbestos containing material, radon or other
radioactive material, polychlorinated biphenyls and urea-formaldehyde
insulation.

“Members Agreement” means the Master Lease Agreement, dated as of May 1, 1998,
between the Borrower and GE Capital Container SRL, as the same may be amended,
supplemented, renewed, extended or replaced from time to time.

“Monthly Operating Report” means a report of the Borrower filed with the
Bankruptcy Court from time to time pursuant to Bankruptcy Rule 2015(a) in the
SCL Case.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Funded Amount” has the meaning specified in Section 2.2(d).

“Non-Appealable Order” means (i) an order of the Bankruptcy Court which is in
effect and as to which (i) the time to appeal, petition for certiorari or move
for reargument or rehearing has expired and as to which no appeal, petition for
certiorari or other proceedings for reargument or rehearing shall then be
pending, or (ii) if an appeal, writ of certiorari, reargument or rehearing
thereof has been filed or sought, such order of the Bankruptcy Court shall have
been affirmed by the highest court to which such order was appealed, or
certiorari shall have been denied or reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for reargument or rehearing
shall have expired; provided, that the possibility that a motion under Rule 59
or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under
the Bankruptcy Rules, may be filed with respect to such order shall not cause
such order not to be a Non-Appealable Order.

“Non-Excluded Taxes” has the meaning specified in Section 2.15(a).

14


--------------------------------------------------------------------------------


“Notes” means, collectively, any promissory note evidencing Loans, substantially
in the form of Exhibit E.

“Obligations” means the unpaid principal of and interest on the Loans and all
fees, expenses, indemnities and other obligations and liabilities of any Credit
Party to either Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Credit
Document, either Order, or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
reasonable fees, charges and disbursements of counsel to either Agent or to any
Lender that are required to be paid by any Credit Party pursuant hereto) or
otherwise.

“OFAC” has the meaning specified in Section 3.24.

“OID” has the meaning specified in Section 2.2(d).

“Orders” means, collectively, the Commitment Order and the Final DIP Order.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

“Participant” has the meaning specified in Section 12.6(c).

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Credit Party of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof, and
(c) all rights to obtain any reissues or extensions of the foregoing.

“Payment Account” means, as to each Lender, initially the Borrower Payment
Account and thereafter the account specified by such Lender by notice from time
to time to the Borrower as the account to which all payments in respect of the
Obligations owing to such Lender shall be made pursuant to the Credit Documents.

“Payoff Amount” means the amount of all outstanding obligations under the
Existing SPC Facility.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage” means

(a) as it relates to Revolving Loans, with respect to any Revolving Credit
Lender at any time, the percentage that such Revolving Credit Lender’s Revolving
Credit Commitment then constitutes of the aggregate Revolving Credit Commitments
(or, at any time after the Termination Date, the percentage that

15


--------------------------------------------------------------------------------


the aggregate principal amount of such Revolving Credit Lender’s Revolving Loans
outstanding at such time constitutes of the aggregate principal amount of all
Revolving Loans outstanding at such time),

(b) as it relates to Term Loans, with respect to any Lender at any time, the
percentage that the aggregate principal amount of such Lender’s Term Loans
outstanding at such time constitutes of the aggregate principal amount of all
Term Loans outstanding at such time or, if no Term Loans are then outstanding,
the percentage that such Lender’s Term Loan Commitment then constitutes of the
aggregate Term Loan Commitments, and

(c) where applicable, as it relates to all Loans, with respect to any Lender at
any time, the percentage that

(A) the sum of (1) such Lender’s Revolving Credit Commitment, if any (or, at any
time after the Termination Date, the aggregate principal amount of such Lender’s
Revolving Loans outstanding, if any), at such time and (2) the aggregate
principal amount of such Lender’s Term Loans outstanding, if any (or, if no Term
Loans are then outstanding, such Lender’s Term Loan Commitment, if any), at such
time,

constitutes of

(B) the sum of (1) the aggregate Revolving Credit Commitments (or, at any time
after the Termination Date, the aggregate principal amount of all Revolving
Loans outstanding) at such time and (2) the aggregate principal amount of all
Term Loans outstanding at such time (or, if no Term Loans are then outstanding,
the aggregate Term Loan Commitments).

“Permitted Liens” has the meaning specified in Section 6.2.

“Permitted Senior Liens” means (1) the Liens described in Section 6.2(d), (e),
(f), (k), (l), and (m), and, to the extent permitted to be senior to the Lien
securing the Obligations, (h), and (2) to the extent having priority by
mandatory provisions of Requirements of Law over the Liens securing the
Obligations, the Liens described in Sections 6.2(a), (b), (c) and (g).

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Petition Date” has the meaning specified in the recitals to this Agreement.

“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which any Credit Party, Subsidiary or any Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledged Collateral” means collectively, the Pledged Notes, the Pledged Equity
Interests, any other Investment Property of the Guarantor, all certificates or
other instruments representing any of the foregoing, all Security Entitlements
of the Guarantor in respect of any of the foregoing, all dividends, interest
distributions, cash, warrants, rights, instruments and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing.  Pledged Collateral
may be General Intangibles or Investment Property.

16


--------------------------------------------------------------------------------


“Pledged Equity Interests” means all of the Borrower’s right, title and interest
in, to and under its Equity Interests in Holdings, and all of the Guarantor’s
right, title and interest in, to and under its Equity Interests in SPC and in
any other Person.

“Pledged Notes” means (1) all right, title and interest of the Guarantor in the
Instruments evidencing all Indebtedness owed to the Guarantor, if any, including
all Indebtedness owed to the Guarantor and described on Schedule 3.23, and (2)
all right, title and interest of the Borrower in the Instruments evidencing all
Indebtedness owed to the Borrower by the Guarantor or SPC, if any, including all
Indebtedness owed to the Borrower evidenced by the SPC Note, in each case issued
by the obligors named therein, and all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.

“Prepayment Liquidity Condition” means, in connection with any prepayment of the
Term Loans, that immediately after giving effect to such prepayment and to all
payments required to be made in connection therewith, (i) the Borrower shall
have Unrestricted Cash available for use in its business in an aggregate amount
not less than $25,000,000 and (ii) no Revolving Loans shall be outstanding.

“Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by any Credit Party (the “Land”),
together with the right, title and interest of such Credit Party, if any, in and
to the streets, the land lying in the bed of any streets, roads or avenues,
opened or proposed, in front of, the air space and development rights pertaining
to the Land and the right to use such air space and development rights, all
rights of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land, including all alley, vault, drainage, mineral,
water, oil and gas rights, together with all of the buildings and other
improvements now or hereafter erected on the Land, and any fixtures appurtenant
thereto.

“Reference Bank” means Citibank, N.A..

“Refinancing” shall mean any repayment or replacement of the Obligations,
directly or indirectly, with, or in anticipation of, the proceeds of any
incurrence by the Borrower or its Affiliates, or Subsidiaries of any of the
foregoing, of Indebtedness or any other obligation having pari passu or priority
claim status in relation to the SCL Bonds (whether incurred prior to,
contemporaneously with, or after such Refinancing), other than (i) in connection
with and substantially simultaneously with the consummation of a confirmed plan
of reorganization for the Debtor, (ii) at the Stated Maturity Date, or (iii)
upon an acceleration based solely on an Event of Default of the types listed in
Section 7(c) (only insofar as it relates to involuntary liens violative of the
negative pledge covenant), (f), (h), (k), (l), (m), (n), (o), (p), (r), (s) and
(t), if, but only if, the relevant act or condition giving rise to such Event of
Default (A) was not commenced, taken or caused, directly or indirectly,  by the
Borrower or any of its Affiliates (other than GE SeaCo), (B) was not directly or
indirectly supported by the Borrower or any of its Affiliates, and (C) was
actively opposed by the Borrower and each relevant Affiliate.

“Register” has the meaning specified in Section 12.6(b).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Material of Environmental
Concern in, into, onto or through the environment.

17


--------------------------------------------------------------------------------


“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.

“Requested Term Loan Amount” has the meaning specified in Section 2.2(d).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bye-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or order, decree or other determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president or chief financial officer of such Person, but in any event,
with respect to financial matters, the chief financial officer of such Person.

“Restricted Cash” means all cash, short term investments and other Cash
Equivalents pledged pursuant to Permitted Liens under Section 6.2(d), (e) and
(f).

“Restricted Payment” means, in respect of any Person, (a) any dividend or other
distribution, direct or indirect, on account of any Equity Interest in such
Person now or hereafter outstanding, except a dividend payable solely in Equity
Interests, or (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest in such Person now or hereafter outstanding.

“Revolving Borrowing Date” has the meaning specified in Section 2.2(a).

“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender to make a Revolving Loan to the Borrower hereunder in an aggregate
principal amount not to exceed at any one time outstanding the amount set forth
under the heading “Revolving Credit Commitment” under such Lender’s name on such
Lender’s Addendum or, if applicable, such Lender’s Assignment and Assumption. 
The aggregate amount of the Revolving Credit Commitments is $25,000,000, as such
amount may be modified or eliminated pursuant to the terms of this Agreement and
the other Credit Documents.

“Revolving Credit Exposure” means, at any time, the aggregate outstanding
principal amount of Revolving Loans at such time.

“Revolving Credit Lender” means each Lender having a Revolving Credit Commitment
or holding a Revolving Loan.

“Revolving Loans” means loans made by the Lenders to the Borrower pursuant to
their Revolving Credit Commitments and Section 2.1(a).

“SCL Bonds” means the Indebtedness of the Borrower issued pursuant to (i) the
Indenture, dated as of February 1, 1998, between the Borrower and United States
Trust Company of New York, as trustee, (ii) the Indenture, dated as of October
1, 1999, between the Borrower and United States Trust Company of New York, as
trustee, (iii) the Indenture, dated as of July 1, 2003, between the Borrower and
The Bank of New York, as trustee, and (iv) the Indenture, dated as of May 1,
2004, between the Borrower and The Bank of New York, as trustee.

18


--------------------------------------------------------------------------------


“SCL Case” means the Chapter 11 Case commenced by the Borrower in the Bankruptcy
Court for the District of Delaware on the Petition Date (Case No. 06-11156
(KJC)).

“SCL Official Committee of Unsecured Creditors” means the Official Committee of
Unsecured Creditors as such committee is formed and amended by the Office of the
United States Trustee in the Case.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Secured Obligations” means in the case of the Borrower, the Obligations of the
Borrower and, in the case of the Guarantor, the obligations of the Guarantor
under the Guaranty, either Order, and the other Credit Documents to which it is
a party.

“Secured Parties” means, collectively, the Agents and the Lenders.

“Significant Subsidiaries” means each Subsidiary of the Borrower (a) listed on
Schedule 3.15, or (b) created or acquired on or after the Funding Date.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Solvent” mean, with respect to any Person, as of any date of determination, (a)
the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.  Contingent liabilities, for purposes of this definition, shall be
valued at the amount that is estimated to be reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent or unliquidated liabilities of the applicable Credit Party
after giving effect to the Transactions (including all fees and expenses related
thereto without duplication).

“Specified Bermuda Collateral” means the SPC Note, all Equity Interests in SPC
owned by Holdings, and all Equity Interests in Holdings owned by the Borrower,
in each case together with all rights appurtenant thereto.

“SPC”  has the meaning specified in the recitals to this Agreement.

“SPC Note” means that certain Intercompany Demand Promissory Note, dated as of
July 20, 2007, made by SPC in favor of the Borrower and evidencing Indebtedness
disclosed on Schedule 3.1(c)(v).

19


--------------------------------------------------------------------------------


“SPC Reporting Information” means quarterly financial statements similar to
those previously provided to the Lenders as at March 31, 2007, with respect to
SPC or Holdings, as applicable.

“Specified Exempt Account” means the account, listed under the column headed
“Barclays Bank A/C INS & TEE” on the Schedule of Cash Receipts and Disbursements
that is included in the most recent Monthly Operating Report filed with the
Bankruptcy Court prior to the DIP Effective Date, maintained at Barclays and in
Barclays’ name holding funds securing the Borrower’s obligations to Barclays
under one or more guarantees issued by Barclays in connection with employer’s
liability and other insurance programs maintained by the Borrower and its
Subsidiaries, and all rights and interests of the Borrower in and to such funds.

“Stated Maturity Date” means the date that is two years after the Funding Date.

“Subordination Agreement” means that certain Intercompany Subordination
Agreement, dated as of July 20, 2007, among Sea Containers British Isles Ltd.,
SC America Inc. and SPC in favor of the Borrower and the Administrative Agent,
subordinating the payment and performance of the Indebtedness owed by SPC to Sea
Containers British Isles Ltd. and SC America Inc. and disclosed on Schedule
3.1(c)(v) to the payment in cash in full of the Indebtedness evidenced by the
SPC Note.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares or other ownership interests
having ordinary voting power (other than shares or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is not a capital lease in accordance with GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, the obligations of such
Person under any Synthetic Lease.

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make a Term Loan hereunder to the Borrower on the Funding Date in a principal
amount not to exceed the amount set forth under the heading “Term Loan
Commitment,” under such Lender’s name on such Lender’s Addendum.  The aggregate
amount of the Term Loan Commitments on the DIP Effective Date is $145,000,000.

“Term Loan Lender” means each Lender having a Term Loan Commitment or holding an
outstanding Term Loan.

“Term Loans” means loans made by the Lenders to the Borrower pursuant to their
Term Loan Commitments and Section 2.1(b).

“Termination Date” means the earliest to occur of (a) the Stated Maturity Date,
(b) the first date on which a Termination Event shall occur, (c) the date on
which the Obligations are accelerated as

20


--------------------------------------------------------------------------------


provided for in Section 7, and (d) solely in respect of the Revolving Credit
Commitments, the date on which the Revolving Credit Commitments are terminated
pursuant to Section 2.4.

“Termination Events” means the occurrence of any of the following dates, events
or conditions: (1) the date of payment and satisfaction in full of all the
Obligations; (2) the effective date of a confirmed plan of reorganization for
the Debtor; (3) the entry of an order approving the sale or other Disposition of
all or substantially all of the Debtor’s assets; or (4) the date of conversion
of the Case into a case under Chapter 7 of the Bankruptcy Code or the
appointment of a trustee, or examiner with expanded powers, for the Debtor.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Credit Party of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (b) the right to obtain all renewals thereof.

“Transferee” means any Assignee or Participant.

“Type” means, in respect of Loans, their character as Term Loans or Revolving
Loans.

“UCC” means, at any time, the Uniform Commercial Code in effect in the State of
New York at such time.

“United States” means the United States of America.

“Unrestricted Cash” means, with respect to any Person, all cash, short term
investments and other Cash Equivalents owned by such Person and available for
use in the ordinary course of business and not subject to any pledge or other
Lien (other than a Lien created pursuant to the Credit Documents), or any other
legal or contractual restriction on transfer or use.

“Unused Revolving Credit Commitment” means, on any date of determination, the
excess, if any, of (i) the aggregate amount of the Revolving Credit Commitments
as of that date over (ii) the aggregate outstanding principal amount of the
Revolving Credit Loans.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

1.2.                              Other Definitional Provisions.

 

(a)                                  Unless otherwise specified therein, all
terms defined in this Agreement shall have such defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

21


--------------------------------------------------------------------------------


(c)                                  As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, unless otherwise specified:

(i)                                     whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;

(ii)                                  the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

(iii)                               the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties (whether real or personal),
including cash, Equity Interests, securities, revenues, accounts, leasehold
interests and contract rights;

(iv)                              the words “hereof”, “herein” and “hereunder”
and words of similar import shall refer to this Agreement or such other Credit
Document, as applicable, as a whole and not to any particular provision hereof
or thereof, and clause, subsection, Section, Article, Schedule, Annex, Exhibit
and analogous references herein or in another Credit Document are to this
Agreement or such other Credit Document, as applicable, unless otherwise
specified;

(v)                                 accounting terms relating to any Group
Member not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP and all accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in conformity with
GAAP;

(vi)                              capitalized terms defined in the UCC and not
defined in Section 1.1 shall have the respective meanings given to them under
the UCC;

(vii)                           the word “or” shall not be exclusive;

(viii)                        the word “incur” shall be construed to mean incur,
create, issue, assume, or become liable in respect of (and the words “incurred”
and “incurrence” shall have correlative meanings);

(ix)                                references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
herein).

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Obligations shall mean the payment in full, in immediately available funds,
of all the Obligations.

22


--------------------------------------------------------------------------------


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; GENERAL PROVISIONS APPLICABLE TO
LOANS

2.1.                              Commitments.

 

(a)                                  Revolving Credit Commitments.  Subject to
the terms and conditions hereof, each Revolving Credit Lender severally agrees
to make loans to the Borrower from time to time on any Business Day during the
period from the Funding Date until the Termination Date in an aggregate amount
outstanding not to exceed at any time the amount of the Revolving Credit
Commitment of such Revolving Credit Lender; provided, however, that at no time
shall any Revolving Credit Lender be obligated to make a Revolving Loan as part
of any Borrowing to the extent the principal aggregate amount of all Revolving
Loans outstanding at that time, after giving effect to the Borrowing of which
such Revolving Loan is a part, would exceed the aggregate amount of Revolving
Credit Commitments in effect at such time.  The Revolving Loans shall be
Eurodollar Periodic Rate Loans with an Interest Period of one month unless
required to be Eurodollar Daily Rate Loans by the terms of this Agreement. 
Amounts borrowed under this Section 2.1(a) may be repaid, prepaid and reborrowed
pursuant to this Section 2, subject to Section 4.

(b)                                 Term Loan Commitments.  Subject to the terms
and conditions hereof (including the OID provided for in Section 2.2(d)), each
Term Loan Lender severally agrees to make a loan to the Borrower on the Funding
Date in an amount not to exceed the amount of the Term Loan Commitment of such
Lender.  The Term Loans shall be Eurodollar Periodic Rate Loans with an Interest
Period of one month unless required to be Eurodollar Daily Rate Loans by the
terms of this Agreement.  Amounts borrowed under this Section 2.1(b) and repaid
or prepaid may not be reborrowed.

2.2.                              Procedure for Borrowing.

 

(a)                                  Revolving Loan Borrowings.  To request a
Revolving Loan Borrowing, the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time three Business Days prior to date of the
proposed Borrowing (each such date, a “Revolving Borrowing Date”)),
substantially in the form of Exhibit F, requesting that the Revolving Credit
Lenders make the Revolving Loans constituting such Revolving Loan Borrowing and
specifying the aggregate amount of the proposed Revolving Loan Borrowing and the
date of such proposed Revolving Loan Borrowing.

(b)                                 Term Loan Borrowing.  To request the Term
Loan Borrowing, the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 10:00
A.M. New York City time, two Business Days prior to the Funding Date),
substantially in the form of Exhibit G, requesting that the Term Lenders make
the Term Loans on the Funding Date and specifying the aggregate amount of the
Term Loan Borrowing and the Funding Date.

(c)                                  Funding.  Upon receipt of such notice
specified in clause (a) or (b) above, the Administrative Agent shall promptly
notify each Lender thereof.  Not later than 2:00 P.M., New York City time, on
the Funding Date or Revolving Borrowing Date, as applicable, each Lender shall
cause to be wire transferred directly to the Borrower Alternative Funding
Account or, in the case of the Term Loan, to such other account as the Borrower
shall instruct in writing (in each case with written notice thereof to the
Administrative Agent, which notice shall be deemed to comprise a notice of the
type described in the first sentence of Section 2.13(d)) (as agreed from time to
time between the Borrower and the Lenders) an amount in immediately available
funds equal to (x) in the case of the Term Loans, its Term Loan Percentage of
the Net Funded Amount of the Term Loan Borrowing requested by the

23


--------------------------------------------------------------------------------


Borrower and (y) in the case of the Revolving Loans, its Revolving Loan
Percentage of the amount of the Revolving Loan Borrowing requested by the
Borrower.

(d)                                 Original Issue Discount.  The Term Loans
shall be made and issued at an original issue discount (“OID”) such that the net
cash proceeds of the Term Loan Borrowing (the “Net Funded Amount”) shall be an
amount equal to the quotient obtained by dividing (i) the aggregate principal
amount of the Term Loan Borrowing requested by the Borrower to be borrowed on
the Funding Date (the “Requested Term Loan Amount”) by (ii) 1.01.  The amount
of  the OID shall be the excess of the Requested Term Loan Amount over the Net
Funded Amount.  The aggregate outstanding principal amount of the Term Loans
immediately after giving effect to the Term Loan Borrowing shall be the
Requested Term Loan Amount.  The OID shall be allocated among the Term Loans
made by the Term Lenders according to their respective Term Loan Percentages

(e)                                  Use of Proceeds.  On the Funding Date, in
each case subject to Section 5.13, (1) the Borrower shall apply a portion of the
proceeds of the Term Loans, immediately upon receipt thereof, together with
other moneys available to it therefor, to make a capital contribution to
Holdings in an amount equal to the Payoff Amount less the amount of other funds
available to SPC for the purpose described in clause (3) below, (2) the Borrower
shall cause Holdings to, and Holdings shall, immediately apply the entire
proceeds of the capital contribution from the Borrower to make a capital
contribution to SPC, in an amount equal to the amount of such proceeds, and (3)
the Borrower and Holdings shall cause SPC to, and SPC shall, apply the entire
proceeds of the capital contribution from Holdings, along with other funds
available to it therefor, to repayment in full of the outstanding obligations
under the Existing SPC Facility, including outstanding principal, all accrued
unpaid interest and fees, and all other remaining obligations owing thereunder
and under all documents relating thereto.

2.3.                              Repayment of Loans.

 

(a)                                  The Borrower agrees to repay at par (but
subject to the payment of any fees required by Section 2.10) the entire unpaid
principal amount of the Revolving Loans and all accrued and unpaid interest
thereon on the Termination Date.

(b)                                 The Borrower agrees to repay at par (but
subject to the payment of any fees required by Section 2.10) the entire unpaid
principal amount of Term Loans and all accrued and unpaid interest thereon on
the Termination Date.

2.4.                              Reduction and Termination of the Revolving
Credit Commitments.

 

(a)                                  The Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent, terminate in whole or,
from time to time, permanently reduce in part ratably the unused portions of the
respective Revolving Credit Commitments of the Lenders according to their
respective Revolving Loan Percentages; provided, however, that each partial
reduction shall be in an aggregate amount of not less than $1,000,000 or a whole
multiple of $1,000,000 in excess thereof.

(b)                                 The Revolving Credit Commitments shall
automatically terminate when they shall have been reduced to zero.

2.5.                              Optional Prepayments. The Borrower may prepay
the Revolving Loans or the Term Loans at par (but subject to the payment of any
fees required by Section 2.10) at any time, in whole or in part, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Revolving Loans or Term Loans; provided that Term

24


--------------------------------------------------------------------------------


Loans may not be prepaid if the Prepayment Liquidity Condition is not met.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued and unpaid interest to such date on the amount prepaid.  Partial
prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof.  The Borrower shall not have
the right to prepay the principal amount of any Loan other than as provided in
this Section 2.5.

 

2.6.                              [Reserved]

 

2.7.                              Continuation of Eurodollar Periodic Rate
Loans.  Each Eurodollar Periodic Rate Loan shall be continued as such upon the
expiration of the then current Interest Period with respect thereto
automatically and without notice or request by the Borrower, provided that no
Eurodollar Periodic Rate Loan may be continued as such when a Default or an
Event of Default has occurred and is continuing unless the Majority Lenders have
determined in their sole discretion to permit such continuations, and if such
continuation is not permitted pursuant to the preceding proviso, such Eurodollar
Periodic Rate Loans shall be automatically converted to Eurodollar Daily Rate
Loans on the last day of such then expiring Interest Period.

 

2.8.                              Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings and
continuations of Eurodollar Periodic Rate Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Periodic Rate Loans
comprised by each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than four Eurodollar
Tranches shall be outstanding at any one time.

 

2.9.                              Interest Rates and Payment Dates.

 

(a)                                  Each Eurodollar Periodic Rate Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Periodic Rate determined for such
Interest Period plus the Applicable Margin.

(b)                                 Each Eurodollar Daily Rate Loan shall bear
interest at a rate per annum equal to the Eurodollar Daily Rate determined for
such day plus the Applicable Margin.

(c)                                  Notwithstanding the rates of interest
specified in Section 2.9(a) or (b) or elsewhere herein, effective immediately
upon the occurrence of an Event of Default and for as long thereafter as such
Event of Default shall be continuing, (i) the principal balance of all Loans
shall bear interest at a rate per annum equal to the rate of interest that would
otherwise be applicable thereto pursuant to Section 2.9(a) or (b) plus 2.0% and
(ii) the amount of all other Obligations shall bear interest at a rate per annum
equal to the rate of interest that would then be applicable to Eurodollar Daily
Rate Loans constituting Revolving Loans (irrespective of whether any Revolving
Loans are then outstanding), giving effect to the increase in rate pursuant to
clause (i) above.  During the continuance of an Event of Default, interest on
all Obligations shall be calculated and compounded daily.

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to clause (c) of
this Section 2.9 shall be payable from time to time in cash on demand.

25


--------------------------------------------------------------------------------


2.10.                        Fees.

 

(a)                                  Administrative Agent Fee.  The Borrower
shall pay to the Administrative Agent, solely for its own account, the fees set
forth in the Fee Letter in the amounts and on the dates described therein, which
fees, when paid, shall be non-refundable and fully earned.

(b)                                 Non-Emergence Fee.  The Borrower shall pay
to the Administrative Agent, for the account of the Lenders, a non-refundable
non-emergence fee (the “Non-Emergence Fee”) on the one-year anniversary of the
DIP Effective Date, in an amount equal to 1.00% of the aggregate principal
amount outstanding under the DIP Facility on such date, unless all outstanding
Obligations shall have been indefeasibly paid in full on or prior to such date.

(c)                                  Refinancing Fee.  On the effective date of
any Refinancing, the Borrower shall pay to the Term Loan Lenders a
non-refundable refinancing fee (the “Refinancing Fee”) in an amount equal to
1.00% of the Net Funded Amount of the Term Loans as of the Funding Date.

(d)                                 Commitment Fee.  The Borrower agrees to pay
to each Revolving Credit Lender a non-refundable commitment fee on the average
daily amount of its Revolving Loan Percentage of the Unused Revolving Credit
Commitment (whether or not the Revolving Credit Commitment is then available for
draw down and whether or not an Event of Default is then continuing,
notwithstanding Section 2.9(c)(ii)) of such Lender from the DIP Effective Date
through the Termination Date at a rate of 1.00% per annum, payable in arrears
(x) on the first Business Day of each calendar month commencing on August 1,
2007, and (y) on the Termination Date.

2.11.                        Computation of Interest and Fees.

 

(a)                                  Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Periodic Rate.  Any
change in the interest rate on a Loan resulting from a change in the Eurodollar
Unadjusted Rate or the Eurocurrency Reserve Requirements or the Federal Funds
Effective Rate shall become effective as of the opening of business on the day
on which such change becomes effective.  The Administrative Agent shall as soon
as practicable notify the Borrower and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a reference to the source used by the Administrative
Agent in determining any interest rate pursuant to Section 2.9(a).

2.12.                        [Reserved]

 

2.13.                        Pro Rata Treatment and Payments.

 

(a)                                  The Borrowings by the Borrower from the
Revolving Credit Lenders of Revolving Loans, and from the Term Loan Lenders of
Term Loans, hereunder shall be made pro rata according to the respective
Revolving Loan Percentages of the Revolving Credit Lenders or the Term Loan
Percentages of the Term Loan Lenders, as applicable.  Fees payable pursuant to
Section 2.10(b) shall be paid to the Lenders pro rata according to their
respective applicable Percentages.  Fees payable pursuant to Section 2.10(c)
shall be paid to the Term Loan Lenders pro rata according to their respective

26


--------------------------------------------------------------------------------


Term Loan Percentages.  Fees payable pursuant to Section 2.10(d) shall be paid
to the Revolving Credit Lenders pro rata according to their respective Revolving
Loan Percentages.

(b)                                 Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made to the Revolving Credit Lenders pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Credit Lenders.  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Term Loans shall be made
to the Term Loan Lenders pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Loan Lenders.

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to each Lender,
at such Lender’s Payment Account, in Dollars and in immediately available
funds.  If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
and interest thereon shall be payable at the then applicable rate during such
extension.

(d)                                 [Reserved]

(e)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of either Agent or any Lender against the
Borrower.

(f)                                    If and to the extent any payment owed to
either Agent or any Lender is not made when due, each Credit Party hereby
authorizes such Agent and such Lender, subject to any notice period provided in
the Final DIP Order, to setoff and charge any amount so due against any Deposit
Account maintained by the Borrower with such Agent or such Lender, whether or
not the deposit therein is then due, such set off and charge to be applied as
contemplated by this Section.

(g)                                 Subject to the provisions of Section
2.13(h), all payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied first, to pay principal
of and interest on any portion of the Loans which the Administrative Agent may
have advanced pursuant to the express provisions of this Agreement on behalf of
any Lender, for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower; second, to pay all other Obligations then due and
payable; and third, as the Borrower so designates.

(h)                                 After the occurrence and during the
continuance of an Event of Default, the Borrower hereby irrevocably waives the
right to direct the application of any and all payments in respect of the
Obligations and any Proceeds of Collateral, and agrees that the Administrative
Agent may, and shall upon either (A) the written direction of the Majority
Lenders or (B) the acceleration of the Obligations pursuant to Section 7, apply
or cause to be applied, and the Administrative Agent and each Lender agree to
act in good faith to permit and facilitate such application of, all payments in
respect of

27


--------------------------------------------------------------------------------


any Obligations and all funds on deposit in any Control Account and all other
Proceeds of Collateral in the following order:

(i)                                     first,  to pay interest on and then
principal of any portion of the Revolving Loans which the Administrative Agent
may have advanced on behalf of any Lender for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower;

(ii)                                  second, to pay Obligations in respect of
any expense reimbursements or indemnities then due to either Agent;

(iii)                               third, to pay Obligations in respect of any
expense reimbursements or indemnities then due to the Lenders;

(iv)                              fourth, to pay Obligations in respect of any
fees then due to the Agents and the Lenders;

(v)                                 fifth, to pay interest then due and payable
in respect of the Loans;

(vi)                              sixth, to pay or prepay principal payments on
the Loans, ratably to the aggregate principal amount of such Loans; and

(vii)                           seventh, to the ratable payment of all other
Obligations;

provided, however, that all of the obligations in each clause above shall be
entitled to full and final payment, before any obligation in the next succeeding
clause shall be entitled to receive any payment or distribution hereunder; and
provided, further, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through seventh, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of each Agent’s and each Lender’s interest in the aggregate outstanding
Obligations described in such clauses.  The order of priority set forth in
clauses first through seventh of this Section 2.13(h) may at any time and from
time to time be changed by the agreement of all of the Lenders without necessity
of notice to or consent of or approval by the Borrower, or any other Person. 
The order of priority set forth in clauses first through fourth of this Section
2.13(h) may be changed only with the prior written consent of each Agent in
addition to all the Lenders.

(i)                                     The Borrower hereby authorizes each
Agent and each Lender to charge from time to time against any or all of the
Borrower’s Deposit Accounts or other accounts with such Agent or such Lender, or
under the dominion and control of either Agent, any of the Obligations that are
then due and payable.  Each Lender receiving any payment as a result of charging
any such account shall promptly notify the Administrative Agent and the Borrower
thereof in writing and make such arrangements as the Administrative Agent shall
request to share the benefit thereof in accordance with Section 12.7.

2.14.                        Requirements of Law.

 

(a)                                  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the DIP Effective Date:

28


--------------------------------------------------------------------------------


(i)                          shall subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.15 and changes in the rate of tax on the
overall net income of such Lender);

(ii)                       shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Periodic Rate or Eurodollar Daily Rate hereunder; or

(iii)                    shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of maintaining Eurodollar
Periodic Rate Loans or Eurodollar Daily Rate Loans, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this clause (a), it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the DIP Effective Date shall have the effect of
reducing the rate of return on such Lender’s or such Person’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such Person could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a written request therefor, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Person for such reduction.

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

2.15.                        Taxes.

 

(a)                                  All payments made by or on behalf of the
Borrower under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income

29


--------------------------------------------------------------------------------


tax or measured by net income of either Agent or any Lender) imposed on either
Agent or any Lender as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Credit Document).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to either Agent or any Lender under this Agreement or
any other Credit Document, the amounts so payable to such Agent or such Lender
shall be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement or any other Credit Document, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of clause (e) of this Section or (ii)
that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this clause (a).  The Borrower shall make (or
cause to be made) any required withholding and pay (or cause to be paid) the
full amount withheld to the relevant Governmental Authority in accordance with
applicable law.

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the account of the relevant Agent or Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the relevant Agent or Lender the required receipts or other required
documentary evidence, the Borrower shall indemnify the relevant Agent or Lender
for any incremental taxes, interest or penalties that may become payable by the
relevant Agent or Lender as a result of any such failure.

(d)                                 A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law and as reasonably requested in writing by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

(e)                                  If any Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Non-Excluded Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Agent or such Lender, agrees to repay the amount

30


--------------------------------------------------------------------------------


paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Agent or such Lender in the
event such Agent or such Lender is required to repay such refund to such
Governmental Authority.  This clause (f) shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(f)                                    The Borrower shall indemnify each Agent
and each Lender for the full amount of Non-Excluded Taxes (to the extent the
Borrower would be required to pay additional amounts with respect to such
Non-Excluded Taxes pursuant to Section 2.15(a)) or Other Taxes arising in
connection with payments made under this Agreement or any other Credit Document
(including any Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.15) paid by such Agent or Lender or any of
their respective Affiliates and any liability (including penalties, additions to
tax interest and expenses) arising therefrom or with respect thereto, whether or
not such Non-Excluded Taxes or Other Taxes were correctly or legally asserted. 
Payment under this indemnification shall be made within ten days from the date
the relevant Agent or any Lender or any of their respective Affiliates makes
written demand therefor.

(g)                                 The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.16.                        [Reserved]

 

2.17.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.14 or
2.15(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.14 or 2.15.

 

2.18.                        [Reserved]

 

2.19.                        Evidence of Debt.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

(b)                                 The Borrower shall, within one Business Day
following the date thereof, notify the Administrative Agent of the payee, date,
amount and character of each payment made by or on behalf of any Credit Party in
respect of the Obligations.  The Administrative Agent, on behalf of the
Borrower, shall maintain the Register pursuant to Section 12.6(b), and a
subaccount therein for each Lender, in which the Administrative Agent may record
(i) the amount of each Loan made hereunder and any Note evidencing such Loan,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by each Lender in respect thereof.

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.19(a) shall, to the
extent permitted by applicable law, be prima facie evidence of the

31


--------------------------------------------------------------------------------


existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

(d)                                 The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing any Loans of such
Lender, substantially in the form of Exhibit E with appropriate insertions as to
date and principal amount.

2.20.                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Periodic Rate Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make further
Eurodollar Periodic Rate Loans and continue Eurodollar Periodic Rate Loans as
such shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurodollar Periodic Rate Loans, if any, shall be converted automatically to
Eurodollar Daily Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrower represents and warrants to each Agent and each Lender
that:

3.1.                              Financial Condition.

 

(a)                                  The Monthly Operating Report most recently
filed prior to the DIP Effective Date and the Monthly Operating Reports for the
preceding three monthly periods have been prepared in good faith and in
accordance with Bankruptcy Rule 2015(a), the local rules of the Bankruptcy Court
and the guidelines of the United States Trustee with responsibility for the Case
and are true and correct to the best of the knowledge and belief of the
individual signatory to each such Monthly Operating Report.

(b)                                 During the period from May 31, 2007 to and
including the DIP Effective Date, there has been no Disposition by any Group
Member of any material part of its business or property except as disclosed on
Schedule 3.1(b).

(c)                                  Solvency; Other Indebtedness.  After giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith and consummation of the transactions to occur on the Funding
Date, (i) the Guarantor is, and will be, Solvent on and as of the Funding Date;
(ii) based on a reasonable valuation and based on the items referred to in
Schedule 3.1(c)(ii), the current value of SPC’s assets is greater than the
current aggregate amount of SPC’s stated liabilities and its contingent
liabilities (for purposes of this clause (ii), contingent liabilities shall be
valued at a reasonable estimate of the liabilities resulting from pending
litigation, asserted claims and assessments, guaranties, environmental
conditions, uninsured risks and other contingent liabilities of SPC);
(iii) based on the current financial condition and reasonable prospects of SPC,
SPC is now, and is reasonably expected in the future to be, able to pay its
debts and other liabilities as they become due; (iv) the Guarantor has no
Indebtedness or other liabilities (other than under the Guaranty), except as
disclosed on Schedule 3.1(c)(iv); (v) SPC has no Indebtedness except under the
Existing SPC Facility (which will be repaid in full on the Funding Date) or as
is disclosed on Schedule 3.1(c)(v); and (vi) the amount of the Guaranty by
Guarantor is not less than $9,990,000.

32


--------------------------------------------------------------------------------


3.2.          [Reserved]

3.3.          Corporate Existence; Compliance with Law.  Each Group Member
(a) is duly organized, validly existing and in good standing (other than
resulting solely from the Case) under the laws of the jurisdiction of its
organization, (b) has the power and authority, and, except to the extent that
the failure to have such legal right could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business, if any, in which it is currently engaged, (c) is duly qualified as a
foreign business entity and in good standing (other than resulting solely from
the Case) under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or in
good standing could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) is in compliance with all orders of the Bankruptcy
Court, to the extent applicable to it, and (e) except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, is in compliance with all other Requirements
of Law.

3.4.          Power; Authorization; Enforceable Obligations.  Each Credit Party
has, or upon the approval of the Final DIP Order shall have, the power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and to consummate the transactions contemplated
hereby or thereby and, in the case of the Borrower, to obtain extensions of
credit hereunder.  Each Credit Party has taken all necessary organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party and to consummate the transactions contemplated
hereby or thereby and, in the case of the Borrower, to authorize the extensions
of credit on the terms and conditions of this Agreement.  Other than the Final
DIP Order, no consent, authorization or approval of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required or advisable in connection with the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Credit Documents or the consummation of any of the
transactions contemplated hereby or thereby, except consents, authorizations,
approvals, filings and notices (i) that have been obtained or made and are in
full force and effect (without the imposition of any conditions that are not
reasonably acceptable to the Majority Lenders) and as to which all applicable
waiting periods have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated hereby, or (ii) that are described
in Schedule 3.4, which consents, authorizations, approvals, filings and notices
described therein will have been obtained or made and will be in full force and
effect (without the imposition of any conditions that are not reasonably
acceptable to the Majority Lenders) on the Funding Date, or (iii) by the
Bankruptcy Court in the form of entry of the Final DIP Order.  Other than the
Final DIP Order, no consent, authorization or approval of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required or advisable in connection with the continuing operations of
the Group Members (except those required in the ordinary course of business in
the reorganization of the corporate structure of the Borrower’s Subsidiaries
other than Holdings and SPC and except those the failure to have or maintain
which could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect).  Each Credit Document has been duly executed and delivered on
behalf of each Credit Party party thereto.  This Agreement constitutes, and each
other Credit Document upon execution will constitute, a legal, valid and binding
obligation of each Group Member party thereto, enforceable against each such
Group Member in accordance with its terms.

3.5.          No Legal Bar.  Upon entry of the Final DIP Order, the execution,
delivery and performance of this Agreement and the other Credit Documents, the
borrowings hereunder, the use of the proceeds thereof, the ability of each
Credit Party to perform its obligations hereunder and thereunder, the ability of
each Agent and each Lender to exercise their respective rights and remedies,
subject to the Final

33


--------------------------------------------------------------------------------


DIP Order, under the Credit Documents and the consummation of the transactions
contemplated hereby or thereby will not (a) violate or contravene, or be
restricted, impeded or subject to adverse conditions under, any Requirement of
Law or other restaint, (b) except for agreements entered into by the Borrower
prior to the commencement of the Case, the provisions of which are no longer
enforceable and which, in the case of executory contracts, have been or will be
rejected by the Borrower, conflict with, result in a breach of, constitute a
default under, or result in or permit the termination or acceleration of, any
Contractual Obligation of any Group Member or (c) result in, or require the
creation or imposition of, any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created hereby and by the other Credit Documents and the
Final DIP Order).  No Requirement of Law or Contractual Obligation applicable to
any Group Member exists that could, or compliance with which could, reasonably
be expected to have a Material Adverse Effect, except as set forth on Schedule
3.5.

3.6.          Litigation.  Other than the Case or as described on Schedule
3.6(a), there is no action, suit, investigation, litigation or proceeding
pending or, to the Credit Parties’ knowledge, threatened in any court or before
any arbitrator or Governmental Authority by or against any Group Member or
against any of their respective properties or revenues that could reasonably be
expected to have a Material Adverse Effect, or if adversely determined could
reasonably be expected to have a Material Adverse Effect.   Other than the Case
or as described on Schedule 3.6(b), there is no action, suit, investigation,
litigation or proceeding pending or, to the Credit Parties’ knowledge,
threatened in any court or before any arbitrator or Governmental Authority by or
against any Group Member or against any of their respective properties or
revenues with respect to, or that restrains or prevents, or imposes or could
reasonably be expected to impose materially adverse conditions upon, the DIP
Facility, the Credit Documents (or the rights and remedies of the Agents and the
Lenders thereunder), the Final DIP Order or the transactions contemplated hereby
or thereby, or threatens to do any of the foregoing.

3.7.          No Default.  Except for defaults arising solely by reason of the
filing of the Case, defaults existing under the Existing SPC Facility prior to
the DIP Effective Date and the defaults which may be alleged under the
agreements listed in Schedule 3.7, no Group Member is in default under or with
respect to any of its Contractual Obligations and, to the knowledge of each
Credit Party, no other Person party thereto is in default under or with respect
to such Contractual Obligations, in either case, in any respect that could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

3.8.          Ownership of Real Property; Liens.  Each Credit Party and SPC has
title in fee simple to, or a valid leasehold interest in, all its Real Property,
and good and marketable title to, or a valid leasehold interest in, all its
other property.  No property of any Credit Party or SPC is subject to any Lien
except (i) the Liens securing obligations under the Existing SPC Facility, which
Liens will be released immediately after giving effect to repayment of the
obligations under the Existing SPC Facility, which shall occur on the Funding
Date, and (ii) Permitted Liens.

3.9.          Intellectual Property.

(a)           Schedule 3.9 lists all Material Intellectual Property of the
Credit Parties on the DIP Effective Date, separately identifying that owned by
such Credit Party and that licensed to such Credit Party.  The Material
Intellectual Property set forth on Schedule 3.9 for such Credit Party
constitutes all of the intellectual property rights necessary to conduct its
business.

(b)           On the DIP Effective Date, all Material Intellectual Property
owned by such Credit Party is valid, subsisting, unexpired and enforceable, has
not been adjudged invalid and has not

34


--------------------------------------------------------------------------------


been abandoned and the use thereof in the business of such Credit Party does not
infringe upon or conflict with the intellectual property rights of any other
Person.

(c)           Except as set forth in Schedule 3.9, on the DIP Effective Date,
none of the Material Intellectual Property owned by such Credit Party is the
subject of any licensing or franchise agreement pursuant to which such Credit
Party is the licensor or franchisor.

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Credit Party’s rights in, any Material Intellectual Property.

(e)           No action or proceeding seeking to limit, cancel or question the
validity of any Material Intellectual Property owned by such Credit Party or
such Credit Party’s ownership interest or other rights therein is on the DIP
Effective Date pending or, to the knowledge of such Credit Party, threatened. 
There are no claims, judgments or settlements to be paid by such Credit Party
relating to the Material Intellectual Property. 

3.10.        Taxes.  Except for domestication duties, if any, that may be owed
by any Group Member or in respect of the property of any Group Member, in an
aggregate amount not to exceed $5,800,000, (x) each Group Member has filed or
caused to be filed all material tax returns that are required to be filed up to
and including the date set forth opposite such Person’s name on Schedule 3.10,
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, (y) all material tax returns filable by any other Person, and all
taxes payable by any other Person, in each case in respect of which any Group
Member may have joint or several liability in an aggregate amount in excess of
$500,000, have been filed or paid, as applicable, and (z) all such material tax
returns referred to in clauses (x) and (y) above are correct and complete (other
than, in each of the foregoing clauses (x), (y) and (z), (1) any taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or any of its Subsidiaries,
as the case may be, or (2) as otherwise expressly disclosed to the Lenders in
writing at least two Business Days prior to the date of the execution and
delivery of this Agreement by them).  To the knowledge of each Credit Party,
with respect to any such tax, fee or other charge, (1) no tax Lien has been
filed and (2) other than with respect to any taxes the amount or validity of
which are currently being contested by appropriate proceedings diligently
pursued or are in good faith not being paid and, in each case, with respect to
which reserves have been provided on the books of the Borrower or any of its
Subsidiaries, as the case may be, no claim is being asserted that could
reasonably be expected to have a Material Adverse Effect.  No Group Member (a)
intends the Loans or any other transaction contemplated hereby to be a
“reportable transaction” (within the meaning of Treasury Regulation 1.6011-4) or
(b) is aware of any facts or events that would result in such treatment.

3.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, are intended to be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the
Board. 

3.12.        Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against or affecting any Group Member pending or, to the
knowledge of any Credit Party, threatened; (b) hours worked by and payment made
to employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other Requirement of Law dealing with such matters; and (c)
all payments due from any Group

35


--------------------------------------------------------------------------------


Member on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the relevant Group Member.

3.13.        ERISA.  Other than the Reportable Event in connection with the
Case, neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Single Employer Plan, and other than
technical defaults capable of cure for an aggregate amount of $1,000,000 or
less, each Single Employer Plan has complied in all material respects with the
applicable provisions of ERISA and the Code.  No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period.  The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions that are used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount,
provided, however, that such amount shall be deemed not to be material so long
as all such amounts do not exceed, in the aggregate, $4,000,000 for the Borrower
and its Subsidiaries taken as a whole.  No Credit Party and no Subsidiary under
common control with (within the meaning of Section 4001 of ERISA) a Credit Party
is a party to, is subject to, or contributes or has contributed to any
Multiemployer Plan.  Except as otherwise disclosed to the Lenders in writing at
least two Business Days prior to the date of the execution and delivery of this
Agreement by them, to the Borrower’s knowledge each Foreign Pension Plan is in
compliance (A) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to such
Foreign Pension Plan and (B) with the terms of such plan, except, in each case,
for such noncompliances as could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

3.14.        Investment Company Act; Other Regulations.  No Credit Party is, and
SPC is not, an “investment company” that is required to be registered under the
Investment Company Act of 1940, as amended.  No Credit Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness, other than the SCL Case or
related Bermuda insolvency proceedings.

3.15.        Subsidiaries.  (a) As of the DIP Effective Date, Schedule 3.15 sets
forth the name and jurisdiction of incorporation of each Significant Subsidiary
of the Borrower and, as to each such Significant Subsidiary, the percentage of
each class of Equity Interests owned by any Group Member and (b) except where
such circumstance could not reasonably be expected to have a Material Adverse
Effect, there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interest in any Group Member, except (i) the Liens on Equity
Interests in SPC held by the Guarantor and securing obligations under the
Existing SPC Facility, which Liens will be released immediately after giving
effect to repayment of the obligations under the Existing SPC Facility, which
shall occur on the Funding Date, and (ii) as created by the Credit Documents and
the Final DIP Order.

3.16.        Use of Proceeds.  The proceeds of the Loans will be used
exclusively by the Borrower in accordance with, and in the manner and subject to
the limitations described in, Section 5.13.

3.17.        Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance

36


--------------------------------------------------------------------------------


with Environmental Laws with regard to the Group Business, nor does the Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened; and

(b)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Group Properties or the Group Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Group Member, the Group Properties or the
Group Business.

3.18.        Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Credit Document or any other document,
certificate or written statement furnished by or on behalf of any Credit Party
to the Administrative Agent or the Lenders or the Bankruptcy Court, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Credit Documents, when taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading. There are no
facts or circumstances known to any Credit Party that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect, that
have not previously been disclosed in writing to the Lenders.

3.19.        [Reserved]

3.20.        Secured, Super-Priority Obligations, Etc.

(a)           The provisions of the Credit Documents and the Final DIP Order are
effective as of the Funding Date, and will continue to be effective after the
Funding Date, to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and perfected Liens on and security interests in
(having, after the release (which shall occur on the Funding Date) of the Liens
securing obligations under the Existing SPC Facility, the priority provided for
herein and in the Final DIP Order) all right, title, and interest of each Credit
Party in, to and under the Collateral, enforceable against each Credit Party
that owns an interest in such Collateral.

(b)           All Secured Obligations and all other amounts owing by the
Guarantor hereunder and under the other Credit Documents in respect thereof will
be secured pursuant to the Liens granted hereunder and under the other Credit
Documents by a perfected, first priority (after the release (which shall occur
on the Funding Date) of the Liens securing obligations under the Existing SPC
Facility, and subject only to Permitted Senior Liens) security interest in and
Lien on all property that constitutes Guarantor Collateral, whether now owned or
existing or hereafter acquired or arising and regardless of where located,
whether within the United States or in other locations, and Proceeds thereof,
except as otherwise disclosed on Schedule 3.20.

(c)           All Secured Obligations and all other amounts owing by the
Borrower hereunder and under the other Credit Documents will be secured pursuant
to the Liens granted hereunder and under the other Credit Documents and section
364(c)(2) or 364(c)(3) of the Bankruptcy Code and the Final DIP Order, by a
perfected, first priority senior security interest in and Lien on (subject only
to the Carve-Out and Permitted Senior Liens) all property of the Debtor and its
estate that constitutes Borrower Collateral, whether now owned or existing or
hereafter acquired or arising and regardless of where located, whether within
the United States or in other locations, and all proceeds thereof.

37


--------------------------------------------------------------------------------


(d)           Pursuant to section 364(c)(1) of the Bankruptcy Code and the Final
DIP Order all Obligations under the Credit Documents at all times will
constitute allowed super-priority administrative expense claims in the SCL Case
having priority over all other costs and expenses of any kind, including those
specified in, or ordered pursuant to, sections 105, 326, 330, 331, 503(b),
507(a), 507(b) or 726 of the Bankruptcy Code, subject only to the Carve-Out,
provided that the Agents and the Lenders disclaim any Lien or priority with
respect to proceeds (including recoveries) of Chapter 5 Claims.

(e)           The Final DIP Order is a Non-Appealable Order.

3.21.        Accounts.  The only Deposit Accounts, Securities Accounts and
Commodity Accounts maintained by any Credit Party on the DIP Effective Date are
those listed on Schedule 3.21, which sets forth such information separately for
each Credit Party.  Schedule 3.21 sets forth all of the Deposit Accounts,
Securities Accounts and Commodity Accounts of any Credit Party that were in
existence immediately prior to the Petition Date.  All Collateral held by a bank
or other Person in a Deposit Account, other than the Specified Exempt Account,
is in a Control Account.  No deposits have been made in or to the Specified
Exempt Account other than to the extent required for employers’ liability
insurance deposit purposes.

3.22.        Title to Pledged Collateral.  Except for Permitted Liens and the
Liens granted to the Collateral Agent pursuant to this Agreement and the other
Credit Documents and the Final DIP Order, each Credit Party is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or certificated securities and is the entitlement holder of all such
Pledged Collateral constituting Investment Property held in a Securities Account
and owns each other item of Pledged Collateral in which a Lien is granted by it
hereunder.

3.23.        Pledged Collateral.

(a)           The Pledged Equity Interests pledged hereunder by each Credit
Party constitute that percentage of the issued and outstanding equity of all
classes of each issuer thereof as set forth on Schedule 3.23.

(b)           All of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(c)           Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

(d)           All Pledged Equity Interests owned by such Credit Party as of the
DIP Effective Date are listed on Schedule 3.23.

(e)           All Pledged Collateral consisting of certificated securities or
Instruments has been delivered to the Collateral Agent.

(f)            All Pledged Collateral held by a Securities Intermediary in a
Securities Account is in a Control Account.

38


--------------------------------------------------------------------------------


(g)           Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Pledged Collateral other than that represented by
certificated securities or Instruments in the possession of the Collateral Agent
or that consisting of Financial Assets held in a Control Account.

(h)           All Collateral of each Credit Party constituting Indebtedness of
any other Person is listed on Schedule 3.23.

(i)            No Person other than the Collateral Agent has Control over any
Investment Property of such Credit Party that constitutes Collateral.

3.24.        Anti-Terrorism Law.

(a)           No Group Member is in violation of any laws relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b)           No Group Member or, to the knowledge of any Credit Party, any
broker or other agent of any Group Member acting or benefiting in any capacity
in connection with the Loans is any of the following:

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

(c)           No Group Member or, to the knowledge of any Credit Party, any
broker or other agent of any Group Member acting in any capacity in connection
with the Loans (i) conducts any business with, or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of, any
Person described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

39


--------------------------------------------------------------------------------


SECTION 4.  CONDITIONS PRECEDENT

4.1.          Conditions Precedent to Loans on the Funding Date.  The obligation
of each Lender to make the Loans requested to be made by it on or after the
Funding Date is subject to the satisfaction of, prior to or concurrently with
the making of such Loans, all of the following conditions precedent:

(a)           Bankruptcy Court Order. 

(i)           The Bankruptcy Court shall have (A) entered the Commitment Order
after notice given and a hearing conducted in accordance with Bankruptcy Rule
4001(a) and 4001(c), certified by the Clerk of the Bankruptcy Court as having
been duly entered, and the Commitment Order shall be in full force and effect
and shall not have been vacated, reversed, modified, amended or stayed without
the prior written consent of the Majority Lenders, and (B) entered the Final DIP
Order after notice given and a hearing conducted in accordance with Bankruptcy
Rule 4001(a) and 4001(c), certified by the Clerk of the Bankruptcy Court as
having been duly entered, and the Final DIP Order shall be in full force and
effect and shall not have been vacated, reversed, modified, amended or stayed
without the prior written consent of the Majority Lenders, and the Final DIP
Order Effective Date shall have occurred no later than July 16, 2007; and

(ii)          All motions and other documents to be filed with and submitted to
the Bankruptcy Court in connection with the Credit Documents and the approval
thereof shall be in form and substance satisfactory to the Majority Lenders.

(b)           Repayment of the Existing SPC Facility.  In the case of Loans
requested to be made on the Funding Date, arrangements satisfactory in form and
substance to the Majority Lenders shall have been made for repayment of the
Existing SPC Facility, and the termination of all Liens granted in connection
with the Existing SPC Facility, substantially contemporaneously with the making
of such Loans, in each case on terms and conditions satisfactory to the Majority
Lenders, which arrangements shall include (i) a capital contribution by the
Borrower to Holdings on the Funding Date, (ii) an agreement by Holdings to apply
all of the proceeds of the capital contribution from the Borrower on the Funding
Date to the making of a capital contribution to SPC on the Funding Date, (iii)
an agreement by SPC to apply all of the proceeds of the capital contribution
from Holdings on the Funding Date, together with additional moneys available to
SPC therefor, if any, to repay in full all outstanding obligations under the
Existing SPC Facility on the Funding Date, (iv) a written acknowledgement by
Holdings of the receipt of the proceeds of the capital contribution from the
Borrower on the Funding Date in an amount equal to the Payoff Amount, (v) a
written acknowledgement by SPC of the receipt of the proceeds of the capital
contribution from Holdings on the Funding Date in an amount equal to the Payoff
Amount, and (vi) a payoff and release letter from each creditor or other obligee
under the Existing SPC Facility confirming that all obligations under the
Existing SPC Facility have been paid in full on the Funding Date and all Liens
securing the Existing SPC Facility, if any, have been terminated.

(c)           Certain Credit Documents; Etc.  The Administrative Agent shall
have received each of the following, each dated the DIP Effective Date unless
otherwise indicated or agreed to by the Majority Lenders, in form and substance
satisfactory to each Lender and each of their respective counsel, duly executed
by each party thereto, and in sufficient copies as requested by each of them:

(i)            this Agreement, duly executed and delivered by the Borrower;

(ii)           for the account of each Lender requesting the same, Notes of the
Borrower conforming to the requirements set forth herein;

40


--------------------------------------------------------------------------------


(iii)          [Reserved]

(iv)          [Reserved]

(v)           each other Credit Document, duly executed by each appropriate
Credit Party and, in the case of each Account Control Agreement, by the
applicable Bank or Approved Securities Intermediary;

(vi)          each item of Pledged Collateral, in form for transfer by delivery;
and

(vii)         each certificate, instrument or document executed by a Credit
Party and delivered to either Agent or any Lender pursuant to or in connection
with any of the foregoing.

(d)           Certain Other Documents.  The Administrative Agent shall have
received each of the following, each dated the DIP Effective Date unless
otherwise indicated herein or agreed to by the Majority Lenders, in form and
substance satisfactory to each Lender and each of their respective counsel, duly
executed by each party thereto, and in sufficient copies as requested by each of
them:

(i)            [Reserved]

(ii)           [Reserved]

(iii)          a solvency certificate of an officer of the Guarantor
substantially in the form of Exhibit H;

(iv)          a solvency certificate of an officer of SPC substantially in the
form of Exhibit I;

(v)           a secretary’s certificate of each Credit Party and SPC, dated as
of the DIP Effective Date, substantially in the form of Exhibit J, with
appropriate insertions and attachments including (A) in the case of each Credit
Party, certification as to the incumbency of officers, (B) in the case of each
Credit Party, authorizing resolutions (for, as applicable, entering into the
Credit Documents, incurring the Indebtedness and granting the Liens contemplated
hereby and thereby, and consummating the transactions contemplated hereby and
thereby, and for such other matters as the Majority Lenders, in their
discretion, may request), (C) memorandum of association, bye-laws and/or private
act or analogous documents, (D) the certificate of incorporation or formation
certified by the relevant authority of the jurisdiction of incorporation or
organization of such Credit Party, and (E) a certificate of compliance from its
jurisdiction of incorporation or organization attesting to the good standing of
such Credit Party;

(vi)          an officer’s certificate of each Credit Party, dated as of the DIP
Effective Date, substantially in the form of Exhibit K, with appropriate
insertions and attachments including certification as to satisfaction of the
conditions set forth in Section 4.2;

(vii)         a favorable opinion of Kirkland & Ellis, counsel to the Credit
Parties, in substantially the form of Exhibit L, addressed to the Agents and the
Lenders;

41


--------------------------------------------------------------------------------


(viii)        a favorable opinion of Appleby, Bermuda counsel to the Credit
Parties, addressed to the Agents and the Lenders and addressing such other
matters as any Lender may reasonably request;

(ix)           copies of UCC search reports or analogous search reports listing
all effective financing statements or analogous filings that name any Credit
Party as debtor, together (to the extent possible) with copies of such financing
statements or analogous filings, none of which shall cover the Collateral
(except for those which shall be terminated on or prior to the Funding Date and
Permitted Liens);

(x)            the results of a recent Lien search in each of the jurisdictions
where the Credit Parties are organized and where Collateral is located, and such
search shall reveal no Liens on any Collateral except for Permitted Liens or
Liens that have been discharged (or with respect to which satisfactory
arrangements shall have been made for such discharge on or prior to the Funding
Date on terms and conditions satisfactory to the Majority Lenders) pursuant to
documentation reasonably satisfactory to the Majority Lenders;

(xi)           evidence reasonably satisfactory to the Majority Lenders of the
making of the filings and giving of the notices and obtaining of the consents,
approvals and authorizations listed on Schedule 3.4 or otherwise customary for
financings of this type or reasonably required by either Agent or the Lenders,
and the expiration of all applicable waiting periods without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated hereby; and

(xii)          evidence reasonably satisfactory to the Majority Lenders that the
Borrower has caused the organizational documents of each of Holdings and SPC to
be amended in a manner satisfactory in form and substance to the Majority
Lenders so as to provide for the payment of amounts to the Borrower to service
the Obligations and to otherwise permit the execution of and entry into the
Credit Documents to which it is a party, and the consummation of and performance
of obligations pursuant to the transactions contemplated hereby and thereby, by
Holdings and SPC; and

(xiii)         such other certificates, documents and agreements, and such other
information respecting any Credit Party and SPC, as may be necessary or
appropriate to give effect to the Credit Documents or the Orders or the
transactions contemplated thereby in the reasonable opinion of the Majority
Lenders, or as any Lender may otherwise reasonably request.

(e)           Insurance.  The Administrative Agent shall have received copies of
insurance policies satisfying the requirements of Section 5.5 and insurance
certificates from independent insurance brokers certifying that all insurance
maintained by each Credit Party, in respect of the Collateral or otherwise, is
placed with such insurance companies, in such amounts, in such form and against
such risks as are usually insured against in the same general area by companies
engaged in same or similar business, together with evidence that such insurance,
and all policies with respect thereto, otherwise satisfies the requirements of
Section 5.5.

(f)            Fees and Expenses Paid.  There shall have been paid to the Agents
and the Lenders, as applicable, all fees and expenses (including reasonable fees
and expenses of counsel) due and payable on or before the Funding Date,
including the DIP Transaction Costs.

42


--------------------------------------------------------------------------------


(g)           Filings, Registrations and Recordings.  Each document (including
any UCC financing statement or analogous filing or registration) required by the
Credit Documents or under law or reasonably requested by the Majority Lenders to
be filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than, in the case of Collateral, with respect to Permitted Senior Liens
and the Carve-Out), shall be in proper form for filing, registration or
recordation and delivered to the Administrative Agent or Collateral Agent, as
applicable.

(h)           Due Diligence.  The Administrative Agent and the Lenders shall
have been given such access to the management, records, books of account,
contracts, and properties of the Borrower and its Significant Subsidiaries and
shall have received such financial, business, legal and other information
regarding the Borrower and its Significant Subsidiaries as the Majority Lenders
shall have requested.  All documents and information required to have been
delivered to the Administrative Agent or the Lenders prior to or in connection
with the Commitment Letter shall have been so delivered and be true, correct and
complete in all material respects at the time given.

(i)            Priority and Security.  The Collateral Agent shall have a legal,
valid and perfected Lien on and security interest in the Collateral with the
priorities as set forth in Sections 3.20 and 10.1 and the Collateral shall be
free of all Liens other than Permitted Liens.  The Indebtedness of SPC to any
Person other than a Credit Party, listed on Schedule 3.1(c)(v), has been
subordinated to the Indebtedness of SPC to the Guarantor (if any) and the
Borrower pursuant to the Subordination Agreement.

4.2.          Conditions Precedent to Each Loan.  The obligation of each Lender
on any date (including the Funding Date) to make any Loan requested to be made
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such Loan on such date, of all of the following conditions precedent:

(a)           Representations and Warranties; No Defaults, Etc.  The following
statements shall be true (1) on the date of such Loan, both before and after
giving effect thereto and to the application of the proceeds thereof, except
where such representation speaks as of a specific date, in which case the
representation shall be true as of the date as of which it is made, and, if
different, (2) on the Funding Date:

(i)            The representations and warranties set forth in Section 3 and in
the other Credit Documents are true and correct (provided that the
representations and warranties set forth in Sections 3.23(e) and (g) and made on
the Funding Date shall be deemed to be so made giving effect to the making of
the Loans on the Funding Date); and

(ii)           no Default or Event of Default has occurred and is continuing.

(b)           No Legal Impediments.  The making of the Loans on such date does
not violate any Requirement of Law on the date of or immediately following such
Loan and is not enjoined, temporarily, preliminarily or permanently.

(c)           Commitment Order; Final DIP Order, Etc.  The Commitment Order and
the Final DIP Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed (except, in the case of the
Commitment Order, by the Final DIP Order) without the prior written consent of
the Majority Lenders. 

Each submission by the Borrower to the Administrative Agent of a notice of
Borrowing pursuant to Section 2.2 and the acceptance by the Borrower of the
proceeds of each Loan requested therein shall be

43


--------------------------------------------------------------------------------


deemed to constitute a representation and warranty by the Borrower as to the
matters specified in Section 4.2 on and as of the date of the making of such
Loan.

SECTION 5.  AFFIRMATIVE COVENANTS

So long as any Loan or other amount is owing to any Lender or either Agent
hereunder, the Credit Parties covenant and agree with the Lenders that:

5.1.          Monthly Operating Reports.  The Borrower will furnish to the
Administrative Agent and each Lender as soon as available but in any event
within 5 days of filing with the applicable office of the clerk of the
Bankruptcy Court a copy of the most recent Monthly Operating Report, which shall
be prepared in good faith, in reasonable detail and in accordance with
Bankruptcy Rule 2015(a), the local rules of the Bankruptcy Court and the
guidelines of the United States Trustee with responsibility for the Case and
which shall be true and correct to the best of the knowledge and belief of the
individual signatory to such Monthly Operating Report.

5.2.          Reports; Certificates; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender (or, in the case of clause
(f), to the relevant Lender):

(a)           no less frequently than quarterly, SPC Reporting Information,
prepared using methodology reasonably acceptable to the Majority Lenders;

(b)           [Reserved];

(c)           concurrently with the delivery of any Monthly Operating Report
pursuant to Section 5.1, a certificate of a Responsible Officer stating that, to
the best of each such Responsible Officer’s knowledge, each Credit Party during
the period covered by such Monthly Operating Report has observed or performed
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Credit Documents to which it is a
party to be observed, performed or satisfied by it, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default, except as
specified in such Monthly Operating Report or in a written notice of the
Borrower delivered to the Lenders pursuant to Section 5.7(a);

(d)           [Reserved];

(e)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC or the Bankruptcy Court;

(f)            promptly upon request, such other reports and information
respecting the business, financial or other condition, operations, performance,
properties or prospects of the Borrower or any of its Significant Subsidiaries
as the Administrative Agent or any Lender may from time to time reasonably
request.

Notwithstanding the above, the Borrower shall not be required to furnish the
Administrative Agent or the Lenders (in each case in their capacity as such)
with Confidential Bankruptcy Case Information.

5.3.          Payment of Taxes, Etc.  Except to the extent such payment is
prohibited by the Bankruptcy Code or, with respect to Subsidiaries, except as
the Majority Lenders otherwise consent, each

44


--------------------------------------------------------------------------------


Credit Party will, and will (except where the directors of the relevant
Subsidiary determine that such required action would be illegal or would violate
the directors’ fiduciary duties to creditors of the relevant Subsidiary) cause
each of its Subsidiaries (other than Subsidiaries that are not Significant
Subsidiaries and whose failure so to act could not reasonably be expected to
cause the liability of such Subsidiary to become or result in a liability of a
Group Member) to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
related to taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member and no
action has been taken by the relevant obligee to impose (except as permitted in
Section 6.2 and as do not result in an Event of Default under Section 7.1), or
foreclose on, any Lien against any Collateral in respect of such obligations.

5.4.          Maintenance of Existence; Compliance.  Except to the extent that
the Majority Lenders otherwise consent, each Credit Party will, and will (except
where the directors of the relevant Subsidiary determine that such required
action would be illegal or would violate the directors’ fiduciary duties to
creditors of the relevant Subsidiary) cause each of its Significant Subsidiaries
to, (a) (i) preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights,
privileges, permits and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.3 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b) to
the extent not prohibited by the Bankruptcy Code, comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith resulted solely because of the filing of the SCL Case or could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.5.          Maintenance of Property; Insurance.  Except to the extent that the
Majority Lenders otherwise consent, each Credit Party will, and will (except
where the directors of the relevant Subsidiary determine that such required
action would be illegal or would violate the directors’ fiduciary duties to
creditors of the relevant Subsidiary) cause each of its Significant Subsidiaries
to, (a) except as otherwise required by the Bankruptcy Code, maintain and
preserve all Collateral and, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, all other property
useful and necessary in its business (other than cash) in good working order and
condition, ordinary wear and tear excepted; (b) maintain all Collateral and such
other property in accordance with all requirements set forth herein and in the
other Credit Documents; and (c) maintain with financially sound and reputable
insurance companies insurance on all its property, including the Collateral, and
other insurance (including casualty, liability and D&O Insurance), consistent
with past practice but in any event in at least such scope and amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business, all of which
insurance policies maintained by or for the benefit of any Credit Party (other
than D&O Insurance) shall provide that no cancellation, material addition in
amount or material change in coverage shall be effective without thirty days’
prior written notice thereof to the Administrative Agent. 

5.6.          Inspection of Property; Books and Records; Discussions.  Each
Credit Party will, and will use its best efforts to cause each of its
Significant Subsidiaries to, (a) keep proper books of records and accounts in
which full, true and correct entries, in the case of the Borrower in conformity
with GAAP or reporting requirements under the Bankruptcy Code and with respect
to all other Group Members in conformity with all Requirements of Law as
provided pursuant to applicable local statutes, shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be

45


--------------------------------------------------------------------------------


desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants, if any.

5.7.          Notices.  The Borrower will promptly, and in any event within the
periods indicated below, give notice to the Administrative Agent and each
Lender:

(a)           within two Business Days, of the occurrence of any Default or
Event of Default;

(b)           within two Business Days of any officer of the Borrower obtaining
knowledge thereof, of any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, or any notice of violation that may be issued by any Governmental
Authority to any Group Member, that in the case of either clause (i) or (ii), if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

(c)           within two Business Days, of receipt of service or other notice of
any litigation or proceeding affecting any Group Member (other than litigation
against the Borrower involving claims arising prior to the commencement of the
Case and that are stayed or enjoined by operation of the Bankruptcy Code or by
order of the Bankruptcy Court) (i) in which the amount involved is $5,000,000 or
more, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Credit Document;

(d)           within 30 days after any Credit Party knows or has reason to know
thereof, of the following events occurring after the date of this Agreement: 
(i) the occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan, or
the creation of any Lien in favor of (A) the PBGC, (B) a Single Employer Plan,
(C) any foreign Governmental Authority having regulatory authority with respect
to any Foreign Pension Plan or (D) any Foreign Pension Plan, or any withdrawal
from, or the termination of, any Foreign Pension Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC, any Credit Party,
Subsidiary or any Commonly Controlled Entity with respect to the withdrawal
from, or the termination, Reorganization or Insolvency of, any Plan, or any
comparable action with respect to any Foreign Pension Plan, (iii) the failure to
make any required contribution to any Plan or any Foreign Pension Plan other
than The Sea Containers 1983 Pension Scheme and The Sea Containers 1990 Pension
Scheme or (iv) the incurrence by any Credit Party or Subsidiary of any other
material liability pursuant to, or in connection with, any Plan or Foreign
Pension Plan, other than liabilities capable of cure for an aggregate amount of
$500,000 or less;

(e)           within two Business Days, of any pleading, motion, application,
judicial information or other document served, filed by or on behalf of the
Debtor with the Bankruptcy Court or the United States Trustee in the Case, or
distributed by or on behalf of the Debtor to any Committee in the Case
(together, in each case, with a copy thereof, provided, that the Borrower shall
not be required to provide the Administrative Agent or the Lenders with copies
to the extent containing Confidential Bankruptcy Case Information but shall
instead provide such copies with Confidential Bankruptcy Case Information
redacted from them);

(f)            within two Business Days of any officer of the Borrower obtaining
knowledge thereof, in reasonable detail, of any Lien asserted against any of the
Collateral other than Permitted Liens; and

46


--------------------------------------------------------------------------------


(g)           within four Business Days of any officer of the Borrower obtaining
knowledge thereof, of any development or event that has had or could reasonably
be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

5.8.          Environmental Laws.  Each Credit Party will, and will (except
where the directors of the relevant Subsidiary determine that such required
action would be illegal or would violate the directors’ fiduciary duties to
creditors of the relevant Subsidiary) cause each of its Significant Subsidiaries
to, except where the failure to so comply therewith could not reasonably be
expected to have a Material Adverse Effect:

(a)           comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

(b)           conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws;

(c)           keep or cause to be kept all Group Properties free and clear of
any material Lien imposed pursuant to any Environmental Laws; and

(d)           generate, use, treat, store, Release or permit the generation,
use, treatment, storage or Release of Materials of Environmental Concern on any
of its Group Properties or otherwise in connection with the ownership or
operation of the Group Business (except as is required for the operation of the
Group Business) in material compliance with all applicable Environmental Laws
and in a manner that is not reasonably likely to result in any material
liabilities of any Group Member under any Environmental Law.

5.9.          Additional Collateral.  The Borrower will, and will cause Holdings
to:

(a)           with respect to any property constituting, or included in the
definition of, Collateral that is acquired or created after the DIP Effective
Date by any Credit Party, and as to which the Collateral Agent, for the benefit
of the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments and/or supplements to this
Agreement or such other documents as the Majority Lenders deem necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest in such property having the
priority specified in Sections 3.20 and 10.1, including the filing of UCC
financing statements or comparable filings or registrations in such
jurisdictions as may be required by this Agreement or by law or as may be
requested by the Majority Lenders;

(b)           with respect to any Subsidiary created or acquired after the DIP
Effective Date by Holdings, promptly (to the extent not previously done) (i)
execute and deliver to the Administrative Agent such amendments and/or
supplements to the Credit Documents, by addendum signature page or

47


--------------------------------------------------------------------------------


otherwise, and execute such Ancillary Collateral Documents and other documents
as the Majority Lenders deem necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected security interest
having the priority set forth in Sections 3.20 and 10.1 in the Equity Interests
in such Subsidiary that is owned by Holdings, (ii) deliver to the Collateral
Agent the certificates representing such Equity Interests, together with undated
share transfer forms, in blank, executed and delivered by a duly authorized
officer of Holdings and (iii) if requested by the Majority Lenders, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Majority Lenders.

5.10.        Further Assurances; Cooperation.  Each Credit Party will, and will
(except where the directors of the relevant Subsidiary determine that such
required action would be illegal or would violate the directors’ fiduciary
duties to creditors of the relevant Subsidiary) cause each of its Significant
Subsidiaries to, (i) from time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Majority Lenders may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Credit Documents, or otherwise for the purposes described in
Section 10.2, and (ii) cooperate with the Administrative Agent and the Lenders,
and each of their financial advisors, counsel, and other consultants, in
connection with the administration of the Case and the Loans and effectiveness
of the Credit Documents and consummation of the transactions contemplated hereby
and thereby.  Upon the exercise by either Agent or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Credit
Documents that requires any consent, approval, recording qualification or
authorization of any Governmental Authority, each Credit Party will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that such Agent or
such Lenders may be required to obtain from any Credit Party or any of its
Significant Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

5.11.        Control Accounts.  No Credit Party shall establish or maintain a
Deposit Account (other than the Specified Exempt Account) or Securities Account
that is not a Control Account; provided, however, that any Credit Party may
maintain payroll, withholding tax and other fiduciary accounts to the extent
required by Requirement of Law; and provided, further, that the Borrower may
maintain certain Deposit Accounts (other than the Specified Exempt Account) that
are not Control Accounts until, but not after, the sixtieth day after the
Funding Date, so long as (i) all Deposit Accounts maintained with Commerce Bank,
N.A., are Control Accounts, and (ii) the aggregate amount on deposit in all such
Deposit Accounts (other than the Specified Exempt Account) that are not Control
Accounts is not in excess of $1,000,000 at any time.  No Credit Party shall make
any deposit in or to the Specified Exempt Account other than to the extent
required for employers’ liability insurance deposit purposes.

5.12.        Restriction on Payment of Obligations Other than in the Ordinary
Course of Business.  Except (1) as may be consented to by the Majority Lenders,
or (2) to the extent such prepayment or such failure to pay could not reasonably
be expected to have a Material Adverse Effect, each Credit Party (a) will, and
will (except where the directors of the relevant Subsidiary determine that such
required action would be illegal or would violate the directors’ fiduciary
duties to creditors of the relevant Subsidiary) cause each of its Significant
Subsidiaries to, pay its obligations in the ordinary course of business
consistent with sound business practices and (b) shall not, and shall not permit
any of its Significant Subsidiaries to, voluntarily prepay expenses.

5.13.        Use of Loan Proceeds.

(a)           The Borrower will use or apply the proceeds of the Term Loans
solely (a) to make the capital contribution to Holdings as described in Section
2.2(e)(1), and (b) to pay the DIP Transaction Costs.

48


--------------------------------------------------------------------------------


(b)           Holdings will use the proceeds of the capital contribution from
the Borrower of proceeds of the Term Loans solely to make the capital
contribution to SPC as described in Section 2.2(e)(2).

(c)           The Borrower will use or apply the proceeds of the Revolving Loans
solely for general corporate purposes of the Borrower and its Subsidiaries in
the ordinary course of business, consistent with the terms of the Credit
Documents and the Bankruptcy Code.

(d)           The Borrower and Holdings will cause SPC to use the proceeds of
the capital contribution from Holdings, together with other moneys available to
SPC therefor, to repay in full the outstanding obligations under the Existing
SPC Facility, including outstanding principal, all accrued unpaid interest and
fees, and all other remaining obligations owing thereunder and under all
documents relating thereto.

5.14.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

SECTION 6.  NEGATIVE COVENANTS

So long as the Commitments remain in effect or any Loan or other amount is owing
to any Lender or Agent hereunder, the Credit Parties covenant and agree with the
Lenders that:

6.1.          Limitation on Indebtedness.  Except to the extent that the
Majority Lenders otherwise consent, the Borrower will not create, issue, incur,
assume, or become liable in respect of, and will not permit Holdings or SPC to,
and Holdings will not, create, issue, incur, assume, become liable in respect of
or suffer to exist, any Indebtedness, except:

(a)           Indebtedness of any Credit Party pursuant to any Credit Document;

(b)           Indebtedness incurred for the purpose of, and proceeds of which
are immediately applied toward, repayment in full in cash of all Obligations;

(c)           Indebtedness incurred prior to, and outstanding on, the Petition
Date;

(d)           unsecured Indebtedness incurred on or after the Petition Date and
listed on Schedule 6.1(d), provided that (i) after August 31, 2007, there shall
be no Indebtedness outstanding owed by the Credit Parties or SPC to Sea
Containers Treasury Ltd., and (ii) all Indebtedness owing from time to time by
SPC to the Borrower shall be evidenced by the SPC Note;

(e)           unsecured trade payables more than 90 days past due in an
aggregate amount outstanding not to exceed $1,000,000 at any time;

(f)            in addition to the unsecured Indebtedness of SPC listed on
Schedule 3.1(c)(v), unsecured Indebtedness of SPC to Sea Container British Isles
Ltd. and to SC America Inc., in an aggregate amount outstanding not to exceed
$1,000,000 at any time; and

49


--------------------------------------------------------------------------------


(g)           Indebtedness of the Borrower, of the nature described in clause
(b)(ii)(y) of the definition of “Indebtedness”, pursuant to the Cash Management
Order and owing to Subsidiaries of the Borrower other than Holdings.

6.2.          Liens.  The Borrower will not create, incur, or assume, and will
not permit Holdings or SPC to, and Holdings will not, create, incur, assume or
suffer to exist, any Lien upon any of its property, whether now owned or
hereafter acquired, except for the following (collectively “Permitted Liens”):

(a)           in the case of the Borrower and SPC, Liens in respect of existing
domestication duties, if any, applicable solely to containers owned by the
Borrower and SPC, that do not exceed $5,800,000 in aggregate amount;

(b)           Liens for other taxes, assessments or other governmental charges
or levies;

(c)           in the case of the Borrower and SPC, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business;

(d)           pledges or deposits by the Borrower in the ordinary course of
business in connection with workers’ compensation,  employers’ liability,
unemployment insurance and other social security legislation (other than Liens
in favor of any Plan or the PBGC in excess of $4,000,000) (for the avoidance of
doubt, issuance of Financial Support Directions or contribution notices from
United Kingdom regulators establishing an unsecured claim against the Borrower,
or establishing any claim against any Subsidiary of the Borrower other than
Holdings and SPC, shall not be deemed to create, or constitute the incurrence or
assumption of, a Lien);

(e)           in the case of the Borrower and SPC, deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature (in each
case other than for borrowed money) incurred in the ordinary course of business;

(f)            in the case of the Borrower, customary escrow arrangements
covering sales proceeds payable by purchasers of assets of the Borrower, in an
aggregate amount outstanding not to exceed $2,000,000 at any time;

(g)           in the case of the Borrower, easements, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Significant Subsidiaries;

(h)           in the case of the Borrower, Liens on property of the Borrower
that are consented to by the Majority Lenders and approved by order of the
Bankruptcy Court after notice and a hearing, and in the case of Holdings and
SPC, Liens on property of Holdings or SPC that are consented to by the Majority
Lenders;

(i)            Liens created pursuant to the Credit Documents;

(j)            Liens referred to in Section 7.1(o) below to the extent not
resulting in an Event of Default thereunder;

50


--------------------------------------------------------------------------------


(k)           in the case of the Borrower and SPC, any interest or title of a
lessor under any lease entered into by a Credit Party in the ordinary course of
its business and covering only the assets so leased;

(l)            in the case of the Borrower and SPC, Liens arising from UCC
financing statements filed on a precautionary basis in respect of operating
leases intended by the parties to be true leases;

(m)          in the case of SPC, the rights of lessees of containers in which
SPC has an interest, which leases were entered into in the ordinary course of
business; and

(n)           Liens consisting of the withholding or setting off of funds by GE
SeaCo  with respect to any payments to SPC or the Borrower (i) in respect of
domestication duties or (ii) pursuant to other claims asserted under the
Equipment Management Agreement, the Master Lease Agreement or the Members
Agreement;

provided, in the case of each Lien described in clauses (b) and (c) above, that
(A) the claims or amounts secured by such Lien are either (1) not yet due or are
being contested in good faith by appropriate proceedings diligently pursued,
with adequate reserves maintained with respect thereto on the books of the
applicable Credit Party in conformity with GAAP, and as to which no action has
been taken by the relevant obligee to impose, or foreclose on, any Lien against
any property of any Credit Party or (2) not in excess of $5,000,000 in aggregate
amount, and (B) such Liens, to the extent applicable to Collateral, do not rank
pari passu with or prior to the Liens referred to in clause (i) (to the extent
such Liens apply to the same assets).

6.3.          Fundamental Changes; Collateral Actions.  Except to the extent
that the Majority Lenders otherwise consent, no Credit Party will, and the
Borrower will not permit any of its Significant Subsidiaries to:

(a)           enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution);

(b)           take or allow to be taken any action (other than Dispositions
expressly permitted hereunder) that would impair the validity or priority of the
Liens granted under the Credit Documents; or

(c)           transfer any assets to, or make any Investment in, any Subsidiary
that is not a Significant Subsidiary, except as permitted by Section 6.6(e).

6.4.          Disposition of Property.  No Credit Party will, or will permit SPC
to, Dispose of any property, whether now owned or hereafter acquired, or, in the
case of any Significant Subsidiary of the Borrower, issue or sell any shares of
such Subsidiary’s Equity Interests to any Person, except:

(a)           the Disposition of property in the ordinary course of business;

(b)           the Disposition of property upon both (i) receipt of prior written
consent of the Majority Lenders (such consent not to be unreasonably withheld
or, if to be given, delayed) and (ii) where applicable, entry of an order of the
Bankruptcy Court approving such Disposition, after notice and a hearing; or

(c)           each Disposition described in Schedule 6.4(c);

51


--------------------------------------------------------------------------------


provided that the foregoing limitations are not intended to prevent the Debtor
from rejecting unexpired leases or executory contracts pursuant to section 365
of the Bankruptcy Code in connection with the SCL Case.

6.5.          Restricted Payments.  Except to the extent that the Majority
Lenders otherwise consent, the Borrower will not make any Restricted Payments.

6.6.          Investments.  The Borrower will not, and will not permit Holdings
or SPC to, and Holdings will not, directly or indirectly, make any Investment
except:

(a)           Investments consented to in writing in advance by the Majority
Lenders;

(b)           the capital contributions made on the Funding Date and described
in Section 2.2(e);

(c)           Investments made by the Borrower on terms and conditions approved
prior to the date of the Commitment Letter by order of the Bankruptcy Court;

(d)           the transfer and conversion to contributed surplus of a portion of
the Indebtedness of SPC to the Borrower and of Holdings to the Borrower, in each
case to the extent and in the amount described in Schedule 3.1(c)(iv); and

(e)           Investments made by the Borrower not permitted by clauses (a), (b)
and (c) above, not exceeding $5,000,000 in the aggregate outstanding at any time
and approved by order of the Bankruptcy Court after notice and a hearing.

6.7.          Modifications of Certain Debt Instruments.  No Credit Party will,
or will permit SPC to, (i) make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of, or otherwise optionally or
voluntarily defease or segregate funds with respect to, any Indebtedness of the
Borrower or SPC (other than the Obligations and the Existing SPC Facility) the
outstanding principal amount of which exceeds $500,000 (or permit any amendment,
modification, waiver or other change with respect to the terms of any such
Indebtedness which shall have any of the foregoing effects), (ii) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Contractual Obligation
relating to any Indebtedness of the Borrower or SPC, in each case without the
prior written consent of the Majority Lenders in their full discretion, or (iii)
with respect to the Borrower, seek approval from the Bankruptcy Court of a
settlement with respect to prepetition indebtedness under 9019 of the Bankruptcy
Rules; except, in the case of each of clauses (i) and (ii) above, as may be
effected by the consummation of a plan of reorganization with respect to the
Debtor that provides for the simultaneous payment in full in cash of all then
outstanding Obligations.

6.8.          Transactions with Affiliates.  No Credit Party will, or will
permit any of its Significant Subsidiaries to, enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than a Credit Party or SPC) unless such transaction is either
(a) (x) otherwise permitted under this Agreement or the Commitment Order or the
Final DIP Order, (y) in the ordinary course of business of the relevant Group
Member and (z) except as otherwise consented to by the Majority Lenders, upon
fair and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, (b) disclosed to the Lenders in writing at least two Business Days
prior to the date of the execution and delivery of this Agreement by them, (c)
the transfer and conversion to contributed surplus of (i) SPC of a portion (not
to exceed $30,000,000) of the Indebtedness of SPC to the Borrower and
(ii) Holdings of all of the Indebtedness of Holdings to the

52


--------------------------------------------------------------------------------


Borrower, in each case to the extent and in the amount described in Schedule
3.1(c)(iv), or (d) consented to by the Majority Lenders, except that (i)
Restricted Payments to the extent permitted by Section 6.5, (ii) Investments to
the extent permitted by Section 6.6, (iii) the provision of services to
Affiliates not satisfying the requirements of clause (a)(i), (ii) and (iii)
above and not involving the transfer of assets provided that the aggregate value
of such services so provided during the term of this Agreement does not exceed
$25,000,000, and (iv) transactions permitted by the Cash Management Order shall
in each case be permitted; provided, however, that if any such transaction in
clause (d)(iv) requires Bankruptcy Court approval pursuant to the terms of the
Cash Management Order and does not satisfy the requirements of clause (a)(i),
(ii) and (iii) above, then no Credit Party will, or will permit any of its
Significant Subsidiaries to, enter into such transaction without prior written
consent of the Majority Lenders.

6.9.          Sales and Leasebacks.  No Credit Party will, or will permit SPC
to, enter into any arrangement, directly or indirectly, with any Person whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred

6.10.        Hedge Agreements.  No Credit Party will, or will permit any of its
Subsidiaries to, engage in any speculative transactions or enter into any Hedge
Agreement, except (a) Hedge Agreements entered into to hedge or mitigate risks
to which the Borrower or any of its Subsidiaries has actual exposure (other than
those in respect of Equity Interests) and (b) Hedge Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any of its Subsidiaries, in each case in (a) and (b) above, in the ordinary
course of business and consistent with industry practices and not for
speculative purpose.

6.11.        Negative Pledge Clauses; Etc..  Other than under agreements entered
into by the Borrower prior to the commencement of the SCL Case, enforcement of
which is prohibited under United States law (including applicable bankruptcy
law) or that are described in Schedule 6.11, no Credit Party will, or will
permit SPC to, enter into or suffer to exist or become effective (i) any
agreement that prohibits or limits the ability of such Credit Party or SPC to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, or (ii) in the case of any
Credit Party, any agreement that requires any other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Obligations, other than in
each case (x) this Agreement and the other Credit Documents, and (y) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case any prohibition, limitation or
requirement of ratable security shall only be effective against the assets
financed thereby).

6.12.        Clauses Restricting Subsidiary Distributions.  No Credit Party
will, or will permit SPC to, enter into or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of Holdings or SPC to
(a) make Restricted Payments in respect of any Equity Interest in Holdings or
SPC held by, or pay any Indebtedness owed to, any Group Member, (b) make loans
or advances to, or other Investments in, any Credit Party or (c) transfer any of
its assets to any Credit Party, except for such encumbrances or restrictions
existing under or by reason of any restrictions existing under the Credit
Documents.

6.13.        Lines of Business.  No Credit Party will, or will permit any of its
Significant Subsidiaries to, enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Group Members are
engaged on the date of this Agreement or activities that are reasonably similar,
ancillary, incidental, complementary or related to, or a reasonable extension,
development or expansion of, those businesses in which the Group Members are
engaged on the date of this Agreement.

53


--------------------------------------------------------------------------------


6.14.        Organizational Documents and Material Agreements.  No Credit Party
will, or will permit any of its Significant Subsidiaries to, (a) except as
described in Schedule 6.14, amend, modify or otherwise supplement or permit the
amendment, modification or other supplement of any Group Member’s organizational
documents in a manner that is inconsistent with, or violates the terms of, or
could reasonably be expected to prevent or hinder compliance with, the terms of
any Credit Document or either Order or (b) agree to any amendment, modification
or termination of any material agreement to which any Group Member is a party,
in each case except to the extent such amendment, modification, supplementation
or termination could not reasonably be expected to have a Material Adverse
Effect.

6.15.        SPC and Holdings.  Except to the extent that the Majority Lenders
otherwise consent, the Borrower shall not permit either of Holdings or SPC to,
and Holdings shall not, (i) cease to be organized as a bankruptcy remote,
special purpose subsidiary in accordance with the requirement of the Existing
SPC Facility as in effect on the date of the Commitment Letter (except for such
amendments to Holdings’ and SPC’s organizational documents as are described in
Section 4.1(d)(xii) or as set forth on Schedule 3.1(c)(iv) in respect of certain
intercompany obligations), or (ii) act in a manner inconsistent, or fail to act
which failure is inconsistent, with such organization.

6.16.        Certain Orders and Other Bankruptcy Documents.  No Credit Party
will, or will permit any of its Subsidiaries to, seek or make or permit to be
made any change, amendment or modification, or any application or motion for any
change, amendment or modification, to either Order without the prior written
consent of the Majority Lenders.  No Credit Party will, or will permit any of
its Subsidiaries to, violate the terms of, or seek any court order to modify the
terms of, (i) the transactions approved in the Final DIP Order, and such Final
DIP Order may not be modified in any filed or confirmed plan of reorganization
or (ii) the Cash Management Order dated January 12, 2007, in any manner that
impairs the Lien in favor of the Lenders in all cash and cash equivalents of the
Borrower and all accounts relating thereto.  No Credit Party will, or will
permit any of its Subsidiaries to, (i) seek any court order that grants or
attempts to grant any party other than a Secured Party a superpriority claim
against the Debtor or its estate, (ii) prime, subordinate, or seek to prime or
subordinate the Secured Obligations or the Secured Parties’ Lien on the
Collateral (except for the Carve-Out or as otherwise expressly permitted by
Section 6.2), or (iii) seek any court order that grants or attempts to grant a
security interest in the Borrower’s assets to any other “person” (as such term
is defined in the Bankruptcy Code) (except in connection with the repayment or
refinancing in full in cash of all Obligations or except as otherwise expressly
permitted by Section 6.2).  The Debtor shall not directly or indirectly file
with or submit to, or consent to any other Person filing with or submitting to,
the Bankruptcy Court any motion or other document in connection with the DIP
Facility, the Credit Documents, the transactions contemplated hereby and
thereby, and the approval thereof, unless such motion or document shall be in
form and substance reasonably satisfactory to the Majority Lenders and all
procedures to be followed shall be acceptable to the Majority Lenders.

6.17.        [Reserved]

6.18.        [Reserved]

6.19.        Terrorism Law; Anti-Money Laundering.

(a)           No Credit Party will, or will permit any of its Subsidiaries to,
directly or indirectly (i) knowingly conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 3.24, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law in
violation of the Executive Order or Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth

54


--------------------------------------------------------------------------------


in any Anti-Terrorism Law (and the Borrower shall deliver to the Lenders any
certification or other evidence reasonably requested from time to time by any
Lender in its reasonable discretion, confirming the Borrower’s and its
compliance with this Section 6.19).

(b)           No Credit Party will, or will permit any of its Subsidiaries to,
cause or permit any of the funds of any of them that are used to repay the Loans
to be derived from any unlawful activity with the result that the making of the
Loans would be in violation of law.

6.20.        Certain Ownership and Organizational Requirements.  The Borrower
will not permit either of Holdings or SPC to cease to be a Significant
Subsidiary.  The Borrower will not own less than 100% of the preference shares
of Holdings, and Holdings will not own less than 100% of the preference shares
of SPC; such preference shares will constitute all Equity Interests in Holdings
and SPC respectively, except that Amacar Investments L.L.C., a Delaware limited
liability company, shall be permitted to continue to own Class A shares
representing a minority, non-economic interest in each of Holdings and SPC
consistent with current arrangements.  The Borrower will not permit either of
Holdings or SPC to cease to be organized as a limited company, the Equity
Interests in which constitute shares in the capital of such company.

6.21.        Pension and Related Plans.  No Credit Party will, or will permit
any Subsidiary controlled by or under common control with (within the meaning of
Section 4001 of ERISA) any Credit Party to, directly or indirectly, be or become
a party to or subject to, or contribute to, any Multiemployer Plan.  No Credit
Party will, or will permit any of its Subsidiaries to, be or become party to or
subject to, or contribute to, any Foreign Pension Plan (i) that is a defined
benefit or analogous plan or scheme other than (x) those described on Schedule
6.21 and (y) other such plans or schemes not described on Schedule 6.21, the
aggregate liabilities under all of which, for the Borrower and its Subsidiaries,
are not in excess of $1,000,000, or (ii) that is a defined contribution or
analogous plan or scheme other than those in existence as of the DIP Effective
Date.

SECTION 7.  EVENTS OF DEFAULT

7.1.          Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur and be continuing:

(a)           (i) the Borrower shall fail to pay any principal of any Loan when
due and payable in accordance with the terms hereof; or (ii) the Borrower shall
fail to pay, prior to the close of business on the third Business Day after such
amount becomes due and payable in accordance with the terms hereof, any interest
on any Loan or any other amount payable hereunder or under any other Credit
Document; or

(b)           any representation or warranty made or deemed made by any Credit
Party herein or in any other Credit Document or that is contained in any
certificate, instrument, document or financial or other statement furnished by
it at any time under or in connection with this Agreement or any such other
Credit Document shall prove to have been inaccurate in any material respect on
or as of the date made or deemed made; or

(c)           any Credit Party shall default in the observance or performance of
any term, agreement or covenant contained in (i) Section 6 (which default under
Section 6, if capable of being cured, remains uncured for three Business Days)
or (ii) Section 5.7; or

(d)           any Credit Party shall default in the observance or performance of
any other term, agreement or covenant contained in this Agreement or any other
Credit Document (other than as provided in clauses (a) through (c) of this
Section), and such default shall continue unremedied for a

55


--------------------------------------------------------------------------------


period of 10 days after the earlier of the date on which (i) a Responsible
Officer of any Credit Party becomes aware of such default or (ii) written notice
thereof shall have been given to the Borrower from the Administrative Agent or
any Lender; or

(e)           any Credit Party shall (i) default in making any payment of any
principal of any Indebtedness (excluding the Loans) of such Credit Party (or any
Guarantee Obligation in respect of Indebtedness of any other Person), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing (A)
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $2,000,000 or (B) in the case of the Borrower, resulting from
the compliance with the Bankruptcy Code or any order of the Court, and as to
which the exercise of remedies against property of the Borrower, including
foreclosure, seizure, blockage, administrative freeze or otherwise, is stayed,
for so long as such stay is in effect; or

(f)            (i) the Guarantor or SPC shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Guarantor or SPC shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Guarantor or SPC any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Guarantor or SPC any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Guarantor or SPC shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Guarantor or SPC shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan securing an aggregate amount in excess of $4,000,000 shall
arise on the assets of any Credit Party, Subsidiary or any Commonly Controlled
Entity, (iii) other than the commencement of the Case, a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any

56


--------------------------------------------------------------------------------


Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(h)           one or more judgments or decrees or orders for the payment of
money shall be entered against Holdings or SPC (1) in favor of GE SeaCo, GE
Party or an Affiliate thereof, involving in the aggregate a liability (not paid
or fully covered (subject to a customary deductible) by insurance as to which
the relevant insurance company has acknowledged coverage) of $25,000,000 or more
or (2) in favor of any other party or parties, involving in the aggregate a
liability (not paid or fully covered (subject to a customary deductible) by
insurance as to which the relevant insurance company has acknowledged coverage)
of $5,000,000 or more,  and in the case of each of clauses (1) and (2) above
either (x) enforcement proceedings shall have been commenced by any creditor or
creditors upon such judgments or orders or (y) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgments or orders
shall not be in effect; or

(i)            any of the Credit Documents or the Commitment Order or the Final
DIP Order or the Cash Management Order shall, for any reason, be modified
without consent of the Majority Lenders or cease to be in full force and effect
or to create a valid Lien on any of the property purported to be covered thereby
or such Lien shall cease to be an enforceable, fully perfected Lien, or any
Credit Party shall so allege in any pleading filed in any court, or any material
provision of any Credit Document shall, for any reason, cease to be valid and
binding on, and enforceable against each Credit Party party thereto, or any
Credit Party or any Affiliate of any Credit Party (other than GE SeaCo) shall
assert any of the foregoing; or

(j)            [Reserved]

(k)           the Case shall be dismissed, suspended or converted to a case
under Chapter 7 of the Bankruptcy Code, or there shall occur any abstention from
the Case (or the Bankruptcy Court shall make a ruling requiring such dismissal,
suspension, conversion or abstention), or any Credit Party shall file any
pleading requesting any such relief; or

(l)            an order shall be entered in the Case appointing a trustee, a
responsible officer or an examiner with powers beyond the duty to investigate
and report, as set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code,
or any Credit Party shall file any pleading requesting such order; or

(m)          except as permitted in clause (o), there shall occur or exist any
stay, reversal, vacatur, termination, amendment or other modification of the
Commitment Order or Final DIP Order in any respect without the prior written
consent of the Lenders; or

(n)           except as permitted in clause (o), there shall be entered any
order or judgment modifying, limiting, subordinating, or avoiding the priority
of, any Obligation, or the perfection, priority, or validity of any security
interest or other Liens securing the Obligations; or

(o)           there shall arise or exist, or one or more orders or judgments
shall become effective granting, (x) any claim against the Borrower or any of
its assets (other than the Carve-Out) having priority senior to or pari passu
with the claims of the Agents and the Lenders under the Credit Documents, the
Commitment Order or the Final DIP Order, (y) any other claim against the
Borrower or any of its assets having priority of the kind specified in, or
ordered pursuant to, sections 105, 326, 330,

57


--------------------------------------------------------------------------------


331, 503(b), 507(a), 507(b), 726 or any other provisions of the Bankruptcy Code
(other than the Carve-Out) that is pari passu with or senior to the claims of
the Agents and the Lenders under the Credit Documents, the Commitment Order or
the Final DIP Order (provided that the Agents and the Lenders disclaim any Lien
or priority with respect to proceeds (including recoveries) of Chapter 5
Claims), or (z) in addition to the Permitted Senior Liens as to which no
foreclosure or other enforcement action or exercise of remedies has been
commenced, any Lien on the Collateral having a priority senior to or pari passu
with any of the security interests and other Liens established or granted herein
or in any other Credit Document, which Claims or Liens in clauses (x), (y) and
(z) above either (I) are for or involve or secure at any time an aggregate
amount in excess of $5,000,000 or (II) are being enforced by any foreclosure or
other enforcement action or exercise of remedies; or

(p)           [Reserved]

(q)           any order or judgment shall be entered imposing, surcharging, or
assessing against the Collateral or the Lenders’ claims as debtor in possession
lenders in the Case or any of the Obligations, any fees, costs, or expenses,
which impositions, surcharges or assessments involve at any time aggregate
amounts in excess of $5,000,000; or

(r)            any Credit Party shall file or commence a motion seeking, or the
Bankruptcy Court shall enter, an order (i) granting relief from the automatic
stay applicable under section 362 of the Bankruptcy Code (x) that permits any
Person to foreclose on any asset or assets of the Borrower (other than assets
(A) identified in writing by the Borrower and agreed to in writing by the
Majority Lenders or (B) deemed immaterial by the Majority Lenders) or (y) to
allow any Person to proceed against any asset or assets of the Borrower, if so
proceeding, in the judgment of the Majority Lenders, could reasonably be
expected to have a Material Adverse Effect, provided that entry of an order for
relief from the automatic stay based on the exercise by the GE Party or GE SeaCo
of a legally exercisable right, as a result of a “change of control,” to
(1) require the valuation of the Borrower’s interest in GE SeaCo or (2) purchase
the Borrower’s interest in GE SeaCo, shall not constitute an Event of Default,
or (ii) except to the extent the same would not constitute a Default under any
of the previous clauses, approving any settlement or other stipulation with any
creditor of any Credit Party, other than the Agents and the Lenders, or
otherwise providing for payments as adequate protection or otherwise to such
creditor; or

(s)           the filing of a plan for the Debtor under Chapter 11 of the
Bankruptcy Code, or the entry of an order confirming a plan of reorganization in
the SCL Case, unless such plan provides for indefeasible payment in full in cash
of all Obligations on or before its effective date or the date of its
substantial consummation; or

(t)            any Credit Party shall commence, or an order shall be entered in
respect of, any motion or adverse proceeding materially adverse to the Agents’
or the Lenders’ respective rights and remedies under the Credit Documents, the
Commitment Order, the Final DIP Order, or any other Bankruptcy Court order,
including but not limited to (i) the granting of relief from the automatic stay
to permit the enforcement of (as distinguished from the mere allowance as a
claim, or fixing the amount, of) one or more judgments based on one or more
pre-petition unsecured claims against the Borrower, in or in respect of an
aggregate amount in excess of $5,000,000, (ii) challenging any material
provision of the Credit Documents, and (iii) seeking authority to cancel or
forgive claims or Indebtedness owed to the Borrower in an aggregate amount in
excess of $5,000,000, except for reasonably equivalent consideration and in the
ordinary course of business consistent with past practices; or

(u)           [Reserved]

58


--------------------------------------------------------------------------------


(v)           the occurrence of a Termination Event, other than pursuant to
clause (1) of the definition thereof; or

(w)          the failure by any Credit Party to comply with the terms of the
Commitment Order or the Final DIP Order which failure would not otherwise
constitute a Default or Event of Default under this Agreement;

(x)            except as set forth in Section 7.1(o), any Obligation shall cease
to have superpriority administrative expense status in respect of the Debtor
under 11 U.S.C. § 364(c)(1) with priority over all other costs and expenses of
the Debtor of any kind (other than the Carve-out), including but not limited to
those specified in, or ordered pursuant to, sections 105, 326, 330, 331, 503(b),
507(a), 507(b), 726 or any other provisions of the Bankruptcy Code (provided
that the Agents and the Lenders disclaim any Lien or priority with respect to
proceeds (including recoveries) of Chapter 5 Claims);

(y)           the occurrence or continuation of one or more of the following
events or conditions, to the extent that such occurrence or continuation, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect:

(i)            the Group Properties contain, or have previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(ii)           Materials of Environmental Concern have been transported by or to
or Released from the Group Properties (or from any facilities or other
properties formerly owned, leased or operated by any Group Member or otherwise
in connection with the Group Business) in violation of, or in a manner or to a
location that could give rise to liability under, any Environmental Law, or any
Materials of Environmental Concern have been generated, treated, stored or
Released at, on or under any of the Group Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law;

(iii)          there has been any Release or threat of Release of Materials of
Environmental Concern at or from the Group Properties, or arising from or
related to the operations of any Group Member in connection with the Group
Properties, any facilities or other properties formerly owned, leased or
operated by any Group Member or otherwise in connection with the Group Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(iv)          any of the Group Properties or the operations at the Group
Properties are not in compliance with all applicable Environmental Laws,
including any and all permits, licenses or registrations required under
Environmental Laws, or any Group Member incurs any liability under Environmental
Laws;

(v)           there are any facts, circumstances, conditions or occurrences in
respect of any of the Group Properties that are reasonably likely to (i) form
the basis of any action, suit, claim or other judicial or administrative
proceeding relating to liability under or noncompliance with Environmental Law
on the part of any Group Member, (ii) cause any Group Properties to become
subject to any Lien, restriction on ownership, occupancy, use or transferability
under any Environmental Law or (iii) require any Group Properties to be upgraded
or modified in order to remain in compliance with Environmental Law; or

59


--------------------------------------------------------------------------------


(vi)          any Group Member has assumed any liability of any other Person
under Environmental Laws;

(z)            the UK Pensions Regulator issues a Contribution Notice under
section 38 of the Pensions Act 2004, a Financial Support Direction under section
43 of the Pensions Act 2004, or non-compliance Contribution Notice under section
47 of the Pensions Act 2004, or has an enforceable claim or Lien under any UK
Requirement of Law, in relation to The Sea Containers 1983 Pension Scheme or The
Sea Containers 1990 Pension Scheme, against GE SeaCo, Holdings or SPC; or

(aa)         any of the following shall have failed to occur within fifteen (15)
Business Days after the Funding Date:

(A)          the execution and delivery by each Credit Party of charge and
pledge agreements effective under Bermuda law and covering all of such Credit
Party’s rights, title and interests in, to and under the Specified Bermuda
Collateral (such agreements, the “Bermuda Charge Documents”), which Bermuda
Charge Documents (1) are reasonably satisfactory in form and substance to the
Lenders and the Lenders’ counsel, and (2) have been approved by board of
director resolutions and all other requisite approvals, which resolutions and
other approvals shall in each case be reasonably satisfactory in form and
substance to the Lenders and the Lenders’ counsel,

(B)           the filing and registration of each Bermuda Charge Document in all
appropriate offices requisite to establishing priority of the charges and
pledges created or evidenced thereby, and

(C)           the delivery of an opinion of Appleby addressed to the Lenders,
substantially in the form of Exhibit M, as to the Bermuda Charge Documents and
the charges and pledges created or evidenced thereby;

then, in any such event, unless such Event of Default shall be or have been
waived by Lenders in accordance with Section 12.1 without further order of,
application to, or action by, the Bankruptcy Court,

(i)            in the case of an Event of Default under Section 7.1(v), (A) all
of the Commitments, and the obligation of each Lender to make any Loan
thereunder, shall immediately terminate, and (B) the Loans, all interest thereon
and all other Obligations under this Agreement and the other Credit Documents
shall automatically become and be forthwith due and payable, in each case
without notice or other action,

(ii)           in the case of any other Event of Default, (A) all of the
Commitments, and the obligation of each Lender to make any Loan thereunder,
shall terminate, and (B) the Loans, all interest thereon and all other
Obligations under this Agreement and the other Credit Documents shall become and
be forthwith due and payable, in each case upon written notice to the
Administrative Agent from the Majority Lenders,

(iii)          [Reserved]

(iv)          subject, other than with respect to the termination of the
Commitments and the acceleration of the Obligations and all other obligations in
respect of the Credit Documents, to the giving of thirty (30) calendar days’
prior written notice to the Borrower, the United States Trustee and any official
creditors’ committees appointed in

60


--------------------------------------------------------------------------------


the Case (during which time the Borrower and the parties in interest may seek an
order from the Bankruptcy Court for cause shown prohibiting or limiting any
exercise of remedies for such time and in such fashion as the Bankruptcy Court
may direct), together with any other notice required by the terms of the Final
DIP Order, (A) the automatic stay provided in section 362 of the Bankruptcy Code
shall be deemed automatically vacated without further action or order of the
Bankruptcy Court and the Agents and the Lenders shall be entitled to exercise
all of their respective rights and remedies under the Credit Documents and the
Commitment Order and Final DIP Order and applicable law, including all rights
and remedies with respect to the Collateral and the Guarantor; provided however
that there shall be no foreclosure on the A Quotas of GE SeaCo SRL without
further order of the Bankruptcy Court and (B) the Borrower may use cash
collateral solely in the ordinary course of business during such thirty (30)
calendar days’ notice period, and, absent any order of the Bankruptcy Court to
the contrary, after the expiration of such period shall be prohibited from using
any cash collateral.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower
and the Guarantor.

SECTION 8.  THE AGENTS

8.1.          Appointment.  Each Lender hereby irrevocably designates and
appoints each Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes such Agent,
in such capacity, to take such action on such Lender’s behalf under the
provisions of this Agreement, the other Credit Documents and the Commitment
Order or the Final DIP Order, as applicable, and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement, the other Credit Documents and the Commitment Order or the Final
DIP Order, as applicable, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents shall have no duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against either Agent.

8.2.          Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

8.3.          Exculpatory Provisions.  Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except to the extent that any of the damages or losses resulting from the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have directly and primarily resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or the Commitment Order or the Final DIP
Order, as applicable, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Credit Document or the Commitment Order or the
Final DIP Order, as applicable, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or the Commitment Order or the Final DIP Order, as applicable, or for
any failure of any Credit Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be

61


--------------------------------------------------------------------------------


under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or the Commitment Order or the
Final DIP Order, or to inspect the properties, books or records of any Credit
Party.

8.4.          Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower or any of its Affiliates other than GE SeaCo), independent
accountants and other experts selected by such Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Majority Lenders (or, if so specified by this Agreement or the other
Credit Documents, all Lenders or any other instructing group of Lenders
specified by this Agreement or the other Credit Documents) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Majority
Lenders (or, if so specified by this Agreement or the other Credit Documents,
all Lenders or any other instructing group of Lenders specified by this
Agreement or the other Credit Documents), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

8.5.          Notice of Default.  Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Agents shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Majority Lenders (or, if so specified by this Agreement or the other Credit
Documents, all Lenders or any other instructing group of Lenders specified by
this Agreement or the other Credit Documents); provided that unless and until
either Agent shall have received such directions, such Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6.          Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by either Agent hereafter
taken, including any review of the affairs of a Credit Party or any Affiliate of
a Credit Party, shall be deemed to constitute any representation or warranty by
either Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon the Agents or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their Affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement and the other Credit Documents, if applicable.  Each Lender
also represents that it will, independently and without reliance upon the Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the

62


--------------------------------------------------------------------------------


business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their Affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have, and in no event shall the Collateral Agent have, any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Credit Party or any Affiliate
of a Credit Party that may come into the possession of either Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

8.7.          Indemnification.  The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent in their capacities as such (in
each case to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents, the Commitment Order or the Final DIP Order or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

8.8.          Agent in Its Individual Capacity.  WFBN and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Credit Party as though WFBN were not acting as either Agent.  With
respect to the Loans made by it, WFBN shall have the same rights and powers
under this Agreement and the other Credit Documents as any other Lender and may
exercise the same to the same extent as any other Lender, and, if WFBN shall
make any Loans, the terms “Lender” and “Lenders” shall include WFBN in its
individual capacity.

8.9.          Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Credit Documents, then the Majority Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement the other
Credit Documents and the Commitment Order or

63


--------------------------------------------------------------------------------


the Final DIP Order.  The Collateral Agent may resign in the same manner, and
with the same consequences, and a successor therefor be appointed by the
Majority Lenders, as provided above with respect to the Administrative Agent.

8.10.        Agent Generally.  Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

8.11.        [Reserved]

8.12.        Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  Nothing in this
Section 8.12 shall relieve the Borrower of its obligation with respect to
Non-Excluded Taxes and Other Taxes provided in Section 2.15.

SECTION 9.  GUARANTY

9.1.          The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Guarantor from the proceeds of the Loans, the
Guarantor hereby agrees with the Administrative Agent and the Lenders that the
Guarantor hereby unconditionally and irrevocably, jointly and severally,
guarantees as primary obligor and not merely as surety the full and prompt
payment and performance by the Borrower when due, whether upon maturity, by
acceleration or otherwise, of any and all of the Obligations of the Borrower to
the Lenders and the Agents, provided, that such guaranty is limited in amount to
the excess of (a) the value of the assets of the Guarantor as of the Funding
Date over (b) $10,000, provided that the amount of such Guaranty shall not be
less than $9,990,000.  If any or all of the Obligations of the Borrower to the
Lenders (or any of them) or the Agents become due and payable hereunder, the
Guarantor unconditionally promises to pay such Obligations to such Lenders or
Agents, or order, on demand, together with any and all reasonable expenses which
may be incurred by the Agents or the Lenders in collecting any of the
Obligations.

9.2.          Nature of Liability.  The liability of the Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the
Obligations of the Borrower whether executed by the Guarantor, any other
guarantor or by any other party, and the liability of the Guarantor hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to the Agents or the Lenders on the Obligations that such
Agents or such Lenders repay to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding.

9.3.          Independent Obligation.  The obligations of the Guarantor
hereunder are independent of the obligations of any other guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
the Guarantor whether or not action is brought against any other guarantor or
the Borrower and whether or not any other guarantor or the Borrower be joined in
any such action or actions.  The Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to the Guarantor.

64


--------------------------------------------------------------------------------


9.4.          Authorization.  The Guarantor authorizes the Agents and the
Lenders without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Obligations as so changed, extended, renewed or altered;

(b)           take and hold security for the payment of the Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset there against;

(c)           exercise or refrain from exercising any rights against the
Borrower or others or otherwise act or refrain from acting;

(d)           release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;

(e)           settle or compromise any of the Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, or subordinate the payment of all or
any part thereof to the payment of any liability (whether due or not) of the
Borrower to its creditors;

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities constituting Obligations of the Borrower to the Lenders
(and expressly excluding any pre-petition claims) regardless of what liability
or liabilities of the Guarantor or the Borrower remain unpaid; and/or

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein, or otherwise amend, modify or supplement this
Agreement or any other Credit Document or any of such other instruments or
agreements.

9.5.          Reliance.  It is not necessary for the Agents or the Lenders to
inquire into the capacity or powers of the Borrower or its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on its
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

9.6.          Subordination.  Any of the Indebtedness of the Borrower now or
hereafter owing to the Guarantor is hereby subordinated to the Obligations of
the Borrower; provided, however, that payment may be made by the Borrower on any
such Indebtedness owing to the Guarantor so long as no Default or Event of
Default has occurred and is continuing and the same is not otherwise prohibited
by this Agreement; and provided further, that if the Majority Lenders so request
at a time when an Event of Default exists, all such Indebtedness of the Borrower
to the Guarantor shall be collected, enforced and received by the Guarantor as
trustee for the Lenders and the Agents and be paid over to the Administrative
Agent on behalf of the Lenders and the Agents on account of the Obligations of
the Borrower to the Lenders and the Agents, but without affecting or impairing
in any manner the liability of

65


--------------------------------------------------------------------------------


the Guarantor under the other provisions of this Guaranty.  Prior to the
transfer by the Guarantor of any note or negotiable instrument evidencing any of
the Indebtedness of the Borrower to the Guarantor, the Guarantor shall mark such
note or negotiable instrument with a legend that the same is subject to this
subordination and all such notes or negotiable instruments shall constitute
Collateral and be delivered to the Collateral Agent in accordance with
Section 10.4.

9.7.          Waiver.

(a)           The Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Agents or the Lenders to
(i) proceed against the Borrower, any other guarantor or any other Person,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in the Agents’ or
the Lenders’ power whatsoever.  The Guarantor waives (except as shall be
required by applicable statute and cannot be waived) any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
Person other than payment in full of the Obligations, including any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other Person, or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Obligations.  Subject to the giving
of thirty (30) calendar days’ prior written notice in accordance with the
Commitment Order or the Final DIP Order, the Agents and the Lenders may, at
their election, but subject to the provisions hereof, foreclose on any security
held by the Agents or the Lenders by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Agents and the Lenders may have against the Borrower or any other
Person, or any security, without affecting or impairing in any way the liability
of the Guarantor hereunder except to the extent the Obligations have been paid. 
The Guarantor waives any defense arising out of any such election by the Agents
or the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantor
against the Borrower or any other Person or any security.

(b)           The Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
hereunder, and agrees that the Agents and the Lenders shall have no duty to
advise the Guarantor of information known to them regarding such circumstances
or risks.

9.8.          Limitation on Enforcement.  The Lenders agree that this Guaranty
may be enforced only by the action of the Administrative Agent or the Collateral
Agent, but subject to the provisions hereof, in each case acting in accordance
with discretion given them under the Credit Documents, or upon instructions
received as contemplated by Section 8.4, and that no Lender shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Agents for the
benefit of the Lenders, upon the terms of this Agreement and the other Credit
Documents.

9.9.          [Reserved]

SECTION 10.  SECURITY

10.1.        Security.  To induce the Lenders to make the Loans, (i) the
Borrower hereby grants to the Collateral Agent (as agent for the Secured
Parties), as security for the full and prompt payment when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations owing
to each Agent, in its capacity as such, and the Lenders, a continuing priming
Lien on and security interest in all of

66


--------------------------------------------------------------------------------


the right, title and interest of the Borrower in, to and under the Borrower
Collateral (subject to the Carve-Out and Permitted Senior Liens) in accordance
with and pursuant to the UCC and sections 364(c)(2) and (3) of the Bankruptcy
Code, and (ii) the Guarantor hereby grants to the Collateral Agent, as security
for the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of the Guaranty, a continuing Lien on and security
interest in all of the right, title and interest of the Guarantor in, to and
under the Guarantor’s Collateral in accordance with and pursuant to the UCC and
all other applicable law, which Liens and security interests in each case in
clause (i) and (ii) above shall be for the ratable benefit of the Secured
Parties, as their interests may appear, and shall be first priority subject and
junior only, where applicable, to the Carve-Out (in the case of the Borrower’s
Collateral) and Permitted Senior Liens thereon.  For purposes of this Agreement,
all of the following property wherever located and whether now owned or at any
time hereafter acquired by a Credit Party or in which a Credit Party now has or
at any time in the future may acquire any right, title or interest, is
collectively referred to as the “Collateral”:

(a)           In the case of the Borrower (such Collateral, the “Borrower
Collateral”):

(i)            all Cash Equivalents;

(ii)           all Deposit Accounts;

(iii)          all Equity Interests that the Borrower owns in Holdings; and

(iv)          all amounts received or receivable by the Borrower from Holdings
or SPC, whether as dividends or other distributions on account of Equity
Interests, payments in respect of Indebtedness, or other payments on account of
Contractual Obligations or otherwise (but not including proceeds (including
recoveries) of Chapter 5 Claims); and

(b)           In the case of the Guarantor (such Collateral, the “Guarantor
Collateral”):

(i)            all Accounts;

(ii)           all Accounts Receivable and Accounts Receivable Records;

(iii)          all amounts received or receivable by the Guarantor from SPC,
whether as dividends or other distributions on account of Equity Interests,
payments in respect of Indebtedness, or other payments on account of Contractual
Obligations or otherwise;

(iv)          all books and Records pertaining to the property described in this
Section 10.1;

(v)           all Deposit Accounts;

(vi)          all Chattel Paper;

(vii)         all Commercial Tort Claims;

(viii)        all Documents;

(ix)           all Equipment;

(x)            all General Intangibles, including all Intellectual Property and
that portion of the Pledged Collateral constituting General Intangibles;

67


--------------------------------------------------------------------------------


(xi)           all Instruments;

(xii)          all Insurance;

(xiii)         all Inventory;

(xiv)        all Investment Property, including all Investment Property held in
Securities Accounts and that portion of the Pledged Collateral constituting
Investment Property;

(xv)         all other Goods and personal property of the Guarantor, whether
tangible or intangible, wherever located, including Money, Letter of Credit
Rights, including all rights of payment or performance under letters of credit,
and any secondary obligation that supports the payment or performance or an
Account, Chattel Paper, a Document, a General Intangible, a Payment Intangible,
an Instrument, Investment Property, or any other Collateral;

(xvi)        all Payment Intangibles;

(xvii)       all property of the Guarantor held by either Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to such Agent or such other Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of the
Guarantor, or as to which the Guarantor may have any right or power;

(xviii)      all Real Property;

(xix)         all Vehicles;

(xx)          to the extent not otherwise included, all Pledged Collateral;

(xxi)         to the extent not otherwise included, all monies and other
property of any kind which is received by the Guarantor in connection with
refunds with respect to taxes, assessments and governmental charges imposed on
the Guarantor or any of its property or income;

(xxii)        to the extent not otherwise included, all causes of action and all
monies and other property of any kind received therefrom, and all monies and
other property of any kind recovered by the Guarantor;

(xxiii)       to the extent not otherwise included above, all Collateral Support
and Supporting Obligations relating to any of the foregoing; and

(xxiv)       to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all proceeds of
insurance, indemnity, warranty or guaranty payable to the Guarantor from time to
time with respect to any of the foregoing;

provided, however, that the Collateral shall not include such property of a
Credit Party, the grant of a Lien on which, or security interest in which, would
violate a legally enforceable provision of any agreement in

68


--------------------------------------------------------------------------------


existence on the effective date of the Commitment Letter and binding on such
Credit Party on the Funding Date after giving effect to repayment of the
Existing SPC Facility, for so long as such provision is enforceable and binding
and such grant would violate it.

10.2.        Perfection of Security Interests.

(a)           Each Credit Party shall, at its expense, promptly and duly execute
and deliver, and have recorded, such agreements, instruments and documents and
perform any and all actions reasonably requested by the Administrative Agent,
the Collateral Agent or the Majority Lenders at any time and from time to time
to perfect, maintain, protect, and enforce the Secured Parties’ rights and Liens
on the Collateral of such Credit Party, and establish and maintain the priority
of such Liens as contemplated by Sections 3.20 and 10.1, including (i) executing
and filing financing or continuation statements, and amendments thereof, in form
and substance reasonably satisfactory to the Majority Lenders, (ii) in the case
of any Investment Property, Securities Accounts and Deposit Accounts, taking any
actions required by the Majority Lenders to enable the Collateral Agent to
obtain “control” within the meaning of the UCC with respect thereto, including
executing and delivering Account Control Agreements, (iii) executing and
delivering such documents, agreements and instruments as may be required by the
Majority Lenders to further evidence and perfect the security interests in favor
of the Lenders in all Intellectual Property, (iv) maintaining complete and
accurate share registers, (v) using its best efforts in delivering to the
Collateral Agent negotiable warehouse receipts, if any, and, upon the Majority
Lenders’ request therefor, non-negotiable warehouse receipts covering any
portion of the Collateral located in warehouses and for which warehouse receipts
are issued, (vi) placing notations on such Credit Party’s certificates of title
or books of account to disclose the Collateral Agent’s security interest therein
in favor of the Lenders, (vii) delivering to the Collateral Agent all documents,
certificates and Instruments necessary or desirable to perfect the Collateral
Agent’s Lien in favor of the Lenders in letters of credit on which such Credit
Party is named as beneficiary and all acceptances issued in connection
therewith, (viii) after the occurrence and during the continuation of an Event
of Default, transferring Inventory constituting Collateral maintained in
warehouses to other warehouses designated by the Majority Lenders and
(ix) taking such other steps as the Majority Lenders may deem necessary or
desirable to maintain the Collateral Agent’s security interests in favor of the
Lenders in the Collateral.

(b)           Each Credit Party hereby authorizes the Administrative Agent and
the Collateral Agent at any time and from time to time to execute and file
financing statements or continuation statements and amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Credit Party in such form and in such offices as
the Majority Lenders determine appropriate to perfect the security interests of
the Collateral Agent in favor of the Lenders under this Agreement.  Each Credit
Party shall pay the costs of, or incidental to, any recording or filing of any
financing statements concerning the Collateral.  Each Credit Party agrees that a
carbon, photographic, photostatic, or other reproduction of this Agreement or of
a financing statement is sufficient as a financing statement.  If any Collateral
is at any time in the possession or control of any warehouseman, bailee or such
Credit Party’s agents or processors, such Credit Party shall notify such
warehouseman, bailee, agents or processors of the Collateral Agent’s security
interests in favor of the Lenders, which notification shall specify that such
Person shall hold all such Collateral for the benefit of the Collateral Agent
and, upon the occurrence and during the continuance of an Event of Default, hold
all such Collateral for the Collateral Agent’s account subject to the Collateral
Agent’s instructions.  From time to time, each Credit Party shall, upon the
Majority Lenders’, the Administrative Agent’s or the Collateral Agent’s request,
execute and deliver written instruments pledging to the Collateral Agent the
Collateral described in any such instruments or otherwise, but the failure of
such Credit Party to execute and deliver such confirmatory instruments shall not
affect or limit the Collateral Agent’s security interests in favor of the
Lenders or other rights in and to the Collateral.  Until all Obligations have
been fully satisfied and all the Commitments shall have been terminated, the
Collateral Agent’s security interests in

69


--------------------------------------------------------------------------------


the Collateral, and all Proceeds and products thereof, shall continue in full
force and effect.  Notwithstanding anything in any Credit Document to the
contrary, only the Collateral Agent shall be entitled to give instructions
concerning the possession of, and to exercise remedies against, the Collateral.

(c)           Notwithstanding clauses (a) and (b) of this Section 10.2, or any
failure on the part of any Credit Party or the Agents to take any of the actions
set forth in such clauses, the Liens and security interests granted herein by
the Debtor in respect of the Obligations shall be deemed valid, enforceable and
perfected by entry of the Commitment Order and the Final DIP Order.  No
financing statement, notice of lien, mortgage, deed of trust or similar
instrument in any jurisdiction or filing office need be filed or any other
action taken in order to validate and perfect the Liens and security interests
in respect of the Obligations granted by or pursuant to this Agreement or the
other Credit Documents or the Commitment Order or the Final DIP Order, as
applicable, by the Debtor.

10.3.        Rights of Lender; Limitations on Lenders’ Obligations.

(a)           Neither the Agents nor any Secured Party shall have any obligation
or liability under any Contract by reason of or arising out of this Agreement,
the Credit Documents, or the granting to the Collateral Agent of a security
interest therein or the receipt by either Agent or any Lender of any payment
relating to any Contract pursuant hereto, nor shall either Agent be required or
obligated in any manner to perform or fulfill any of the obligations of any
Credit Party under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any Contract, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(b)           Subject to Section 10.5, each Agent authorizes each Credit Party
to collect its Accounts, provided that such collection is performed in
accordance with such Credit Party’s customary procedures, and any Agent may,
upon the occurrence and during the continuation of any Event of Default and
without notice, other than any requirement of notice provided in the Commitment
Order or the Final DIP Order, as applicable, limit or terminate said authority
at any time with respect to Accounts constituting Collateral.

(c)           Subject to any requirement of notice provided in the Commitment
Order or the Final DIP Order, the Administrative Agent and the Collateral Agent
may at any time, upon the occurrence and during the continuation of any Event of
Default, after first notifying the Borrower of its intention to do so, notify
Account Debtors, notify the other parties to the Contracts of the Borrower or
any other Credit Party, notify obligors of Instruments and Investment Property
of the Borrower or any other Credit Party and notify obligors in respect of
Chattel Paper of the Borrower or any other Credit Party, to the extent such
Accounts, Contracts, Instruments, Investment Property and Chattel Paper
constitute Collateral, that the right, title and interest of the Borrower or
such Credit Party in, to and under such Accounts, such Contracts, such
Instruments, such Investment Property and such Chattel Paper have been assigned
to the Collateral Agent for the benefit of the Lenders and that payments in
respect thereof shall be made directly to the Collateral Agent.  Subject to any
requirement of notice provided in the Commitment Order or the Final DIP Order,
upon the request of either Agent or the Majority Lenders, the Borrower or such
other Credit Party will so notify such Account Debtors, such parties to
Contracts, obligors of such Instruments and Investment Property and obligors in
respect of such Chattel Paper.  Subject to any requirement of notice provided in
the Commitment Order or the Final DIP Order, upon the occurrence and during the
continuation of an Event of Default, any Agent may in its own name, or in the
name of others, communicate with such parties to such Accounts, Contracts,
Instruments, Investment Property and Chattel Paper to verify with such Persons
to the Majority Lenders’ reasonable satisfaction

70


--------------------------------------------------------------------------------


the existence, amount and terms of any such Accounts, Contracts, Instruments,
Investment Property or Chattel Paper.

(d)           Either Agent shall have the right to make test verification of the
Accounts constituting Collateral in any manner and through any medium that the
Majority Lenders consider advisable, and each Credit Party agrees to furnish all
such assistance and information as such Agent may require in connection
therewith.

10.4.        Covenants of the Credit Parties with Respect to Collateral.  Each
Credit Party hereby covenants and agrees with each Agent that from and after the
date of this Agreement and until the Obligations are fully satisfied:

(a)           Changes in Locations, Name, Etc.  Such Credit Party will not,
except upon thirty (30) day’s prior written notice to the Administrative Agent
and delivery to the Administrative Agent of all additional executed financing
statements and other documents reasonably requested by either Agent or the
Majority Lenders to maintain the validity, perfection and priority of the
security interests provided for herein (i) change its jurisdiction of
organization or the location of its registered office or sole place of business,
or (ii) change its name, identity, taxpayer identification number,
organizational identification number, or organizational structure or form to
such an extent that any financing statement filed by the Administrative Agent or
the Collateral Agent in connection with this Agreement would become incorrect or
misleading.

(b)           Maintenance of Records.  Such Credit Party will keep and maintain,
at its own cost and expense, satisfactory and complete records of the
Collateral, in all material respects, including, a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings concerning the Collateral.  For the Collateral Agent’s further
security, each Credit Party agrees that the Collateral Agent shall have a
property interest in all of such Credit Party’s books and Records pertaining to
the Collateral and, upon the occurrence and during the continuation of an Event
of Default, such Credit Party shall deliver and turn over any such books and
Records to the Collateral Agent or to its representatives at any time on demand
of either Agent or the Majority Lenders.

(c)           Indemnification With Respect to Collateral.  In any suit,
proceeding or action brought by either Agent relating to any Account, Chattel
Paper, Contract, General Intangible, Investment Property, Instrument, or
Intellectual Property constituting Collateral, or any other Collateral, for any
sum owing thereunder or to enforce any provision of any such Account, Chattel
Paper, Contract, General Intangible, Investment Property, Instrument,
Intellectual Property or other Collateral, such Credit Party will save,
indemnify and keep the Secured Parties harmless from and against all expense,
loss or damage suffered by the Secured Parties by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the obligor
thereunder, arising out of a breach by such Credit Party of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such
Credit Party, and all such obligations of such Credit Party shall be and remain
enforceable against and only against such Credit Party and shall not be
enforceable against either Agent.

(d)           Limitation on Liens on Collateral.  Such Credit Party will not
create, permit or suffer to exist, and will defend the Collateral against and
take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Liens and will defend the right, title and interest of the
Collateral Agent, for the benefit of the Lenders, in and to all of such Credit
Party’s rights under the Collateral and in and to the Proceeds thereof against
the claims and demands of all Persons whomsoever other than claims or demands
arising out of Permitted Liens.

71


--------------------------------------------------------------------------------


(e)           Limitations on Modifications of Accounts.  Such Credit Party will
not, without the Majority Lenders’ prior written consent, grant any extension of
the time of payment of any of the Accounts, Accounts Receivable, Chattel Paper,
Instruments, Payment Intangibles or Supporting Obligations constituting
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof, or allow any credit or discount whatsoever thereon other than any of
the foregoing which are done in the ordinary course of business, consistent with
past practices and trade discounts granted in the ordinary course of business of
such Credit Party.

(f)            [Reserved]

(g)           Pledged Collateral.

(i)            Upon request of the Majority Lenders, such Credit Party will (x)
deliver to the Collateral Agent all certificates or Instruments representing or
evidencing any Pledged Collateral, whether now arising or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Credit Party’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Majority Lenders, together with such other agreements,
instruments, certificates and other documents as the Majority Lenders shall deem
necessary or desirable to create and/or maintain the Collateral Agent’s security
interests in such Pledged Collateral in favor of the Lenders, and (y) maintain
all other Pledged Collateral constituting Investment Property in a Control
Account.  The Collateral Agent shall have the right, at any time in its
discretion but subject to the giving of thirty (30) calendar days’ prior notice
to the applicable Credit Party, to transfer to or to register in its name or in
the name of its nominees any or all of the Pledged Collateral.  The Collateral
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing any of the Pledged Collateral for certificates or
instruments of smaller or larger denominations.

(ii)           Except as provided in Section 10.7, such Credit Party shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral.  Any sums paid upon or in respect of any of the Pledged Collateral
upon the liquidation or dissolution of any issuer of any of the Pledged
Collateral, any distribution of capital made on or in respect of any of the
Pledged Collateral or any property distributed upon or with respect to any of
the Pledged Collateral pursuant to the recapitalization or reclassification of
the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the Secured
Obligations.  If any sums of money or property so paid or distributed in respect
of any of the Pledged Collateral shall be received by such Credit Party, such
Credit Party shall, until such money or property is paid or delivered to the
Collateral Agent, hold such money or property in trust for the Collateral Agent,
segregated from other funds of such Credit Party, as additional security for the
Secured Obligations.

(iii)          Except as provided in Section 10.7, such Credit Party will be
entitled to exercise all voting, consent and corporate rights with respect to
the Pledged Collateral; provided, however, that no vote shall be cast, consent
given or right exercised or other action taken by such Credit Party which would
impair the Collateral or which would be

72


--------------------------------------------------------------------------------


inconsistent with or result in any violation of any provision of this Agreement,
the Commitment Order or the Final DIP Order, or any other Credit Document or,
without prior notice to each Agent, to enable or take any other action to permit
any issuer of Pledged Collateral to issue any Equity Interests of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any shares or other equity securities of any nature of any
issuer of Pledged Collateral.

(iv)          Such Credit Party shall not grant Control over any Investment
Property or Deposit Account to any Person other than the Collateral Agent.

(v)           In the case of each Credit Party that is an issuer of Pledged
Collateral, such Credit Party agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.  In the case of each Credit Party
that is a partner in a partnership or a member in a limited liability company,
such Credit Party hereby consents to the extent required by the applicable
organizational documents to the pledge by each other Credit Party, pursuant to
the terms hereof, of the Equity Interests in such partnership or limited
liability company to the extent constituting Pledged Collateral and to the
transfer of such Equity Interests to the Collateral Agent or its nominee and to
the substitution of the Collateral Agent or its nominee as a substituted partner
or member in such partnership or limited liability company with all the rights,
powers and duties of a general partner, a limited partner, or a member, as the
case may be.

(vi)          Such Credit Party will not agree to any amendment of an
organizational document of the issuer of any Pledged Collateral that in any way
adversely affects the perfection of the security interests of the Collateral
Agent in favor of the Lenders in any Pledged Collateral pledged by such Credit
Party hereunder, including electing to treat the membership interest or
partnership interest owned by such Credit Party as a security under Section
8-103 of the UCC.

(h)           Intellectual Property.

(i)            Such Credit Party (either itself or through licensees) will (i)
continue to use each Trademark that is Material Intellectual Property in order
to maintain such Trademark in full force and effect with respect to each class
of goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent shall obtain a perfected security interest in favor of the
Lenders in such mark pursuant to this Agreement and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

(ii)           Such Credit Party (either itself or through licensees) will not
do any act, or omit to do any act, whereby any Patent which is Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public.

(iii)          Such Credit Party (either itself or through licensees) (i) will
not (and will not permit any licensee or sublicensee thereof to) do any act or
omit to do any act

73


--------------------------------------------------------------------------------


whereby any portion of the Copyrights which is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) will not (either itself or
through licensees) do any act whereby any portion of the Copyrights which is
Material Intellectual Property may fall into the public domain.

(iv)          Such Credit Party (either itself or through licensees) will not do
any act, or omit to do any act, whereby any trade secret which is Material
Intellectual Property may become publicly available or otherwise unprotectable.

(v)           Such Credit Party (either itself or through licensees) will not do
any act that knowingly uses any Material Intellectual Property to infringe the
intellectual property rights of any other Person.

(vi)          Such Credit Party will notify each Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Credit Party’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Credit Party’s right to register the same or to
own and maintain the same.

(vii)         Whenever such Credit Party, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
within or outside the United States, such Credit Party shall report such filing
to each Agent within five Business Days after the last day of the fiscal quarter
in which such filing occurs.  Upon request of the Majority Lenders, such Credit
Party shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Majority Lenders may request to
evidence the Collateral Agent’s security interest for the benefit of the Lenders
in any Copyright, Patent or Trademark and the goodwill and general intangibles
of such Credit Party relating thereto or represented thereby.

(viii)        Such Credit Party will take all reasonable actions necessary or
requested by the Majority Lenders or either Agent, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of any Copyright, Trademark or Patent that is Material Intellectual
Property, including filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition and interference and cancellation
proceedings.

(ix)           In the event that any Material Intellectual Property is infringed
upon or misappropriated or diluted by a third party, such Credit Party shall
notify each Agent promptly after such Credit Party has knowledge thereof.  Such
Credit Party shall take appropriate action in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and

74


--------------------------------------------------------------------------------


shall take such other actions may be appropriate in its reasonable judgment
under the circumstances to protect such Material Intellectual Property.

10.5.        Performance by Agents of the Credit Parties’ Obligations.  If any
Credit Party fails to perform or comply with any of its agreements contained
herein and either Agent, as provided for by the terms of this Agreement or any
other Credit Document, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable expenses of such
Agent incurred in connection with such performance or compliance, together with
interest thereon at the rate then in effect in respect of Eurodollar Daily Rate
Loans constituting Revolving Loans (irrespective of whether any Revolving Loans
are then outstanding), shall be payable by such Credit Party to such Agent on
demand and shall constitute Obligations secured by the Collateral.  Performance
of such Credit Party’s obligations as permitted under this Section 10.5 shall in
no way constitute a violation of the automatic stay provided by section 362 of
the Bankruptcy Code and each Credit Party hereby waives applicability thereof.

10.6.        Limitation on Duty in Respect of Collateral.  Neither the Agents
nor any Lender shall have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except that each Agent shall, with respect to
the Collateral in its possession or under its control, deal with such Collateral
in the same manner as such Agent deals with similar property for its own
account.  Upon request of the Borrower, each Agent shall account for any moneys
received by it in respect of any foreclosure on or disposition of the Collateral
of any Credit Party.

10.7.        Remedies, Rights Upon Default.

(a)           If any Event of Default shall occur and be continuing, each Agent
may exercise in addition to all other rights and remedies granted to it in this
Agreement, the Commitment Order, the Final DIP Order, and in any other Credit
Document, all rights and remedies of a secured party under the UCC.  Without
limiting the generality of the foregoing, each Credit Party expressly agrees
that in any such event, the Collateral Agent, without demand of performance or
other demand, advertisement or notice of any kind (other than the notices
specified in Section 7.1, and except the notice required by the Commitment Order
or the Final DIP Order, or the notice specified below of time and place of
public or private sale) to or upon such Credit Party or any other Person (all
and each of which demands, advertisements and/or notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of the
Collateral Agent’s offices or elsewhere at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Collateral Agent shall have the right upon any such public sale or sales to
purchase the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption each Credit Party hereby
releases.  Each Credit Party further agrees, at the Majority Lenders’ or the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at places that the Majority Lenders or the Collateral Agent
shall reasonably select, whether at such Credit Party’s premises or elsewhere. 
The Collateral Agent shall, through the Administrative Agent, apply the proceeds
of any such collection, recovery, receipt, appropriation, realization or sale
(net of all expenses incurred by the Administrative Agent in connection
therewith, including reasonable attorney’s fees and expenses), to the Secured
Obligations, if then outstanding, in the order provided for in Section 2.13,
such Credit Party remaining liable for any deficiency remaining unpaid after
such application, and after so paying over such net proceeds and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including the UCC, any surplus shall be applied as provided below.  Upon
payment in full of the Secured Obligations

75


--------------------------------------------------------------------------------


and of the amounts referred to in the preceding sentence, the Collateral Agent
shall account for the surplus, if any, to the relevant Credit Party in
accordance with Section 2.13.  To the maximum extent permitted by applicable
law, each Credit Party waives all claims, damages, and demands against the
Agents and the Lenders arising out of the repossession, retention or sale of the
Collateral except such as arise out of the gross negligence or willful
misconduct of such Person.  Each Credit Party agrees that the Collateral Agent
need not give more than thirty (30) calendar days’ notice to the Borrower
pursuant to Section 7.1 (which notification shall be deemed given when mailed or
delivered on an overnight basis, postage prepaid, addressed to the Borrower at
its address referred to in Section 12.2) of the time and place of any public
sale of Collateral or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters.  The Collateral
Agent and its agents shall have the right to enter upon any Real Property owned
or leased by any Credit Party to exercise any of its rights or remedies under
this Agreement.  The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and any such sale may, without further notice, be
made at the time and place to which it was adjourned.  Each Credit Party shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay its Obligations and all other amounts to
which the Agents and the Lenders are entitled, the Credit Parties also being
liable for the fees and expenses of any attorneys employed by the Agents to
collect such deficiency.

(b)           [Reserved]

(c)           Pledged Collateral.

(i)            During the continuance of an Event of Default, if the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Credit Party or Credit Parties to the extent required by the Commitment Order or
the Final DIP Order, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Collateral and make application thereof first to the Secured Obligations
in the order set forth herein, and (ii) the Collateral Agent or its nominee may
exercise (A) all voting, consent, corporate and other rights pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the
case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to the Pledged Collateral
as if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any issuer of Pledged Collateral, the right to
deposit and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine), all without liability
except to account for property actually received by it, but the Collateral Agent
shall have no duty to any Credit Party to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(ii)           In order to permit the Collateral Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) each Credit Party shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent all such proxies,
dividend payment orders and other instruments as the Majority Lenders may from
time to time reasonably request and (ii) without limiting

76


--------------------------------------------------------------------------------


the effect of clause (i) above, such Credit Party hereby grants to the
Collateral Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

(iii)          Each Credit Party hereby expressly authorizes and instructs each
issuer of any Pledged Collateral pledged hereunder by such Credit Party to (x)
comply with any instruction received by it from the Administrative Agent or the
Majority Lenders in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Credit
Party, and each Credit Party agrees that such issuer shall be fully protected in
so complying and (y) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Collateral directly to
the Collateral Agent.

10.8.        Agent Appointment as Attorney-in-Fact.

(a)           Each Credit Party hereby irrevocably constitutes and appoints each
Agent and any officer or agent thereof, with full power of substitution, as its
and its Subsidiaries’ true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Credit Party and in the name
of such Credit Party, or in its own name, from time to time in the Majority
Lenders’ discretion (but subject to the terms of this Agreement), for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary and desirable to accomplish the purposes of
this Agreement and the transactions contemplated hereby, and, without limiting
the generality of the foregoing, hereby gives the Collateral Agent the power and
right, on behalf of such Credit Party, without notice to or assent by such
Credit Party to do the following (but subject to the terms of this Agreement):

(i)            to ask, demand, collect, receive and give acquittances and
receipts for any and all moneys due and to become due under any Collateral and,
in the name of such Credit Party, its own name or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
Instruments for the payment of moneys due under any Collateral and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Majority Lenders for the purpose of
collecting any and all such moneys due under any Collateral whenever payable and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by the Majority Lenders for the
purpose of collecting any and all such moneys due under any Collateral whenever
payable;

(ii)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof; and

77


--------------------------------------------------------------------------------


(iii)          (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Collateral Agent or as the Collateral Agent shall
direct; (B) to receive payment of and receipt for any and all moneys, claims and
other amounts due, and to become due at any time, in respect of or arising out
of any Collateral; (C) to sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against any Credit Party with respect to any
Collateral of such Credit Party; (F) to settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, to give such
discharges or releases as the Majority Lenders may deem appropriate; (G) to
license or, to the extent permitted by an applicable license, sublicense,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any trademarks, throughout the world for such term or
terms, on such conditions, and in such manner, as the Majority Lenders shall in
their sole discretion determine; and (H) generally to sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Majority Lenders’ option and such
Credit Party’s expense, at any time, or from time to time, all acts and things
which the Majority Lenders reasonably deem necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s Lien therein, in order to
effect the intent of this Agreement, all as fully and effectively as such Credit
Party might do.

(b)           Each Agent agrees that it will forbear from exercising the power
of attorney or any rights granted to the Collateral Agent pursuant to this
Section 10.8, except upon the occurrence or during the continuation of an Event
of Default.  The Credit Parties hereby ratify, to the extent permitted by law,
all that said attorneys shall lawfully do or cause to be done by virtue hereof. 
Subject to compliance by the Collateral Agent with the notice requirements
provided for in Section 7.1, to the extent applicable, exercise by the
Collateral Agent of the powers granted hereunder is not a violation of the
automatic stay provided by section 362 of the Bankruptcy Code and each Credit
Party waives applicability thereof.  The power of attorney granted pursuant to
this Section 10.8 is a power coupled with an interest and shall be irrevocable
until the Obligations are indefeasibly paid in full.

(c)           The powers conferred on the Agents hereunder are solely to protect
the Agents’ and the Lenders’ interests in the Collateral and shall not impose
any duty upon it to exercise any such powers.  Each Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Credit Party for any act or failure to act, except
for its own gross negligence or willful misconduct.

(d)           Each Credit Party also authorizes the Collateral Agent, at any
time and from time to time upon the occurrence and during the continuation of
any Event of Default or as otherwise expressly permitted by this Agreement, (i)
to communicate in its own name or the name of its Subsidiaries with any party to
any Contract with regard to the assignment of the right, title and interest of
such Credit Party in and under the Contracts hereunder and other matters
relating thereto and (ii) to execute any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

78


--------------------------------------------------------------------------------


(e)           All Obligations of the Borrower shall constitute, in accordance
with section 364(c)(1) of the Bankruptcy Code, claims against the Borrower in
the SCL Case that are administrative expense claims having priority over any all
administrative expenses of the kind specified in sections 105, 326, 330, 331,
503(b), 507(a), 507(b), 726 or any other provisions of the Bankruptcy Code
(other than the Carve-Out) (provided that the Agents and the Lenders disclaim
any Lien or priority with respect to proceeds (including recoveries) of Chapter
5 Claims).

10.9.        Modifications.  The Liens, lien priority, administrative priorities
and other rights and remedies granted to the Collateral Agent in respect of
Obligations for the benefit of the Lenders pursuant to this Agreement, the
Commitment Order or the Final DIP Order (including the existence, perfection and
priority of the Liens provided herein and therein and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
Indebtedness by any of the Credit Parties (pursuant to section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of the Case, or
by any other act or omission whatsoever.  Without limitation, notwithstanding
any such order, financing, extension, incurrence, dismissal, conversion, act or
omission:

(a)           except for the Carve-Out having priority over the Obligations of
the Borrower, no costs or expenses of administration which have been or may be
incurred in the SCL Case or any conversion of the same or in any other
proceedings related thereto, and no priority claims, are or will be prior to or
on a parity with any claim of the Agents or the Lenders against the Credit
Parties in respect of any Obligation;

(b)           the security interests and other Liens granted herein shall
continue to have the priority provided for under Sections 3.20 and 10.1 to be
subject only to Permitted Liens, and shall be prior to all other security
interests and other Liens, now existing or hereafter arising, in favor of any
other creditor or any other Person whatsoever except for Permitted Senior Liens;
and

(c)           the security interests and other Liens granted hereunder in
property of the Debtor shall continue valid and perfected without the necessity
that financing statements be filed or that any other action be taken under
applicable nonbankruptcy law.

Notwithstanding any failure on the part of the Debtor or either Agent or the
Lenders to perfect, maintain, protect or enforce the security interests and
other Liens in the Collateral granted hereunder and under the other Credit
Documents in the property of the Debtor, and the Final DIP Order shall
automatically, and without further action by any Person, perfect such security
interests and other Liens against the right, title and interest of the Debtor in
the Collateral.

10.10.      [Reserved]

SECTION 11.   MULTIPLE OBLIGORS

11.1.        [Reserved]

11.2.        Waivers.

(a)           General.  Without notice to, or consent by, any Credit Party, and
without in any way limiting or reducing each or any Credit Party’s liability for
all of its Obligations under this Agreement and the other Credit Documents, the
Agents and the Lenders, in accordance with Section 12.1 and other applicable
provisions of the Credit Documents, may:  (i) grant extensions of time, renewals
or other indulgences or modifications to any Credit Party or any other party
under any of the Credit

79


--------------------------------------------------------------------------------


Documents, (ii) agree with the Borrower to change the rate of interest under the
Loans, (iii) agree with the Borrower to change, amend or modify any Credit
Document(s), (iv) to the extent permitted under the Credit Documents following
an Event of Default, sell, exchange, release or exercise remedies with respect
to any or all Collateral, (v) accept or reject additional collateral for the
Loans or any portion thereof, (vi) discharge or release any party or parties
liable under the Credit Documents, (vii) foreclose or otherwise realize on any
Collateral, or attempt to foreclose or otherwise realize on any Collateral,
whether such attempt is successful or unsuccessful, and whether such attempt
relates to some or all or only some portion of the Collateral, (viii) accept or
make compositions or other arrangements or file or refrain from filing a claim
in any bankruptcy, insolvency or similar proceeding, (ix) make other or
additional Loans to the Borrower in such amount(s) and at such time(s) as the
Agents and the Lenders, in accordance with Section 12.1 and other applicable
provisions of the Credit Documents, may determine, and (x) credit payments in
such manner and order of priority to principal, interest or other obligations as
the Majority Lenders may determine in their discretion, except as otherwise
provided in this Agreement (including under Section 2.13 and Section 12.1). 
Without limiting the generality of the foregoing, except as might be provided in
this Agreement to the contrary, each or any Credit Party’s liability for the
Loans and other Obligations shall continue even if the Agents, the Lenders and
the other Credit Parties alter any obligations under the Credit Documents in any
respect or either Agent’s (or any Lender’s) remedies or rights against any
Credit Party are in any way impaired or suspended without any Credit Party’s
consent.  If the Agents and the Lenders perform any of the actions described in
this Section, then every Credit Party’s liability shall continue in full force
and effect even if either Agent’s (or any Lender’s) actions impair, diminish or
eliminate any Credit Party’s subrogation, contribution or reimbursement rights
(if any) against any other Credit Party.

(b)           Waivers of Rights and Defenses.  Each Credit Party waives any
right to require the Agents to (i) proceed against any particular Credit Party,
any particular Collateral, or in any particular order of realization,
(ii) proceed against or exhaust any Collateral, or (iii) pursue any other right
or remedy.  Each Credit Party agrees that the Agents may proceed against each or
any Credit Party with respect to the obligations of such Credit Party under this
Agreement and the other Credit Documents without taking any actions against any
other Credit Party.  Each Credit Party agrees that each Agent (on behalf of the
Lenders) may unqualifiedly exercise (or refrain from exercising) in the Majority
Lenders’ sole discretion any or all rights and remedies available to it against
any Credit Party without impairing such Agent’s rights and remedies in enforcing
the obligations of any Credit Party under this Agreement or the other Credit
Documents, under which each Credit Party’s liabilities shall remain independent
and unconditional.  Each Credit Party agrees and acknowledges that the Agents’
exercise of certain of such rights or remedies may affect or eliminate such
Credit Party’s right of subrogation or recovery (if any) against the other
Credit Parties and that such Credit Party may incur a partially or totally
non-reimbursable liability in performing its obligations under the Credit
Documents.  Without limiting the generality of any other waivers in this
Agreement, each Credit Party expressly waives any statutory or other right that
such Credit Party might otherwise have to require the Agents to exhaust the
Collateral held with respect to the other Credit Parties before the Agents may
proceed against the Collateral owned by such Credit Party.

(c)           Additional Waivers.  Except for the notice requirement expressly
provided for in Section 7.1, each Credit Party waives diligence and all demands,
protest, presentments and notices of every kind or nature, including notices of
protest, dishonor, nonperformance, nonpayment, acceptance of the Obligations of
such Credit Party under this Agreement and the other Credit Documents and the
creation, renewal, extension, modification or accrual of any such Obligations,
except notices to cure and notices that, in any of the foregoing cases, are
either required by Requirement of Law (including pursuant to an Order) or by
this Agreement or the other Credit Documents.  No failure or delay on either
Agent’s or any Lender’s part in exercising any power, right or privilege under
the Credit Documents shall impair or waive any such power, right or privilege.

80


--------------------------------------------------------------------------------


11.3.        Full Knowledge.  Each Credit Party acknowledges and represents and
warrants that it has had a full and adequate opportunity to review the Credit
Documents and the Commitment Order and, prior to the entry thereof, the Final
DIP Order, the transactions contemplated hereby and thereby and all underlying
facts relating to such transactions.  Each Credit Party represents and warrants
that it fully understands:  (a) the remedies the Agents (on behalf of the
Lenders) may pursue against the Borrower and each other Credit Party in the
event of a Default or Event of Default under this Agreement or any other Credit
Document, and (b) the Borrower’s and each other Credit Party’s financial
condition and ability to perform under the Credit Documents.  Each Credit Party
agrees to keep itself fully informed regarding all aspects of the its and each
other Credit Party’s financial condition and the performance of its and each
other Credit Party’s Obligations under this Agreement and the other Credit
Documents and the Commitment Order and the Final DIP Order.

11.4.        [Reserved]

11.5.        [Reserved]

11.6.        Lenders’ Disgorgement of Payments.  Upon payment of all or any
portion of the Loans, each Credit Party’s Obligations under this Agreement and
the other Credit Documents shall continue and remain in full force and effect if
all or any part of such payment is, pursuant to any bankruptcy, insolvency or
similar proceeding or otherwise, avoided or recovered directly or indirectly
from either Agent or any Lender as a preference, fraudulent transfer or
otherwise, irrespective of (a) any notice of revocation given by the Borrower
prior to such avoidance or recovery, or (b) payment in full of the Loans.  Each
Credit Party’s liability under the Credit Documents shall continue until all
periods have expired within which either Agent or any Lenders could (on account
of bankruptcy or insolvency proceedings, whether or not then pending, affecting
any Credit Party or any other Person) be required to return or repay any amount
paid at any time on account of the Loans or the other Obligations.  If, in any
such proceeding, any party seeks to require either Agent or any Lender to
disgorge or repay any payments previously made by any Credit Party to either
Agent or any Lender, then each Credit Party shall jointly and severally be
obligated to pay such Agent or such Lender, within ten (10) days after written
request therefor, an amount equal to the amount adjudicated to be disgorged or
repaid.

SECTION 12.  MISCELLANEOUS

12.1.        Amendments and Waivers.  Neither this Agreement, any other Credit
Document, the Commitment Order or the Final DIP Order, as applicable, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 12.1.  The Majority Lenders and
each Credit Party party to the relevant Credit Document may, or, with the
written consent of the Majority Lenders, each of the Administrative Agent or
Collateral Agent, as applicable, and each Credit Party party to the relevant
Credit Document may, from time to time, (a) enter into written amendments,
supplements or modifications hereto, to the other Credit Documents, to the
Commitment Order or to the Final DIP Order, for the purpose of adding any
provisions to this Agreement, the other Credit Documents, the Commitment Order
or the Final DIP Order, as applicable, or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive, on
such terms and conditions as the Majority Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement, the other Credit Documents, the Commitment Order or the Final
DIP Order, as applicable, or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i)            forgive the principal amount or extend any scheduled date of
payment of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except in

81


--------------------------------------------------------------------------------


connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Majority
Lenders) or extend the scheduled date of any payment thereof, or extend the
Termination Date, in each case without the written consent of each Lender
directly affected thereby;

(ii)           eliminate or reduce the voting rights of any Lender under this
Section 12.1 without the written consent of such Lender;

(iii)          amend, supplement or otherwise modify any provision of this
Section 12.1 or the definition of the term “Majority Lenders” or any provision
of any Credit Document expressly requiring that any particular action be taken
or consented to by all of the Lenders, in each case without the written consent
of all Lenders directly affected thereby;

(iv)          consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement, the other Credit Documents,
the Commitment Order or the Final DIP Order, without the written consent of all
Lenders;

(v)           release all or substantially all of the Collateral or release the
Guarantor from its obligations under the Guaranty, in each case without the
written consent of all Lenders;

(vi)          amend, modify or waive any provision of Section 2.13 without the
written consent of each Lender directly adversely affected thereby;

(vii)         amend, modify or waive any provision of Section 8 without the
written consent of either Agent if adversely affected thereby.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Credit Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Credit Parties, the Lenders and the Agents shall be restored to
their former position and rights hereunder and under the other Credit Documents,
the Commitment Order and the Final DIP Order, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

The Borrower has advised the Lenders that, in connection with the Case, the
Borrower is engaged in a group simplification process with respect to the
Borrower and its Subsidiaries that may involve one or more transactions
involving the liquidation of assets of Subsidiaries, mergers of Subsidiaries,
offsets of claims of the Borrower against the obligations of Subsidiaries or
offset by Subsidiaries of claims against each other, the conversion of
obligations of Subsidiaries to the Borrower or to other Subsidiaries into
capital contributions, the creation of inter-company liabilities and various
other actions that alter the corporate or financial relationships between and
among the Borrower and its Subsidiaries (any such action being a “Group
Simplification Activity”).  The parties hereto understand that a proposed Group
Simplification Activity might, absent waiver by the Majority Lenders in
accordance herewith, conflict with the terms of this Agreement and that the
Borrower may propose waivers or amendments to this Agreement to permit one or
more Group Simplification Activities and the Majority Lenders may, in their
discretion, consent, or not consent, to any such waiver or amendment.

12.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein,

82


--------------------------------------------------------------------------------


shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower, the Administrative Agent and the Collateral Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

The Borrower:

 

Sea Containers Ltd.
22 Victoria Street
Hamilton, HM 12 Bermuda
Attn:  Chief Financial Officer
Fax:  (441) 295-5328

with copies to:

Sea Containers Services Ltd.
20 Upper Ground
London SE1 9PF England
Attn:  Chief Financial Officer
Fax:  011-44-207-805-5900

 

 

 

 

 

 

The Administrative Agent
and the Collateral Agent:

 

299 South Main  Street, 12th Floor
Salt Lake City, Utah 84111
Attn: Corporate Lease Group
Phone: 801-246-5630
Fax: 801-246-5053

 

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, each in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

12.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of either Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents, the
Commitment Order or the Final DIP Order, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

12.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement, the

83


--------------------------------------------------------------------------------


Commitment Order and the Final DIP Order and the making of the Loans and other
extensions of credit hereunder.

12.5.        Payment of Expenses and Taxes; Indemnification.  The Borrower
agrees (a) to pay or reimburse each Agent for all its out-of-pocket costs and
expenses incurred in connection with the development, negotiation, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement, the other Credit Documents, the Commitment Order, the Final DIP Order
and any other documents prepared in connection herewith or therewith, and the
alternative forms of financing proposals requested by the Debtor, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to each
Agent, all costs and expenses of negotiating, documenting and obtaining court
approval of the Debtor’s entry into the Commitment Documents and related
documents and the Credit Documents and the transactions described in the
Commitment Documents and the Credit Documents, and search, filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Funding Date (in the case of amounts to be paid on
the Funding Date) and from time to time thereafter on a monthly basis or such
other periodic basis as such Agent shall deem appropriate, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents, the Commitment Order, the Final DIP Order
and any such other documents prepared in connection herewith or therewith,
including the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and to each
Agent and (c) to pay, indemnify, and hold each Lender and each Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents, the Commitment Order, the Final DIP Order and any such other
documents prepared in connection herewith or therewith.   The Credit Parties
shall jointly and severally indemnify and hold harmless each Agent, each Lender
and each of their respective Affiliates, and each of the respective officers,
directors, employees, agents, advisors, attorneys, consultants, and
representatives of each of the foregoing in their respective capacities as such
to an Agent or Lender or Affiliate thereof, as applicable, (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including fees and
disbursements of counsel), joint or several (“Indemnified Amounts”), that may be
imposed on, incurred by or asserted or awarded against any Indemnified Party
(including in connection with, arising out of or relating to any investigation,
litigation or proceeding or the preparation of any defense in connection
therewith), whether or not any such Indemnified Party is a party thereto, in
each case in any manner relating to, arising out of or in connection with or by
reason of the DIP Facility, or the use or intended use of the proceeds of the
DIP Facility, the Case, the Credit Documents (including any amounts payable by
an Agent or a Lender pursuant to any indemnification or reimbursement provisions
contained therein), the Commitment Documents, the Commitment Order, the Final
DIP Order or the alternative forms of financing proposals requested by the
Debtor, or the transactions contemplated hereby or thereby (which shall include
any act, event or transaction related or attendant to any thereof), or in
connection with any investigation of any matters contemplated hereby or thereby
(collectively, the “Indemnified Matters”) except that the Credit Parties shall
not have any obligation to an Indemnified Party pursuant to this Section 12.5
with respect to any Indemnified Amounts relating to any Indemnified Matter to
the extent of any portion of such Indemnified Amounts directly and primarily
caused by, or directly and primarily resulting from, the gross negligence or
willful misconduct of that Indemnified Party as determined in a final
non-appealable judgment or order by a court of competent jurisdiction.  In the
case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by

84


--------------------------------------------------------------------------------


the Borrower or any of its Significant Subsidiaries, or by any directors,
security holders or creditors of any of the foregoing, an Indemnified Party or
any other Person, or an Indemnified Party is otherwise a party thereto.  Each
Credit Party further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to any Group Member
for or in connection with the Indemnified Matters, except to the extent such
liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have been directly and primarily caused by, or
directly and primarily resulting from, such Indemnified Party’s gross negligence
or willful misconduct.  In no event, however, shall any Indemnified Party be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Without limiting the foregoing, and to the extent permitted by
applicable law, each Credit Party agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnified Party.  All amounts due under this Section
shall be payable not later than ten days after written demand therefor. 
Statements payable by a Credit Party pursuant to this Section shall be submitted
to the Person and at the address of the Borrower set forth in Section 12.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent.  The agreements in this Section
shall survive repayment of the Loans and all other Obligations payable hereunder
or under any other Credit Document.

12.6.        Successors and Assigns; Participations and Assignments.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.

(b)          (1)             Subject to the conditions set forth in clause
(b)(ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
or under any other Credit Document (including all or a portion of its
Commitments and the Loans at the time owing to it) with notice to the
Administrative Agent and, so long as no Default has occurred and is continuing,
the prior written consent (such consent not to be unreasonably withheld) of the
Borrower, provided that no consent of the Borrower shall be required for an
assignment to an Assignee that is a Lender immediately prior to giving effect to
such assignment, or an Affiliate of any Lender, or an Approved Fund.

(i)            Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 and, after giving effect to such
assignment, the remaining Loans of such assigning Lender shall not be less than
$1,000,000, in each case unless the Administrative Agent otherwise consents,
provided that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

85


--------------------------------------------------------------------------------


(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D)          no Assignment of any funding obligation with respect to any
Revolving Credit Loan shall be made (other than to a Lender, an Affiliate of a
Lender or an Approved Fund) except with the prior written consent of the
Borrower, which consent shall not be unreasonably withheld or delayed; and

(E)           no Assignment of or participation in any Loan shall be made to GE
SeaCo or any Affiliate thereof or to any Person that (or whose Affiliate)
operates in the container leasing business or could reasonably be expected to
compete with the Borrower, GE SeaCo, the Guarantor, or SPC.

(ii)           Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 12.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

(iii)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(iv)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

86


--------------------------------------------------------------------------------


(c)           (i)             Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Credit Parties, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) no participation shall release a Lender from a funding obligation or a Loan
without the Borrower’s prior written consent (not to be unreasonably withheld or
delayed).  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and, if applicable, each other Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement and, if
applicable, each other Credit Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 12.1 and (2) directly affects such Participant.  Subject to clause
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.14, 2.15 or 2.16 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 12.7(a) as though it were
a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

12.7.        Adjustments; Set-off.

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender hereunder, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it, or shall receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Credit Party,
except as expressly provided in Section 7.1, any such notice being expressly
waived by each Credit Party to the extent permitted by

87


--------------------------------------------------------------------------------


applicable law, upon any amount becoming due and payable by any Credit Party
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of any Credit Party, as the case may be.  Each Lender
agrees promptly to notify the applicable Credit Party and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

12.8.        Counterparts.  This Agreement and each other Credit Document may be
executed by one or more of the parties to this Agreement or any other Credit
Document on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement or any other Credit
Document by facsimile transmission or electronic copy shall be effective as
delivery of a manually executed counterpart hereof or thereof.  A set of the
copies of this Agreement and each other Credit Document signed by all the
parties shall be lodged with each of the Borrower and the Administrative Agent.

12.9.        Severability.  Any provision of this Agreement or any other Credit
Document that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

12.10.      Integration.  This Agreement and the other Credit Documents,
together with the Commitment Order and the Final DIP Order, represent the entire
agreement of the Credit Parties, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by either Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein, in the other Credit
Documents or the Commitment Order or the Final DIP Order.

12.11.      GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND EACH OTHER
CREDIT DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

12.12.      Submission To Jurisdiction; Waivers.  Each Credit Party hereby
irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, the other Credit Documents, the
Commitment Order or the Final DIP Order, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of Delaware, the courts of the United States for the
District of Delaware (including the Bankruptcy Court), and appellate courts from
any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

88


--------------------------------------------------------------------------------


(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth or referenced in Section 12.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

12.13.      Acknowledgments.  Each Credit Party hereby acknowledges that:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the other Credit Documents, the Commitment Order and
the Final DIP Order;

(b)           neither Agent nor any Lender has any fiduciary relationship with
or duty to such Credit Party arising out of or in connection with this
Agreement, any of the other Credit Documents, the Commitment Order or the Final
DIP Order, and the relationship between the Agents and Lenders, on one hand, and
such Credit Party, on the other hand, in connection herewith or therewith is
solely that of creditor and debtor; and

(c)           no joint venture is created hereby or by the other Credit
Documents, the Commitment Order or the Final DIP Order, or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among such
Credit Party and the Lenders.

12.14.      Releases of Guarantees and Liens.  Notwithstanding anything to the
contrary contained herein or in any other Credit Document or the Commitment
Order or the Final DIP Order, as applicable, each Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 12.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
Guaranty to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with Section 12.1.

12.15.      Confidentiality.  Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Credit Party
pursuant to this Agreement that is designated by such Credit Party as
confidential; provided that nothing herein shall prevent either Agent or any
Lender from disclosing any such information (a) to either Agent, any other
Lender or any Affiliate of such Lender, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any pledgee of any security interest pledged pursuant to Section 12.6(d), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Credit Document or the Commitment Order or the
Final DIP Order, as applicable.

89


--------------------------------------------------------------------------------


12.16.      WAIVERS OF JURY TRIAL.  THE CREDIT PARTIES, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

12.17.      Delivery of Addenda.  Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.

12.18.      Joint and Several Liability; Postponement of Subrogation.

(a)           The obligations of the Credit Parties hereunder and under the
other Credit Documents and the Commitment Order and the Final DIP Order shall be
joint and several and, as such, each Credit Party shall be liable for all of the
Obligations of the Borrower under this Agreement, the other Credit Documents and
the Commitment Order and the Final DIP Order, provided that the liability of the
Guarantor shall be limited in amount to the value of the Guarantor’s assets as
of the Funding Date.  The liability of each Credit Party for the Obligations of
the Borrower under this Agreement, the other Credit Documents and the Commitment
Order and the Final DIP Order shall be absolute, unconditional and irrevocable,
without regard to (i) the validity or enforceability of this Agreement, any
other Credit Document or the Commitment Order or the Final DIP Order, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance hereunder) which may at any time be available to or be
asserted by the Borrower or any other Credit Party or other Person against any
Secured Party or (iii) any other circumstance whatsoever (with or without notice
to or knowledge of any other Credit Party or any other Person or the Borrower)
that constitutes, or might be construed to constitute, an equitable or legal
discharge of such other Credit Party for the Obligations, or of such Credit
Party under this Section, in bankruptcy or in any other instance.

(b)           Each Credit Party agrees that it will not exercise any rights
which it may acquire by way of rights of subrogation under this Agreement, by
any payments made hereunder or otherwise, until the prior payment in full in
cash of all of the Obligations.  Any amount paid to the Borrower on account of
any such subrogation rights prior to the payment in full in cash of all of the
Obligations shall be held in trust for the benefit of the Agents and the Lenders
and shall immediately be paid to the Administrative Agent for the benefit of the
Lenders and credited and applied against the Obligations of the Borrower,
whether matured or unmatured, in such order as the Administrative Agent shall
elect.

12.19.      Marshaling; Payments Set Aside.  Neither Agent nor any Lender shall
be under any obligation to marshal any assets in favor of the Borrower or any
other party or against or in payment of any or all of the Obligations.  To the
extent that the Borrower makes a payment or payments to the Agents or the
Lenders or any of such Persons receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

12.20.      [Reserved]

12.21.      [Reserved]

90


--------------------------------------------------------------------------------


12.22.      [Reserved]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

91


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SEA CONTAINERS LTD., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Laura Barlow

 

 

 

 

Name:Laura Barlow

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SPC HOLDINGS LTD., as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ M.R. Wilson

 

 

 

 

Name: /s/ M.R. Wilson

 

 

 

Title: Director

 


--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK NORTHWEST, N.A., as
Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Val T. Orton

 

 

 

 

Name: Val T. Orton

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, N.A., as
Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Val T. Orton

 

 

 

 

Name: Val T. Orton

 

 

 

Title: Vice President

 


--------------------------------------------------------------------------------